Exhibit 10.4
 
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of December 1, 2010
among
AMB JAPAN FINANCE Y.K., as Initial Borrower,
AMB PROPERTY, L.P., as Guarantor,
AMB PROPERTY CORPORATION, as Guarantor,
THE BANKS LISTED THEREIN,
SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent and Sole Lead Arranger and Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.1. Definitions
    3  
SECTION 1.2. Accounting Terms and Determination
    37  
SECTION 1.3. Types of Borrowings
    38  
 
       
ARTICLE II
       
 
       
THE CREDITS
       
 
       
SECTION 2.1. Commitment to Lend
    38  
SECTION 2.2. Notice of Borrowing
    39  
SECTION 2.3. Intentionally Deleted
    41  
SECTION 2.4. Intentionally Deleted
    41  
SECTION 2.5. Notice to Banks; Funding of Loans
    41  
SECTION 2.6. Notes
    43  
SECTION 2.7. Method of Electing Interest Rates
    44  
SECTION 2.8. Interest Rates
    46  
SECTION 2.9. Fees
    47  
SECTION 2.10. Maturity Date
    48  
SECTION 2.11. Optional Prepayments
    49  
SECTION 2.12. Mandatory Prepayments
    50  
SECTION 2.13. Secured Option
    50  
SECTION 2.14. General Provisions as to Payments
    52  
SECTION 2.15. Funding Losses
    53  
SECTION 2.16. Computation of Interest and Fees
    54  
SECTION 2.17. Use of Proceeds
    54  
SECTION 2.18. Letters of Credit
    54  
SECTION 2.19. Letter of Credit Usage Absolute
    58  
SECTION 2.20. Letters of Credit Maturing after the Maturity Date
    60  
SECTION 2.21. Addition of Qualified Borrowers; Release of Qualified Borrowers
    60  
 
       
ARTICLE III
       
 
       
CONDITIONS
       
 
       
SECTION 3.1. Closing
    61  
SECTION 3.2. Borrowings
    63  

i



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 4.1. Representations and Warranties by the Guarantors
    66  
SECTION 4.2. Representations and Warranties by the Initial Borrower
    71  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE AND NEGATIVE COVENANTS
       
 
       
SECTION 5.1. Information
    73  
SECTION 5.2. Payment of Obligations
    76  
SECTION 5.3. Maintenance of Property; Insurance
    76  
SECTION 5.4. Maintenance of Existence
    76  
SECTION 5.5. Compliance with Laws
    77  
SECTION 5.6. Inspection of Property, Books and Records
    77  
SECTION 5.7. Existence
    77  
SECTION 5.8. Financial Covenants
    77  
SECTION 5.9. Restriction on Fundamental Changes
    79  
SECTION 5.10. Changes in Business
    80  
SECTION 5.11. AMB Corporation Status
    81  
SECTION 5.12. Other Indebtedness
    82  
SECTION 5.13. Forward Equity Contracts
    83  
SECTION 5.14. Capital Funding Loans
    83  
 
       
ARTICLE VI
       
 
       
DEFAULTS
       
 
       
SECTION 6.1. Guarantor Event of Default
    85  
SECTION 6.2. Rights and Remedies
    88  
SECTION 6.3. A “Borrower Event of Default”
    89  
SECTION 6.4. Rights and Remedies with Respect to Borrower Event of Default
    91  
SECTION 6.5. Enforcement of Rights and Remedies
    92  
SECTION 6.6. Notice of Default
    92  
SECTION 6.7. Actions in Respect of Letters of Credit
    92  
SECTION 6.8. Distribution of Proceeds after Default
    95  
 
       
ARTICLE VII
       
 
       
THE ADMINISTRATIVE AGENT
       
 
       
SECTION 7.1. Appointment and Authorization
    95  

ii



--------------------------------------------------------------------------------



 



         
SECTION 7.2. Agency and Affiliates
    96  
SECTION 7.3. Action by Administrative Agent
    96  
SECTION 7.4. Consultation with Experts
    96  
SECTION 7.5. Liability of Administrative Agent
    96  
SECTION 7.6. Indemnification
    97  
SECTION 7.7. Credit Decision
    97  
SECTION 7.8. Successor Agent
    97  
SECTION 7.9. Consents and Approvals
    98  
SECTION 7.10. Cooperation with Asset Liquidation Plan Amendments
    99  
 
       
ARTICLE VIII
       
 
       
CHANGE IN CIRCUMSTANCES
       
 
       
SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair
    100  
SECTION 8.2. Illegality
    100  
SECTION 8.3. Increased Cost and Reduced Return
    101  
SECTION 8.4. Taxes
    103  
SECTION 8.5. Base Rate Loans Substituted for Affected Yen LIBOR Loans
    106  
 
       
ARTICLE IX
       
 
       
MISCELLANEOUS
       
 
       
SECTION 9.1. Notices
    107  
SECTION 9.2. No Waivers
    107  
SECTION 9.3. Expenses; Indemnification
    107  
SECTION 9.4. Sharing of Set-Offs
    109  
SECTION 9.5. Amendments and Waivers
    110  
SECTION 9.6. Successors and Assigns
    113  
SECTION 9.7. Collateral
    116  
SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment Currency
    116  
SECTION 9.9. Counterparts; Integration; Effectiveness
    117  
SECTION 9.10. WAIVER OF JURY TRIAL
    117  
SECTION 9.11. Survival
    118  
SECTION 9.12. Intentionally Deleted
    118  
SECTION 9.13. Limitation of Liability
    118  
SECTION 9.14. Recourse Obligation
    118  
SECTION 9.15. Confidentiality
    118  
SECTION 9.16. Defaulting Banks
    119  
SECTION 9.17. Banks’ ERISA Covenant
    121  
SECTION 9.18. Bank Ceasing to be a Qualified Institutional Investor
    122  
SECTION 9.19. Intentionally Deleted
    123  
SECTION 9.20. Intentionally Deleted
    123  

iii



--------------------------------------------------------------------------------



 



         
SECTION 9.21. USA Patriot Act
    123  
SECTION 9.22. OFAC List
    124  

     
SCHEDULE 1.1(a)
  Initial Qualified Borrowers
SCHEDULE 1.1(b)
  Initial Unencumbered Properties
SCHEDULE 2.2(a)
  Project Information
SCHEDULE 2.18
  Outstanding Letters of Credit
SCHEDULE 4.4 (b)
  Disclosure of Additional Material Indebtedness
SCHEDULE 5.11(c)(1)
  AMB Corporation Investments
SCHEDULE 5.11(c)(2)
  AMB Corporation Properties
EXHIBIT A-1
  Form of Note
EXHIBIT A-2
  Form of Qualified Borrower Undertaking
EXHIBIT B
  Qualified Borrower Joinder Agreement
EXHIBIT C
  Form of Mortgage
EXHIBIT D
  Form of TBI Pledge
EXHIBIT E
  Form of Share Pledge
EXHIBIT F
  Form of Consent
EXHIBIT G
  Notices
EXHIBIT H
  Form of Transfer Supplement
EXHIBIT I-1
  Organizational and Structural Chart for AMB Japan Finance Y.K.
EXHIBIT I-2
  Organizational and Structure Chart for Initial Qualified Borrowers
EXHIBIT J
  Bank Commitment Increase Agreement
EXHIBIT K
  New Bank Joinder Agreement
EXHIBIT L
  Qualified Borrower Removal Notice/Form

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
          SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”), dated as of December 1, 2010, among AMB JAPAN FINANCE Y.K., as
Initial Borrower (the “Initial Borrower”), AMB PROPERTY, L.P., as Guarantor
(“AMB LP”), AMB PROPERTY CORPORATION, as Guarantor (“AMB Corporation” and
together with AMB LP, each a “Guarantor” and collectively, the “Guarantors”),
the BANKS listed on the signature pages hereof, SUMITOMO MITSUI BANKING
CORPORATION, as Administrative Agent and Sole Lead Arranger and Bookrunner.
          WHEREAS, the Initial Borrower, the Initial Qualified Borrowers, the
Administrative Agent and certain of the Banks entered into the Existing
Revolving Credit Agreement; and
          WHEREAS, the parties hereto have agreed to amend and restate the terms
and conditions contained in the Existing Revolving Credit Agreement in their
entirety as hereinafter set forth,
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          I. The Existing Revolving Credit Agreement is hereby modified so that
all of the terms and conditions of the aforesaid Existing Revolving Credit
Agreement shall be restated in their entirety as set forth herein, and the
Borrower agrees to comply with and be subject to all of the terms, covenants and
conditions of this Agreement.
          II. This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and assigns, and shall be
deemed to be effective as of the date hereof.
          III. Any reference in the Notes, any other Loan Document or any other
document executed in connection with the Existing Revolving Credit Agreement
shall be deemed to refer to this Agreement.
          The parties hereto agree as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. The following terms, as used herein, have
the following meanings:
          “Adjusted EBITDA” means, for any period, EBITDA for such period minus
(a) an amount equal to appropriate reserves for replacements of Ten Cents U.S.
(US$0.10) (or in the case of any Real Property Asset owned by an Investment
Affiliate or by a Consolidated Subsidiary, Guarantors’ Share of Ten Cents U.S.
(US$0.10)) per square foot per annum for each Real Property Asset (provided
that, as to any Real Property Asset acquired during such period such Ten Cents
U.S. (US$0.10) per square foot adjustment shall be pro-rated for the period of
ownership), plus (b) capitalized interest included in the basis of assets sold
or contributed during such period to the extent that the gain from such sale or
contribution was included or the loss from such sale or contribution was
deducted in the calculation of EBITDA. Adjusted EBITDA includes rental income
actually earned and shall exclude non-cash expenses related to employee and
trustee stock and stock options.
          “Administrative Agent” shall mean Sumitomo Mitsui Banking Corporation
in its capacity as Administrative Agent hereunder, and its permitted successors
in such capacity in accordance with the terms of this Agreement.
          “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to each Borrower) duly
completed by such Bank.
          “Affiliate”, as applied to any Person, means any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10.0%) or more of the equity
securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting equity securities or by
contract or otherwise.
          “Agreement” shall mean this Second Amended and Restated Revolving
Credit Agreement as the same may from time to time hereafter be modified,
supplemented or amended.
          “Alternate Currency” shall have the meaning set forth in
Section 9.5(c).

3



--------------------------------------------------------------------------------



 



          “AMB Corporation” shall mean AMB Property Corporation, a Maryland
corporation, a real estate investment trust, which is the general partner of AMB
LP and a Guarantor.
          “AMB Credit Agreements” shall have the meaning set forth in
Section 9.5(b).
          “AMB LP” shall mean AMB Property, L.P., a Delaware limited partnership
and a Guarantor.
          “AMB Revolver Provisions” shall have the meaning set forth in
Section 9.5(b).
          “Amendment” shall have the meaning set forth in Section 9.5(c).
          “Annual Fronting Bank Fee” shall have the meaning set forth in
Section 2.9(c).
          “Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which AMB LP’s Credit Rating
then falls, in accordance with the table set forth below. Any change in AMB LP’s
Credit Rating causing it to move to a different range on the table shall effect
an immediate change in the Applicable Fee Percentage. AMB LP shall have not less
than two (2) Credit Ratings at all times. In the event that AMB LP receives only
two (2) Credit Ratings (one of which must be from S&P or Moody’s), and such
Credit Ratings are not equivalent, the Applicable Fee Percentage shall be
determined by the higher of such two (2) Credit Ratings. In the event that AMB
LP receives more than two (2) Credit Ratings, and such Credit Ratings are not
all equivalent, the Applicable Fee Percentage shall be determined by the highest
Credit Rating, provided that said highest rating shall be from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the Applicable Fee Percentage shall be determined by the highest Credit Rating
from either S&P or Moody’s. Should AMB LP lose its Investment Grade Rating from
both S&P and Moody’s, the Applicable Fee Percentage will revert to the unrated
portion of the grid below. Upon reinstatement of its Investment Grade Rating
from either S&P or Moody’s, the Applicable Fee Percentage will revert to the
rated pricing grid below.

          Range of AMB LP’s Credit   Applicable Fee Percentage (%   Rating
(S&P/Moody’s Ratings)   per annum)  
<BBB-/Baa3 or unrated
    0.500  
 
       
BBB-/Baa3
    0.450  
 
       
BBB/Baa2
    0.400  
 
       
BBB+/Baa1
    0.350  
 
       
A-/A3 or better
    0.300  

4



--------------------------------------------------------------------------------



 



          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if either Guarantor has
entered into an interest rate cap agreement or other interest rate hedging
device with respect thereto or (y) if no Guarantor has entered into an interest
rate cap agreement or other interest rate hedging device with respect to such
Floating Rate Indebtedness, the greater of (A) the rate at which the interest
rate applicable to such Floating Rate Indebtedness could be fixed for the
remaining term of such Floating Rate Indebtedness, at the time of calculation,
by a Guarantor entering into any unsecured interest rate hedging device either
not requiring an upfront payment or if requiring an upfront payment, such
upfront payment shall be amortized over the term of such device and included in
the calculation of the interest rate (or, if such rate is incapable of being
fixed by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.
          “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which AMB
LP’s Credit Rating then falls, in accordance with the table set forth below. Any
change in AMB LP’s Credit Rating causing it to move to a different range on the
table shall effect an immediate change in the Applicable Margin. AMB LP shall
have not less than two (2) Credit Ratings at all times. In the event that AMB LP
receives only two (2) Credit Ratings (one of which must be from S&P or Moody’s),
and such Credit Ratings are not equivalent, the Applicable Margin shall be
determined by the higher of such two (2) Credit Ratings. In the event that AMB
LP receives more than two (2) Credit Ratings, and such Credit Ratings are not
all equivalent, the Applicable Margin shall be determined by the highest Credit
Rating, provided that said highest rating shall be from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the Applicable Margin shall be determined by the highest Credit Rating from
either S&P or Moody’s. Should AMB LP lose its Investment Grade Rating from both
S&P and Moody’s, the Applicable Margin will revert to the unrated portion of the
grid below. Upon reinstatement of its Investment Grade Rating from either S&P or
Moody’s, the Applicable Margin will revert to the rated pricing grid below.

5



--------------------------------------------------------------------------------



 



                      Applicable Margin     Applicable Margin   Range of AMB
LP’s Credit   for Base Rate Loan     for Yen LIBOR Loans   Rating Ratings)   (%
per annum)     (% per annum)  
<BBB-/Baa3 or unrated
    2.000       3.000  
 
               
BBB-/Baa3
    1.300       2.300  
 
               
BBB/Baa2
    1.000       2.000  
 
               
BBB+/Baa1
    0.850       1.850  
 
               
A-/A3 or better
    0.750       1.750  

          “Asset Liquidation Plan” means a plan that has been duly filed with
the Director General of the Kanto Local Finance Bureau pursuant to Article 4 of
TMK Law, as amended.
          “Asset Management Fees” means, for any period, the actual asset
management fees paid by non-wholly owned Consolidated Subsidiaries and
Investment Affiliates of AMB LP and third parties unaffiliated with AMB LP or,
in the case of any such fees paid to any Consolidated Subsidiaries or Investment
Affiliates, the Guarantors’ Share thereof, for such period, net of any expenses
incurred in connection therewith for such period.
          “Assignee” has the meaning set forth in Section 9.6(c).
          “Balance Sheet Indebtedness” means with respect to any Person and
assuming such Person is required to prepare financial statements in accordance
with GAAP, without duplication, the Indebtedness of such Person which would be
required to be included on the liabilities side of the balance sheet of such
Person in accordance with GAAP excluding, in the case of the Guarantors, the
Balance Sheet Indebtedness of any Consolidated Subsidiary. Notwithstanding the
foregoing, Balance Sheet Indebtedness shall include current liabilities and all
guarantees of Indebtedness of any Person.
          “Balloon Payments” shall mean with respect to any loan constituting
Balance Sheet Indebtedness, any required principal payment of such loan which is
either (i) payable at the maturity of such Indebtedness or (ii) in an amount
which exceeds fifteen percent (15%) of the original principal amount of such
loan; provided, however, that the final payment of a fully amortizing loan shall
not constitute a Balloon Payment.

6



--------------------------------------------------------------------------------



 



          “Bank” means each entity (other than a Credit Party) listed on the
signature pages hereof, each Assignee which becomes a Bank pursuant to
Section 9.6(c), and their respective successors.
          “Bank Commitment Increase Agreement” means each Bank Commitment
Increase Agreement, by and among Borrower, the Guarantors, the Administrative
Agent (on behalf of the Banks) and the applicable Bank which has agreed to
increase its Commitment pursuant to the terms of Section 2.1(b), the form of
which is attached hereto as Exhibit J.
          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.
          “Bankruptcy Event” means, with respect to any Bank, such Bank becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Bank by a governmental authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Bank with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or
permit such Bank (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Bank.
          “Bankruptcy Law” means any governmental rules of any jurisdiction
relating to bankruptcy, insolvency, corporate reorganization, company
arrangement, civil rehabilitation, special liquidation, moratorium, readjustment
of debt, appointment of a conservator (hozen kanrinin), trustee (kanzai nin),
supervisor (kantoku i’in), inspector (chosa i’in) or receiver, or similar debtor
relief effecting, including, without limitation, hasan, minji saisei, kaisha
seiri, kaisha kosei, tokubetsu seisan and tokutei chotei.
          “Base Rate” means, for any day, a rate per annum equal to the Prime
Rate for such day. Each change in the Base Rate shall become effective
automatically as of the opening of business on the date of such change in the
Base Rate, without prior written notice to Borrower or Banks.
          “Base Rate Borrowing” has the meaning set forth in Section 1.3.
          “Base Rate Loan” means a Committed Loan to be made by a Bank as a Base
Rate Loan in accordance with the provisions of this Agreement.

7



--------------------------------------------------------------------------------



 



          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means, collectively, Initial Borrower and any Qualified
Borrower for so long as such entity is a Qualified Borrower hereunder.
          “Borrower Default” means any condition or event which with the giving
of notice or lapse of time or both would, unless cured or waived, become a
Borrower Event of Default.
          “Borrower Event of Default” shall have the meaning set forth in
Section 6.3.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or Tokyo, Japan or, for purposes of the
determination of Yen LIBOR only, London are authorized by law to close.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Funding Loan” shall have the meaning set forth in
Section 5.14 hereof.
          “Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) domestic corporate bonds, other than domestic corporate bonds
issued by a Guarantor or any of its Affiliates, maturing no more than two
(2) years after the date of acquisition thereof and, at the time of acquisition,
having a rating of at least A or the equivalent from any two (2) of S & P,
Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent); (e)

8



--------------------------------------------------------------------------------



 



variable-rate domestic corporate notes or medium term corporate notes, other
than notes issued by a Guarantor or any of its Affiliates, maturing or resetting
no more than one (1) year after the date of acquisition thereof and having a
rating of at least AA or the equivalent from two of S & P, Moody’s or Fitch (or,
if at any time no two of the foregoing shall be rating such obligations, then
from such other nationally recognized rating services acceptable to
Administrative Agent); (f) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by a Guarantor or any
of its Affiliates, and, at the time of acquisition, having a long-term rating of
at least A or the equivalent from S & P, Moody’s or Fitch and having a
short-term rating of at least A-1 and P-1 from S & P and Moody’s, respectively
(or, if at any time neither S & P nor Moody’s shall be rating such obligations,
then the highest rating from such other nationally recognized rating services
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Hong Kong Dollars, Singapore Dollars, Canadian
Dollars, Pounds Sterling, Euros or Yen that are issued by a bank (I) which has,
at the time of acquisition, a long-term rating of at least A or the equivalent
from S & P, Moody’s or Fitch and (II) if a domestic bank, which is a member of
the Federal Deposit Insurance Corporation; (h) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest; and
(i) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (h) foregoing.
          “Closing Date” means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
          “Code” means the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
          “Collateral” shall have the meaning set forth in Section 2.13(a).
          “Collateralized LC Exposure” has the meaning set forth in
Section 9.16(c).
          “Committed Borrowing” shall have the meaning set forth in Section 1.3.
          “Committed Loan” means a loan made by a Bank pursuant to Section 2.1,
as well as loans required to be made by a Bank pursuant to Section 2.18 to
reimburse a Fronting Bank for a Letter of Credit that has been drawn down;
provided

9



--------------------------------------------------------------------------------



 



that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.
          “Commitment” means, with respect to each Bank, the amount set forth
under the name of such Bank on the signature pages hereof as its commitment
pursuant to this Agreement with respect to any Loans (and, for each Bank which
is an Assignee, the amount set forth in the Transfer Supplement entered into
pursuant to Section 9.6(c) as the Assignee’s Commitment), as such amount may be
reduced from time to time pursuant to Section 2.11 or in connection with an
assignment to an Assignee and increased from time to time pursuant to
Section 2.1(b) or in connection with an assignment from an Assignor. As of the
Closing Date, the aggregate Commitment is Forty-Five Billion Yen
(JPY45,000,000,000). Notwithstanding the foregoing, to the extent any Bank is a
Participating Bank, any amounts that such Bank may lend in an Alternate Currency
shall reduce such Bank’s Commitment accordingly.
          “Consents” has the meaning set forth in Section 7.10.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity which is consolidated with a Guarantor in accordance with GAAP.
          “Consolidated Subsidiary EBITDA” means, with respect to a Consolidated
Subsidiary, for any period, (i) Income from Operations of such Consolidated
Subsidiary for such period, plus (ii) depreciation and amortization expense and
other non-cash items deducted in the calculation of Income from Operations of
such Consolidated Subsidiary for such period, plus (iii) Interest Expense
deducted in the calculation of Income from Operations of such Consolidated
Subsidiary for such period, all of the foregoing without duplication.
          “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of AMB LP, on a consolidated basis, determined in accordance with GAAP,
plus preferred units issued by Consolidated Subsidiaries, plus all accumulated
depreciation and amortization of AMB LP plus Guarantors’ Share of accumulated
depreciation and amortization of Investment Affiliates, deducted, in either
case, from earnings in calculating Net Income.
          “Construction Asset” has the meaning set forth in the definition of
the term “Construction Asset Cost”.
          “Construction Asset Cost” shall mean, with respect to a Real Property
Asset (or, in the case of any Real Property Asset to be developed in phases, any
phase thereof) in which Development Activity has begun (as evidenced by
obtaining a permit to commence construction of the applicable industrial or
retail improvements

10



--------------------------------------------------------------------------------



 



by the applicable governmental authority) but has not yet been substantially
completed (substantial completion shall be deemed to mean not less than 90%
completion, as such completion shall be evidenced by a certificate of occupancy
or its equivalent and the commencement of the payment of rent by tenants of such
Real Property Asset or phase) (a “Construction Asset”), (i) in the case of the
development and construction by AMB LP described in clause (a) of the definition
of Development Activity, the aggregate, good faith estimate of the total cost to
be incurred by AMB LP in the construction of such improvements (including land
acquisition costs); (ii) in the case of the development and construction by a
Joint Venture Subsidiary or a Consolidated Subsidiary of AMB LP) described in
clause (a) of the definition of Development Activity, an amount equal to
Guarantor’s Share of the aggregate, good faith estimate of the total cost to be
incurred by such Joint Venture Subsidiary or Consolidated Subsidiary, as
applicable, in the construction of such improvements (including land acquisition
costs); (iii) in the case of the financing of any development and construction
by AMB LP, the amount AMB LP has committed to fund to pay the cost to complete
such development and construction, (iv) in the case of the financing of any
development and construction by a Joint Venture Subsidiary or a Consolidated
Subsidiary of AMB LP, an amount equal to Guarantors’ Share of the amount such
Joint Venture Subsidiary or such Consolidated Subsidiary, as applicable, has
committed to fund to pay the cost to complete such development and construction;
(v) in the case of the incurrence of any Contingent Obligations in connection
with any development and construction by AMB LP, the amount of such Contingent
Obligation of AMB LP, (vi) in the case of the incurrence of any Contingent
Obligations in connection with any development and construction by a Joint
Venture Subsidiary or a Consolidated Subsidiary of AMB LP, an amount equal to
Guarantors’ Share of the amount of such Contingent Obligation of such Joint
Venture Subsidiary or such Consolidated Subsidiary, as applicable.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (i) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date

11



--------------------------------------------------------------------------------



 



interest could first be payable thereunder), or (ii) in the case of an operating
income guaranty, the date through which such guaranty will remain in effect, and
(b) with respect to all guarantees not covered by the preceding clause (a), an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
on the footnotes to the most recent financial statements of AMB LP required to
be delivered pursuant to Section 5.1 hereof. Notwithstanding anything contained
herein to the contrary, guarantees of completion shall not be deemed to be
Contingent Obligations unless and until a claim for payment or performance has
been made thereunder, at which time any such guaranty of completion shall be
deemed to be a Contingent Obligation in an amount equal to any such claim.
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to AMB LP), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
such other Person has delivered Cash or Cash Equivalents to secure all or any
part of such Person’s guaranteed obligations, (ii) in the case of joint and
several guarantees given by a Person in whom AMB LP owns an interest (which
guarantees are non-recourse to AMB LP), to the extent the guarantees, in the
aggregate, exceed 15% of Total Asset Value, the amount which is the lesser of
(x) the amount in excess of 15% or (y) the amount of AMB LP’s interest therein
shall be deemed to be a Contingent Obligation of AMB LP, and (iii) in the case
of a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall be deemed not to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn. All matters constituting “Contingent Obligations” shall be
calculated without duplication.
          “Convertible Securities” means evidences of shares of stock, limited
or general partnership interests or other ownership interests, warrants,
options, or other rights or securities which are convertible into or
exchangeable for, with or without payment of additional consideration, common
shares of beneficial interest of AMB Corporation or partnership interests of AMB
LP, as the case may be, either immediately or upon the arrival of a specified
date or the happening of a specified event.
          “Covenant Modification” shall have the meaning set forth in
Section 9.5(b).
          “Credit Party” shall mean any of Borrower or a Guarantor and “Credit
Parties” shall mean Borrower and Guarantors, collectively.

12



--------------------------------------------------------------------------------



 



          “Credit Rating” means the rating assigned by the Rating Agencies to
AMB LP’s senior unsecured long term indebtedness.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of any Guarantor
or any Subsidiary or Investment Affiliate.
          “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Guarantors plus
Guarantors’ Share of scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Investment
Affiliates and Consolidated Subsidiaries.
          “Default” means any Guarantor Default or Borrower Default.
          “Default Rate” has the meaning set forth in Section 2.8(c).
          “Defaulting Bank” means any Bank that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, or (ii) fund any portion of its participations in Letters
of Credit, (b) has failed, within five (5) Business Days of the date on which
demand for payment is made, to pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clauses (i) and
(ii) above, such Bank notifies the Administrative Agent in writing that such
failure is the result of such Bank’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (c) has notified any Credit Party or
any Lender Party in writing that it does not intend to comply with any of its
funding obligations under this Agreement (unless such writing indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied), (d) has failed,
within three (3) Business Days after request by a Lender Party, acting in good
faith and based on a reasonable belief that such Person will fail to comply with
its funding obligations, to provide a confirmation in writing from such Bank
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (d) upon such Lender Party’s receipt of such confirmation, or (e) has
become the subject of a Bankruptcy Event.
          “Development Activity” means (a) the development and construction or
redevelopment of industrial or retail facilities by AMB LP or any of its
Consolidated Subsidiaries or Joint Venture Subsidiaries excluding Unimproved
Assets, (b) the financing by AMB LP or any of its Consolidated Subsidiaries or
Joint Venture Subsidiaries of any such development or construction or
redevelopment and

13



--------------------------------------------------------------------------------



 



(c) the incurrence by AMB LP or any of its Consolidated Subsidiaries or Joint
Venture Subsidiaries of any Contingent Obligations in connection with such
development or construction or redevelopment (other than purchase contracts for
Real Property Assets which are not payable until after completion of development
or construction).
          “Development Profits” means, for any period, the net gain or loss
recognized from the disposition or contribution of value-added conversion
projects and build-to-suit, redevelopment and development projects as reported
net of estimated taxes, when applicable, in the development profits, net of
taxes, line within AMB LP’s statements of operations for such period.
          “Dollars” and “US$” means the lawful money of the United States.
          “EBITDA” means, for any period (i) Guarantors’ Income from Operations
for such period, plus (ii) Guarantors’ depreciation and amortization expense and
other non-cash items deducted in the calculation of Income from Operations for
such period, plus (iii) Guarantors’ Interest Expense deducted in the calculation
of Income from Operations for such period, minus (iv) the Consolidated
Subsidiary EBITDA for each Consolidated Subsidiary, plus (v) Guarantors’ Share
of the Consolidated Subsidiary EBITDA for each Consolidated Subsidiary, plus
(vi) Guarantors’ Share of the Investment Affiliate EBITDA for each Investment
Affiliate, all of the foregoing without duplication.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned directly or indirectly by a
Credit Party and, as a result of the ownership of such equity interest, AMB LP
may have recourse liability for Environmental Claims against such partnership,
joint venture, trust or corporation (or the property thereof).
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on AMB LP.

14



--------------------------------------------------------------------------------



 



          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of Materials of Environmental Concern into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
or the clean up or other remediation thereof.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Guarantors, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Guarantors or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
          “European Term Credit Agreement” means the Term Loan Agreement, to be
entered into on or about the date hereof, providing for loans in Euros to one or
more qualified borrowers among one or more qualified borrowers, AMB LP and AMB
Corporation, as guarantors, an administrative agent and other agents to be
selected by AMB LP, lead arranger(s) and joint bookrunners(s) to be selected by
AMB LP, and a syndicate of banks arranged by AMB LP and the lead arranger(s).
          “Event of Default” shall mean a Borrower Event of Default or a
Guarantor Event of Default.
          “Existing Revolving Credit Agreement” means the Amended and Restated
Credit Agreement, dated as of June 23, 2006, as amended, among AMB Japan Finance
Y.K., as Initial Borrower, AMB LP, as Guarantor, AMB Corporation, as Guarantor,
the Qualified Borrowers listed on the signature pages thereof, the lenders
listed on the signature pages thereof, and Administrative Agent, as
administrative agent and sole lead arranger and bookmanager.
          “Extension Date” has the meaning set forth in Section 2.10(b).
          “Extension Fee” has the meaning set forth in Section 2.9(d).
          “Extension Notice” has the meaning set forth in Section 2.10(b).
          “Facility Amount” means, at any particular time, the aggregate
Commitment at such time.

15



--------------------------------------------------------------------------------



 



          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.
          “FFO” means “funds from operations,” defined to mean, without
duplication for any period, Income from Operations, plus (i) Guarantors’ Share
of Income from Operations of any Investment Affiliate (plus Guarantors’ Share of
real estate depreciation and amortization expenses of Investment Affiliates),
plus (ii) real estate depreciation and amortization expense for such period.
          “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by AMB LP or jointly by the Guarantors provided that AMB
Corporation holds, directly or indirectly other than through its interest in AMB
LP, no more than a 2% economic interest in such Subsidiary.
          “First Tier JV” has the meaning set forth in Section 5.14.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Guarantors.
          “Fitch” means Fitch, Inc., or any successor thereto.
          “Fixed Charges” for any Fiscal Quarter period means the sum of
(i) Debt Service for such period, (ii) dividends on preferred units payable by
AMB LP for such period, and (iii) distributions made by AMB LP in such period to
AMB Corporation for the purpose of paying dividends on preferred shares in AMB
Corporation. If any of the foregoing Indebtedness is subject to an interest rate
cap agreement purchased by a Guarantor or a Consolidated Subsidiary, the
interest rate shall be assumed to be the lower of the actual interest payable on
such Indebtedness or the capped rate of such interest rate cap agreement. In no
event shall any dividends payable on AMB Corporation’s or any Consolidated
Subsidiary’s common stock be included in Fixed Charges.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “FMV Cap Rate” means seven and three-quarters percent (7.75%).
          “Foreign Property Interests” means any Guarantor’s interest, without
duplication, in Properties located outside of the United States.

16



--------------------------------------------------------------------------------



 



          “Fronting Bank” shall mean Sumitomo Mitsui Banking Corporation, its
successors and assigns.
          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Committed Loans which are Base Rate Loans at such time, or (ii) all
Committed Loans in the same currency having the same Interest Period at such
time; provided that, if a Committed Loan of any particular Bank is converted to
or made as a Base Rate Loan pursuant to Section 8.2 or 8.5, such Committed Loan
shall be included in the same Group or Groups of Loans from time to time as it
would have been in if it had not been so converted or made.
          “Guarantor Default” means any condition or event which with the giving
of notice or lapse of time or both would, unless cured or waived, become a
Guarantor Event of Default.
          “Guarantor Event of Default” shall have the meaning set forth in
Section 6.1.
          “Guarantors” means, collectively, AMB LP and AMB Corporation, jointly
and severally, and “Guarantor” means individually either AMB LP or AMB
Corporation.
          “Guarantors’ Share” means AMB LP’s and AMB Corporation’s direct or
indirect share of a Consolidated Subsidiary, a Joint Venture Subsidiary or an
Investment Affiliate as reasonably determined by Guarantors based upon
Guarantors’ economic interest (whether direct or indirect) of such Consolidated
Subsidiary, Joint Venture Subsidiary or Investment Affiliate, as of the date of
such determination.
          “Guaranty” means that certain Guaranty Agreement, dated as of the date
hereof, by Guarantors, jointly and severally, as guarantors, to Administrative
Agent, for the benefit of the Banks, for the payment of any Borrower’s debt or
obligation to the Banks.
          “HIBOR” means, in relation to any borrowing of Hong Kong Dollars,
(i) the applicable Hong Kong Dollars Screen Rate, or (ii) if no Hong Kong
Dollars Screen Rate is available for the applicable interest period of that
Loan, the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Administrative Agent at its request quoted by the HIBOR
Reference Banks to leading

17



--------------------------------------------------------------------------------



 



banks in the Hong Kong interbank market, as applicable, at or about 11:00 a.m.
(New York time) on the second Business Day before the first day of the
applicable interest period for the offering of deposits in Hong Kong Dollars and
for a period comparable to the interest period for such Loan.
          “HIBOR Reference Banks” means the principal Hong Kong offices of
certain of the Banks or such other banks as may be designated by the
Administrative Agent in consultation with the Borrowers and Guarantors.
          “Hong Kong Dollars” means the lawful currency of Hong Kong.
          “Hong Kong Dollars Screen Rate” means (i) the rate for the relevant
period displayed on Telerate page 9898 at or about 11:00 a.m. (New York time) on
the second Business Day before the first day of the applicable interest period
for the offering of deposits in Hong Kong Dollars or (ii) if no such interest
rate is available, the rate designated as “FIXING@11:00” (or any other
designation which may from time to time replace that designation or, if no such
designation appears, the arithmetic average (rounded upwards, to five decimal
places) of the displayed rates for the relevant period) appearing under the
heading “HONG KONG INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen
HIBOR1=R Page or (iii) if no such interest rate is available, the Official HIBOR
Fixing from HKAB for the relevant period which appears on Bloomberg page HIBO.
If the agreed page or service is replaced or ceases to be available, the
Administrative Agent may, after consultation with the Borrowers, Guarantors and
the Banks, specify another page or service displaying the appropriate rate.
          “Income from Operations” means, for any period, Net Income before
(A) the deduction of (i) Taxes, (ii) minority interests, (iii) losses on sales
of operating Real Property Assets, debt restructurings or write-ups or
forgiveness of indebtedness, (iv) losses from extraordinary items, (v) payment
of preferred dividends, calculated in conformity with GAAP, (vi) an adjustment
to exclude the straight-lining of rents, (vii) non-cash losses from foreign
currency fluctuations, and (viii) costs and expenses incurred during such period
with respect to acquisitions consummated during such period, and (B) the
addition of (i) gains on sales of operating Real Property Assets, debt
restructurings or write-ups or forgiveness of indebtedness, (ii) gains from
extraordinary items, and (iii) non-cash gains from foreign currency
fluctuations.
          “Indebtedness” as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money or for the deferred purchase price of property or services,
including all liabilities of such Person evidenced by Securities or other
similar instruments, (b) all Contingent Obligations of such Person, (c) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, in excess of 2.5% of Total Liabilities in
the aggregate, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person, and

18



--------------------------------------------------------------------------------



 



(d) all other items which, in accordance with GAAP, would be included as
liabilities on the liability side of, or in the footnotes to the balance sheet
of such Person, exclusive, however, of all dividends and distributions declared
but not yet paid. Notwithstanding the foregoing, whenever the term
“Indebtedness” is used with respect to the Guarantors without expressly stating
that such Indebtedness is to be determined on a consolidated basis, such
“Indebtedness” shall only include Guarantors’ Share of any Indebtedness of a
Consolidated Subsidiary.
          “Indemnitee” has the meaning set forth in Section 9.3(b).
          “Initial Borrower” means AMB Japan Finance Y.K., a Japan tokurei yugen
kaisha.
          “Initial Qualified Borrowers” means those Persons set forth on
Schedule 1.1(a).
          “Insolvency Event” means with respect to any Person: (a) such Person
becomes unable to pay its debts generally as such debts become due (shiharai
funou), admits to a creditor its inability to pay its debts generally as such
debts become due (shiharai teishi) or makes a general assignment or settlement
for the benefit of creditors (nin’i seiri); (b) a court having appropriate
jurisdiction enters a decree or order for relief in respect of such Person in an
involuntary case under any applicable Bankruptcy Law or similar law now or
hereafter in effect, or appoints a receiver, liquidator, assignee, custodian,
sequestrator, conservator (hozen kanrinin), trustee (kanzai nin), supervisor
(kantoku i’in), inspector (chosei i’in) or similar official of such Person, of
all or any substantial part of the property thereof, or orders the winding up or
liquidation of the affairs of such Person, and such decree or order remains
unstayed and in effect for a period of ninety (90) consecutive days; (c) such
Person commences a voluntary proceeding under any applicable Bankruptcy Law or
similar law now or hereafter in effect, or consents to or makes no objection
against the entry of an order for relief in an involuntary proceeding under any
such law, or applies for, consents to or acquiesces in the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, sequestrator,
conservator (hozen kanrinin), trustee (kanzai nin), supervisor (kantoku i’in),
inspector (chosa i’in) or similar official of such Person, of all or any
substantial part of the property thereof, or makes any general assignment or
settlement for the benefit of the creditors thereof; (d) such Person’s assets,
such as its bank accounts, are subject to the issuance of an order or a notice
of provisional attachment (kari sashiosae), temporary attachment
(hozen-sashiosae) or permanent attachment (sashiosae); or (e) the clearing house
takes procedures for suspension of such Person’s transactions with banks or
other financial institutions (torihiki teishi shobun).
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized, determined in
accordance with GAAP, with respect to the Balance Sheet Indebtedness of the
Guarantors, plus

19



--------------------------------------------------------------------------------



 



Guarantors’ Share of accrued, paid or capitalized interest with respect to any
Balance Sheet Indebtedness of Investment Affiliates and Consolidated
Subsidiaries (in each case, including, without limitation, the interest
component of Capital Leases but excluding interest expense covered by an
interest reserve established under a loan facility such as capitalized
construction interest provided for in a construction loan and non-cash
components of interest expense (including, but not limited to, the amortization
of financing costs and debt premiums)).
          “Interest Period” means with respect to each Yen LIBOR Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 1, 2, 3 or 6 months, or if available from all the Banks,
7 days or 12 months thereafter (or any other period less than 1 month with the
reasonable approval of Administrative Agent, unless any Bank has previously
advised Administrative Agent and Guarantors that it is unable to enter into a
contract for Yen deposits in the Tokyo interbank market for an Interest Period
of the same duration) as the applicable Borrower may elect in the applicable
Notice of Borrowing or Notice of Interest Rate Election; provided, that:
          (a) any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
          (b) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
          (c) no Interest Period may end later than the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.
          “Intermediate Tier Entity” has the meaning set forth in Section 5.14.
          “International FinCo” has the meaning set forth in Section 5.14.
          “Intracompany Indebtedness” means Indebtedness whose obligor and
obligee are each either or both of the Guarantors or a Consolidated Subsidiary.
          “Investment Affiliate” means any Person in whom either or both of the
Guarantors hold an equity interest, directly or indirectly, whose financial
results are not consolidated under GAAP with the financial results of either or
both Guarantors on their respective consolidated financial statements.

20



--------------------------------------------------------------------------------



 



          “Investment Affiliate EBITDA” means, for any period (i) Income from
Operations of an Investment Affiliate for such period, plus (ii) depreciation
and amortization expense and other non-cash items deducted in the calculation of
Income from Operations of such Investment Affiliate for such period, plus
(iii) Interest Expense deducted in the calculation of Income from Operations of
such Investment Affiliate for such period, all of the foregoing without
duplication.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt of BBB- or better from S&P or a rating of Baa3 or
better from Moody’s. In the event that AMB LP receives Credit Ratings only from
S&P and Moody’s, and such Credit Ratings are not equivalent, the higher of such
two (2) Credit Ratings shall be used to determine whether an Investment Grade
Rating was achieved. In the event that AMB LP receives more than two (2) Credit
Ratings, and such Credit Ratings are not all equivalent, the highest Credit
Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that highest rating is from S&P or Moody’s; provided,
further, that if the highest rating is not from S&P or Moody’s, then the highest
Credit Rating from either S&P or Moody’s shall be used to determine whether an
Investment Grade Rating was achieved.
          “Investment Mortgages” means mortgages securing indebtedness with
respect to Real Property Assets directly or indirectly owed to AMB LP or any of
its Subsidiaries, including, without limitation, certificates of interest in
real estate mortgage investment conduits.
          “Joint Lenders” has the meaning set forth in Section 5.14.
          “Joint Venture Interests” means partnership, joint venture, membership
or other equity interests issued by any Person which is an Investment Affiliate
that is not a Subsidiary, is not consolidated with AMB LP and is not controlled
by a Joint Venture Parent.
          “Joint Venture Parent” means AMB LP or one or more Financing
Partnerships of AMB LP which directly or indirectly owns any interest in a Joint
Venture Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 50% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent, if such Joint Venture Parent has the

21



--------------------------------------------------------------------------------



 



ability to exercise a buy-sell right in the event of a disagreement regarding
the sale or financing of such Property.
          “LC Exposure” has the meaning set forth in Section 9.16(c).
          “Lender Party” means any of the Administrative Agent, the Fronting
Bank, and/or any other Bank.
          “Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
or such other office, branch or affiliate of such Bank as it may hereafter
designate as its Lending Office by notice to each Borrower and the
Administrative Agent.
          “Letter(s) of Credit” has the meaning provided in Section 2.2(b).
          “Letter of Credit Collateral” has the meaning provided in
Section 6.7(b).
          “Letter of Credit Collateral Account” has the meaning provided in
Section 6.7.
          “Letter of Credit Documents” has the meaning provided in Section 2.19.
          “Letter of Credit Usage” means at any time the sum of (i) the
aggregate maximum amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein, and (ii) the aggregate amount of any Borrower’s unpaid obligations
under this Agreement in respect of the Letters of Credit.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
AMB LP or any Consolidated Subsidiary shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
          “Loan” means a Base Rate Loan or a Yen LIBOR Loan or any other loan
made by any Bank as contemplated by Section 9.5(c), and “Loans” means Base Rate
Loans, Yen LIBOR Loans or any other loans made by any Bank as contemplated by
Section 9.5(c) or any combination of the foregoing.
          “Loan Documents” means this Agreement, the Notes, the Guaranty, the
Qualified Borrower Joinder Agreements, the Ratifications, the Letter(s) of
Credit,

22



--------------------------------------------------------------------------------



 



the Letter of Credit Documents, the Security Documents and any other documents
executed by the Credit Parties, the Administrative Agent and/or any Bank as
contemplated by Section 9.5(c).
          “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.
          “Material Acquisition” means, during any twelve (12) month period, the
acquisition of one or more Real Property Assets or portfolios of Real Property
Assets or operating businesses, each of which Real Property Assets, portfolio of
Real Property Assets or operating businesses, as the case may be, individually
had a purchase price of not less than 3% of Total Asset Value and all of which
Real Property Assets, portfolio of Real Property Assets or operating businesses
collectively had an aggregate purchase price of 7.5% or more of Total Asset
Value.
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely impair (i) the ability of the Guarantors
and their respective Consolidated Subsidiaries, taken as a whole, to perform
their respective obligations under the Loan Documents, or (ii) the ability of
Administrative Agent or the Banks to enforce the Loan Documents.
          “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
          “Maturity Date” shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be March 1, 2014, unless
otherwise extended in accordance with Section 2.10(b) or accelerated pursuant to
the terms hereof.
          “Moody’s” means Moody’s Investors Services, Inc. or any successor
thereto.
          “Mortgage” shall have the meaning set forth in Section 2.13(a).
          “Mortgage Perfection Document” shall have the meaning set forth in
Section 2.13(e).
          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has at

23



--------------------------------------------------------------------------------



 



any time after September 25, 1980 made contributions or has been required to
make contributions (for these purposes any Person which ceased to be a member of
the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).
          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
governmental entity, and (b) financial covenants given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.
          “Net Income” means, for any period, net income as calculated in
conformity with GAAP.
          “Net Offering Proceeds” means all cash or other assets received by
either or both of the Guarantors as a result of the issuance or sale of common
shares of beneficial interest, preferred shares of beneficial interest,
partnership interests, preferred partnership units, limited liability company
interests, Convertible Securities or other ownership or equity interests in
either or both of the Guarantors less customary costs and discounts of issuance
paid by either or both of the Guarantors, as the case may be.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount using a discount rate equal to the Base Rate in effect as of the date of
such calculation.
          “Net Price” means, with respect to the purchase of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the value of any non-cash consideration delivered in connection with
such purchase (including, without limitation, shares or preferred shares of
beneficial interest in AMB Corporation and OP Units or Preferred OP Units (as
defined in AMB LP’s partnership agreement)) plus (ii) reasonable costs of sale
and non-recurring taxes paid or payable in connection with such purchase or
sale.
          “New Bank Joinder Agreement” means each New Bank Joinder Agreement, by
and among Borrower, the Guarantors, the Administrative Agent (on behalf of the
Banks) and the applicable Qualified Institution which is to become a Bank
hereunder at any time after the date of this Agreement pursuant to the terms of
Section 2.1(b), the form of which is attached hereto as Exhibit K.

24



--------------------------------------------------------------------------------



 



          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific Property or Properties
encumbered by a Lien securing such Indebtedness and/or another Person so long as
there is no recourse to AMB LP or AMB Corporation, or (ii) any Consolidated
Subsidiary or Investment Affiliate (provided that if an entity is a partnership,
there is no recourse to AMB LP or AMB Corporation as a general partner of such
partnership); provided, however, that personal recourse of AMB LP or AMB
Corporation for any such Indebtedness for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness. For purposes
of the foregoing and for avoidance of doubt, (a) if the Indebtedness is
partially guaranteed by AMB LP or AMB Corporation, then the portion of such
Indebtedness that is not so guaranteed shall still be Non-Recourse Indebtedness
if it otherwise satisfies the requirements in this definition, and (b) if the
liability of AMB LP or AMB Corporation under any such guaranty is itself limited
to specific Property or Properties, then such Indebtedness shall still be
Non-Recourse Indebtedness if such Indebtedness otherwise satisfies the
requirements of this definition.
          “Non-US Property” has the meaning set forth in Section 5.14.
          “Non-US Property Owners” has the meaning set forth in Section 5.14.
          “Notes” means (i) the promissory notes of the Initial Borrower and of
each Qualified Borrower that is a YK, substantially in the form of Exhibit A-1
hereto, (ii) the undertakings of each Qualified Borrower that is a TMK,
substantially in the form of Exhibit A-2 hereto and (iii) the promissory notes
of each Qualified Borrower that is not a YK or a TMK in form and substance
reasonably satisfactory to the Administrative Agent, in each case evidencing the
obligation of each Borrower to repay the Loans, and “Note” means any one of such
promissory notes or undertakings issued hereunder. Each reference in this
Agreement to the “Note” of any Bank shall be deemed to refer to and include any
or all Notes, as the context may require.
          “Notice of Borrowing” means a notice from Borrower in accordance with
Section 2.2.
          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.7.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Credit Parties from time to
time owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.

25



--------------------------------------------------------------------------------



 



          “OFAC List” has the meaning set forth in Section 9.22(a).
          “Parent” means, with respect to any Bank, any Person as to which such
Bank is, directly or indirectly, a subsidiary.
          “Participant” has the meaning set forth in Section 9.6(b).
          “Participating Bank” shall have the meaning set forth in
Section 9.5(c).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Holdings” means Unimproved Assets, interests in Taxable
REIT Subsidiaries and Investment Mortgages, but only to the extent permitted in
Section 5.8.
          “Permitted Liens” means:
          (a) Liens for Taxes, assessments or other governmental charges not yet
due and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
          (b) statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than sixty (60) days delinquent or which
are being contested in good faith in accordance with the terms hereof;
          (c) deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
          (d) utility deposits and other deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
          (e) Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so

26



--------------------------------------------------------------------------------



 



purchased and the proceeds upon sale, disposition, loss or destruction thereof,
and (iii) such Lien, after giving effect to the Indebtedness secured thereby,
does not give rise to an Event of Default;
          (f) easements, rights-of-way, zoning restrictions, other similar
charges or encumbrances and all other items listed on Schedule B to any Credit
Party’s owner’s title insurance policies, except in connection with any
Indebtedness, for any Credit Party’s Real Property Assets, so long as the
foregoing do not interfere in any material respect with the use or ordinary
conduct of the business of any Credit Party’s and do not diminish in any
material respect the value of the Property to which it is attached or for which
it is listed;
          (g) (I) Liens and judgments which have been or will be bonded (and the
Lien on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against any Credit Party and/or any Subsidiary, or (II) Liens which are
being contested in good faith by appropriate proceedings for review and in
respect of which there shall have been secured a subsisting stay of execution
pending such appeal or proceedings and as to which the subject asset is not at
risk of forfeiture;
          (h) Liens on Property of any Credit Party or their respective
Subsidiaries (other than Unencumbered Property) securing Indebtedness which may
be incurred or remain outstanding without resulting in an Event of Default
hereunder; and
          (i) Liens in favor of a Credit Party or a Consolidated Subsidiary
against any asset of any Consolidated Subsidiary or any Investment Affiliate.
          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.
          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
          “Preferred Stock Subsidiary” means a corporation organized with two
classes of stock, consisting of one class of voting common shares and one class
of non-voting preferred shares, all of whose preferred shares are owned by a
Person

27



--------------------------------------------------------------------------------



 



seeking to be treated as a real estate investment trust under the Code (or an
operating partnership of which such Person is general partner) and all of the
common shares of which are owned by individuals or entities who are neither
owned nor controlled by such Person (but which individuals may be, and which
entities may be owned and controlled by, officers, directors or employees of
such Person), and to which such Person (or an operating partnership of which
such Person is general partner) has contributed at least ninety-five percent
(95%) or more of the equity capital raised by such corporation in exchange for
the issuance of such corporation’s shares.
          “Prime Rate” means for any day a fluctuating rate per annum equal to
the rate of interest in effect for such day as publicly announced by the
Administrative Agent from time to time as its “short prime rate” in Japan (it
being understood that the same shall not necessarily be the best rate offered by
the Administrative Agent to customers).
          “Pro Rata Share” means, with respect to any Bank, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments as adjusted from time to time in accordance with
the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person, including, without limitation, operating businesses.
          “Qualified Borrower” means a (i) a TMK or company (kabushiki kaisha or
mochibun kaisha) organized under the laws of Japan, (ii) a yugen kaisha
organized under the laws of Japan, (iii) a Japan branch of a limited
partnership, limited liability company or other business entity organized under
the laws of the United States (including any state or District of Columbia),
duly registered in Japan, (iv) a private company limited by shares organized
under the laws of Singapore, or (v) any other entity, in each case which is at
least 50% owned, directly or indirectly, by AMB LP and of which AMB LP (or a
Person that is owned and controlled, directly or indirectly, by AMB LP) is the
sole shareholder, general partner or managing member, or otherwise exercises
control over such entity and the Indebtedness of which, in all cases, can be
guaranteed by the Guarantors pursuant to the provisions of the Guarantors’
formation documents and who has been added as a Qualified Borrower hereunder in
accordance with Section 2.21(a). The Initial Qualified Borrowers are set forth
on Schedule 1.1(a).
          “Qualified Borrower Joinder Agreements” means, collectively, one or
more Qualified Borrower Joinder Agreements, among Administrative Agent (on
behalf of the Banks) and a Qualified Borrower relating to a Subsidiary which is
to become a Qualified Borrower hereunder at any time on or after the date of
this Agreement, the form of which for a YK and a TMK is attached hereto as
Exhibit B-1

28



--------------------------------------------------------------------------------



 



and Exhibit B-2, respectively, and the form of which for any other Person shall
be substantially similar to Exhibit B-1 and Exhibit B-2 and reasonably
satisfactory to the Administrative Agent.
          “Qualified Borrower Joinder Documents” means, as to any Qualified
Borrower Joinder Agreement, collectively, all documents, instruments and
certificates required by such Qualified Borrower Joinder Agreement to be
delivered pursuant to the terms thereof.
          “Qualified Borrower Undertaking” means the undertakings of each
Qualified Borrower that is a TMK, substantially in the form of Exhibit A-2
hereto, evidencing the obligation of such Qualified Borrower to repay the Loans
made to such Qualified Borrower.
          “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Administrative Agent, (B) has total assets in
excess of US$10,000,000,000 (or its equivalent in alternate currency) and (C) is
a Qualified Institutional Investor.
          “Qualified Institutional Investor” (tekikaku kikan toshika) has the
meaning assigned thereto in Article 2, Section 3, item 1 of the Financial
Instruments and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of
1948, as amended from time to time), Article 10, Section 1 of the regulations
relating to the definitions contained in such Article 2 and further defined in
Article 67-14 of the Special Taxation Measures Law (Law No. 26 of 1957, as
amended from time to time).
          “Ratification” shall have the meaning set forth in Section 2.13(a).
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
          “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.
          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

29



--------------------------------------------------------------------------------



 



          “REIT” means a real estate investment trust, as defined under
Section 856 of the Code.
          “Requisite Lenders” shall have the meaning set forth in
Section 9.5(b).
          “Revised Adjusted EBITDA” means, for any period, Adjusted EBITDA for
such period, less (a) interest income, plus (b) actual general and
administrative expenses for such period to the extent deducted in calculating
Adjusted EBITDA; for purposes of calculating Revised Adjusted EBITDA, “Net
Income” shall be deemed to include as to any Real Property Asset with respect to
which a tenant received any free rent during such period, the amount of such
free rent as if the same had been paid in cash by such tenant.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
          “Second Tier Funding Loan” has the meaning in Section 5.14.
          “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by a Guarantor plus Guarantors’ Share
of Indebtedness (but excluding Intracompany Indebtedness), the payment of which
is secured by a Lien (other than a Permitted Lien, except for those Permitted
Liens described in clause (h) of the definition thereof) on any Property owned
or leased by any Investment Affiliate or any Consolidated Subsidiary.
          “Secured Option” shall have the meaning set forth in Section 2.13 (a).
          “Secured Property” shall have the meaning set forth in
Section 2.13(a).
          “Security Document” shall have the meaning set forth in
Section 2.13(a).
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, any interest in any Subsidiary of a Guarantor, any interest in a
Taxable REIT Subsidiary, any Indebtedness which would not be required to be
included on the liabilities side of the balance sheet of the Guarantors on a
consolidated basis in accordance with GAAP, any Cash or Cash Equivalents or any
evidence of the Obligations.

30



--------------------------------------------------------------------------------



 



    “Share Pledge” shall have the meaning set forth in Section 2.13(a).      
“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.       “SIBOR”
means, in relation to any borrowing of Singapore Dollars, (i) the applicable
Singapore Dollars Screen Rate, or (ii) if no Singapore Dollars Screen Rate is
available for the applicable interest period, the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Administrative Agent
at its request quoted by the SIBOR Reference Banks to leading banks in the
Singapore interbank market, as applicable, at or about 11:00 a.m. (New York
time) on the second Business Day before the first day of the applicable interest
period for the offering of deposits in Singapore Dollars and for a period
comparable to the interest period for such Loan.       “SIBOR Reference Banks”
means the principal Singapore offices of certain of the Banks or such other
banks as may be designated by the Administrative Agent in consultation with the
Borrowers and the Guarantors.       “Singapore Dollars” means the lawful
currency of Singapore.       “Singapore Dollars Screen Rate” means page 50157 of
the Telerate screen under the caption “ASSOCIATION OF BANKS IN SINGAPORE SIBOR
AND SWAP OFFER RATE FIXING AT 11A.M. SINGAPORE TIME”. If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrowers, Guarantors and the Banks.       “Stabilized Occupancy Rate”
means, as of any date for any Real Property Asset, that the percentage of the
rentable area of such Real Property Asset leased to and occupied by tenants or
other persons pursuant to bona fide leases, licenses, or other agreements
requiring current rent or other similar payments who are currently paying such
rent or other similar payments, is at least ninety percent (90%).      
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by a Guarantor.       “Subsidiary Operating
Partnership” shall mean a limited liability company or limited partnership in
which the only interest therein not owned (directly or indirectly) by a
Guarantor shall be preference interests or preference units, respectively.

31



--------------------------------------------------------------------------------



 



          “Substantially Controlled by AMB LP” means, with respect to any
action, that such action is substantially controlled by AMB LP as contemplated
under Section 5.14.
          “TBI Pledge” shall have the meaning set forth in Section 2.13(a).
          “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which AMB Corporation directly or indirectly owns stock and AMB Corporation and
such corporation jointly elect that such corporation shall be treated as a
taxable REIT subsidiary of AMB Corporation under and pursuant to Section 856 of
the Code.
          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
          “Term” has the meaning set forth in Section 2.10.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30 day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.
          “Tiered Non-US Property” has the meaning set forth in Section 5.14.
          “TMK” means a special purpose corporation (tokutei mokuteki kaisha)
organized under TMK Law.
          “TMK Law” means the Law Regarding Liquidation of Assets (Shisan no
Ryudoka ni Kansuru Horitsu) of Japan (Law No. 105 of 1998, as amended from time
to time).
          “TMK Permitted Indebtedness” has the meaning set forth in
Section 7.10.

32



--------------------------------------------------------------------------------



 



          “Total Asset Value” means, with respect to AMB LP and without
duplication,
               (i) the quotient obtained by dividing (a) (1) Revised Adjusted
EBITDA for the previous four (4) Fiscal Quarters most recently ended, minus
(2) for any Property (other than Construction Assets or Unimproved Assets) which
was acquired by AMB LP, a Consolidated Subsidiary or an Investment Affiliate in
any of the previous four (4) Fiscal Quarters, the Revised Adjusted EBITDA
attributable to such Property to the extent the same was included in the Revised
Adjusted EBITDA of AMB LP in clause (1), minus (3) for any Transition Property,
the Revised Adjusted EBITDA attributable to such Real Property Asset to the
extent the same was included in the Revised Adjusted EBITDA of AMB LP in clause
(1), minus (4) Asset Management Fees and Development Profits for the previous
four (4) Fiscal Quarters most recently ended to the extent the same was included
in the Revised Adjusted EBITDA of AMB LP in clause (1), by (b) the FMV Cap Rate,
               plus (ii) for any Property which was acquired by AMB LP in any of
the previous four (4) Fiscal Quarters, the sum of (x) the Net Price of the
Property paid by AMB LP for such Property and (y) the cost of capital
expenditures actually incurred in connection with such Property,
               plus (iii) for any Property which was acquired by an Investment
Affiliate or a Consolidated Subsidiary in any of the previous four (4) Fiscal
Quarters, the sum of (x) Guarantors’ Share of the Net Price of the Property paid
by such Investment Affiliate or such Consolidated Subsidiary, as applicable, for
such Property, and (y) Guarantors’ Share of the cost of capital expenditures
actually incurred in connection with such Property,
               plus (iv) for any Transition Property, the quotient obtained by
dividing (a) the Revised Adjusted EBITDA attributable to such Property for the
previous four (4) Fiscal Quarters most recently ended, by (b) the FMV Cap Rate,
but not less than the sum of (1) the book value of any such Transition Property
of AMB LP plus the allowance for accumulated depreciation for such asset on that
date, as determined in accordance with GAAP, and (2) Guarantors’ Share of the
book value of any such Transition Property of any Investment Affiliate or any
Consolidated Subsidiary of AMB LP plus the allowance for accumulated
depreciation for such asset on that date, as determined in accordance with GAAP,
               plus (v) the quotient obtained by dividing (a) Asset Management
Fees for the previous four (4) Fiscal Quarters most recently ended by (b) twelve
and one half percent (12 1/2%),

33



--------------------------------------------------------------------------------



 



               plus (vi) the quotient obtained by dividing (a) Development
Profits for the previous four (4) Fiscal Quarters most recently ended by
(b) twelve and one half percent (12 1/2%), but not more than 7.5% of Total Asset
Value,
               plus (vii) the value of any Cash or Cash Equivalent owned by AMB
LP (including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of Guarantor or any Consolidated Subsidiary), and Guarantors’
Share of any Cash or Cash Equivalents owned by any Consolidated Subsidiary or
Investment Affiliate (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of Guarantor or any Consolidated
Subsidiary),
               plus (viii) the book value of any Construction Assets, Unimproved
Assets and any other tangible assets of AMB LP (including foreign currency
exchange agreements, to the extent such agreements are material and are reported
or are required under GAAP to be reported by AMB LP in its financial
statements), plus the allowance for accumulated depreciation for such asset on
that date, as determined in accordance with GAAP,
               plus (ix) Guarantors’ Share of the book value of any Construction
Assets, Unimproved Assets and any other tangible assets of any Investment
Affiliate or any Consolidated Subsidiary plus the allowance for accumulated
depreciation for such asset on that date, as determined in accordance with GAAP.
For purposes of the foregoing, a Real Property Asset which was a Construction
Asset will be deemed to have been acquired on the date it ceases to be a
Construction Asset.
          “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of the Guarantors plus Guarantors’
Share of all Balance Sheet Indebtedness of Investment Affiliates and
Consolidated Subsidiaries.
          “Transition Property” means, as of any date, (a) any Real Property
Asset that at any time during the previous four (4) Fiscal Quarters most
recently ended did not have a Stabilized Occupancy Rate, whether or not such
Real Property Asset at any time prior to the date of determination had reached a
Stabilized Occupancy Rate, or (b) any Real Property Asset which never reached a
Stabilized Occupancy Rate after it ceased to be a Construction Asset.
          “Unencumbered Net Operating Cash Flow” means, as of any date of
determination, the Unencumbered Net Operating Income for the previous four
(4) Fiscal Quarters; provided that, as to any Unencumbered Property acquired
(or, in the case of any Unencumbered Property that ceased to be a Construction
Asset during such period, deemed acquired) during such period, Unencumbered Net
Operating Cash Flow shall be adjusted by deducting the actual Unencumbered Net
Operating

34



--------------------------------------------------------------------------------



 



Income for such Unencumbered Property during such four (4) Fiscal Quarters and
by adding the product of the Unencumbered Net Operating Income for such Property
for the most recent Fiscal Quarter multiplied by 4.
          “Unencumbered Net Operating Income” means, for any period, for all
Unencumbered Properties, the aggregate revenues from each such Unencumbered
Property for such period (including, without limitation, lease termination fees
appropriately amortized, but excluding deferred rents receivable), or in the
case of any Unencumbered Property owned by a Joint Venture Subsidiary,
Guarantor’s Share thereof, less the cost of maintaining such Unencumbered
Properties (including, without limitation, taxes, insurance, repairs and
maintenance, but excluding depreciation, amortization, interest costs and
capital expenditures) or in the case of any Unencumbered Property owned by a
Joint Venture Subsidiary, Guarantor’s Share thereof (provided that as to any
Unencumbered Property acquired during such period, only revenues and property
level expenses attributable to such period occurring after such acquisition
shall be included), as adjusted (i) for capital expenditure reserves at the rate
of Ten Cents (US) (US$0.10, or in the case of any Unencumbered Property owned by
a Joint Venture Subsidiary, Guarantors’ Share of Ten Cents (US) (US$0.10)) per
square foot per annum of space leased as of the applicable date of determination
(provided that, as to any Unencumbered Property acquired during such period,
such amount per square foot shall be pro-rated for the period of ownership) and
(ii) to exclude the effects of straight-lining of rents.
          “Unencumbered Property” means any retail or industrial Real Property
Asset (including Unimproved Assets and Construction Assets, but excluding
interests in participating mortgages in which such Person’s interest therein is
characterized as equity according to GAAP) from time to time which (i) is an
operating Real Property Asset which is owned directly or indirectly 100% in fee
(or ground leasehold) by AMB LP, a Financing Partnership or a Joint Venture
Subsidiary, (ii) is not subject (nor are any equity interests in such Property
that are owned directly or indirectly by AMB LP, AMB Corporation or any Joint
Venture Parent subject) to a Lien which secures Indebtedness of any Person other
than Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by AMB LP, AMB Corporation or any
Joint Venture Parent subject) to any Negative Pledge (provided that a financial
covenant given for the benefit of any Person that may be violated by the
granting of any Lien on any Property to secure any or all of the Obligations
shall not be deemed a Negative Pledge), and (iv) if owned by a domestic
Financing Partnership or Joint Venture Subsidiary (other than a Financing
Partnership or Joint Venture Subsidiary that invests primarily with foreign
currencies or primarily in foreign countries), such Financing Partnership or
Joint Venture Subsidiary shall not be the borrower or guarantor of any Unsecured
Debt other than the Loans.
          “Unimproved Assets” means Real Property Assets (or, in the case of any
Real Property Assets to be developed in phases, any phase thereof) containing no

35



--------------------------------------------------------------------------------



 



material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.
          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unrestricted Cash or Cash Equivalents” means Cash or Cash Equivalents
owned by AMB LP, and Guarantors’ Share of any Cash or Cash Equivalent owned by
any Consolidated Subsidiary or Investment Affiliate, that are not subject to any
pledge, lien or control agreement, less (i) $35,000,000, (ii) amounts normally
and customarily set aside by AMB LP for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations.
          “Unsecured Debt” means the amount of Indebtedness (excluding
Intracompany Indebtedness) for borrowed money of the Guarantors, any Financing
Partnership, any Preferred Stock Subsidiary or Joint Venture Subsidiary and
which is not Secured Debt, including, without limitation, the amount of all then
outstanding Loans.
          “Unsecured Debt Yield” has the meaning set forth in Section 5.8(i).
          “Unsecured Interest Expense” means, as of any date of determination,
for the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt; provided, however, in the case of any Preferred
Stock Subsidiary, Joint Venture Subsidiary or Consolidated Subsidiary only an
amount equal to the Guarantor’s Share of any such Interest Expense on Unsecured
Debt of such entity shall be included in Unsecured Interest Expense.
          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to AMB LP or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
          “U.S. Revolving Credit Agreement” shall mean the Fourth Amended and
Restated Revolving Credit Agreement, dated as of November 10, 2010, among AMB
Property, L.P., the lenders listed on the signature pages thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited, as
Administrative Agent for Alternate Currencies, J.P. Morgan Securities LLC and
Banc of America Securities LLC, as Joint Lead Arrangers and Joint Bookrunners,
and the other banks, agents and the qualified borrowers listed therein.
          “Yen” and “JPY” shall denote the lawful currency of Japan.

36



--------------------------------------------------------------------------------



 



          “Yen LIBOR” means: (a) the applicable Yen LIBOR Screen Rate; or (b)
(if no Yen LIBOR Screen Rate is available for Yen or for the Interest Period of
that Loan) the rate (rounded upwards to four decimal places) quoted by the Yen
LIBOR Reference Bank to leading banks in the London Interbank Market, at or
about 11.00 a.m. London time on the second Business Day before the first day of
the applicable Interest Period for the offering of deposits in Yen and for a
period comparable to the Interest Period for that Loan.
          “Yen LIBOR Borrowing” has the meaning set forth in Section 1.3.
          “Yen LIBOR Loan” means a Committed Loan to be made by a Bank as a Yen
LIBOR Loan in accordance with the provisions of this Agreement.
          “Yen LIBOR Reference Bank” means Sumitomo Mitsui Banking Corporation.
          “Yen LIBOR Screen Rate” means the British Bankers’ Association
Interest Settlement Rate for Yen for the relevant period, displayed on the
appropriate page of Bloomberg BBAM and, if for any reason such rate does not
appear on Bloomberg BBAM, the appropriate page of the Reuters screen. If the
agreed page is replaced or service ceases to be available, the Administrative
Agent may specify another page or service displaying such rate after
consultation with the Borrower and the Banks.
          “YK” means a special limited company (tokurei yugen kaisha) formed
under YK Law (yugen kaisha ho) (Law No. 74 of 1938, as amended) and existing
under the Companies Act (kaisha ho) (Law No. 86 of 2005, as amended).
          SECTION 1.2. Accounting Terms and Determination. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by AMB LP’s
independent public accountants) with the most recent audited consolidated
financial statements of AMB LP and its Consolidated Subsidiaries delivered to
the Administrative Agent; provided that for purposes of references to the
financial results and information of “AMB Corporation, on a consolidated basis,”
AMB Corporation shall be deemed to own one hundred percent (100%) of the
partnership interests in AMB LP; and provided further that, if AMB LP notifies
the Administrative Agent that AMB LP wishes to amend any covenant in Article V
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies AMB LP that the Majority Banks wish to
amend Article V for such purpose), then AMB LP’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective,

37



--------------------------------------------------------------------------------



 



until either such notice is withdrawn or such covenant is amended in a manner
reasonably satisfactory to AMB LP and the Majority Banks.
          SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to each Borrower pursuant
to Article 2 on the same date, all of which Loans are of the same type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a “Base Rate
Borrowing” is a Borrowing comprised of Base Rate Loans and a “Yen LIBOR
Borrowing” is a Borrowing comprised of Yen LIBOR Loans). A “Committed Borrowing”
is a Borrowing under Section 2.1 in which all Banks participate in proportion to
their Commitments.
ARTICLE II
THE CREDITS
          SECTION 2.1. Commitment to Lend. (a) Each Bank severally agrees, on
the terms and conditions set forth in this Agreement, to make Loans to each
Borrower and participate in Letters of Credit issued by the Fronting Bank on
behalf of each Borrower pursuant to this Article from time to time during the
term hereof in amounts such that the aggregate principal amount of Committed
Loans by such Bank at any one time outstanding together with such Bank’s Pro
Rata Share of the Letter of Credit Usage at such time shall not exceed the
amount of its Commitment. Each Borrowing outstanding under this Section 2.1(a)
shall be in an aggregate principal amount of JPY300,000,000 or an integral
multiples of JPY1,000,000 in excess thereof (except that any such Borrowing may
be in any amount required to reimburse the Fronting Bank for any drawing under
any Letter of Credit) and shall be made from the several Banks ratably in
proportion to their respective Commitments. In no event shall the aggregate
amount outstanding at any time, plus the outstanding amount of the Letter of
Credit Usage, exceed the Facility Amount. Subject to the limitations set forth
herein, any amounts repaid may be reborrowed.
          (b) Optional Increase in Commitments. Unless a Default or an Event of
Default has occurred and is continuing, Borrower, by written notice to the
Administrative Agent, shall have the right to request an increase of up to
Twenty Billion Yen (JPY 20,000,000,000) such that the aggregate Commitment after
all such increases shall not exceed Sixty-Five Billion Yen (JPY 65,000,000,000);
provided that for any such request (i) any Bank which is a party to this
Agreement prior to such request for increase, at its sole discretion, may elect
to increase its Commitment but shall not have any obligation to so increase its
Commitment, and (ii) in the event that any Bank which is a party to this
Agreement prior to such request for increase does not elect to increase its
Commitment, the Administrative Agent shall use commercially reasonable efforts
to locate additional Qualified Institutions willing to provide

38



--------------------------------------------------------------------------------



 



commitments for the requested increase, and Borrower may also identify
additional Qualified Institutions willing to provide commitments for the
requested increase, provided further that the Administrative Agent shall approve
any such additional Qualified Institutions, which approval will not be
unreasonably withheld or delayed. Any such Bank willing to increase its
Commitment for the requested increase shall duly execute and deliver to the
Administrative Agent a Bank Commitment Increase Agreement. Any such additional
Qualified Institution willing and approved to provide commitments for the
requested increase shall duly execute and deliver to the Administrative Agent a
New Bank Joinder Agreement pursuant to which such Qualified Institution shall
become a Bank hereunder. In the event that any Bank or Qualified Institutions
commit to any such increase, such Banks and Qualified Institutions shall execute
and deliver the Bank Commitment Increase Agreement or the New Bank Joinder
Agreement, as applicable, the Commitment of each committed Bank shall be
increased, the Pro Rata Shares of the Banks shall be adjusted, Borrower shall
make such borrowings and repayments as shall be necessary to effect the
reallocation of the Committed Loans so that the Committed Loans are held by the
Banks in accordance with their Pro Rata Shares after giving effect to such
increase, and other changes shall be made to the Loan Documents as may be
necessary to reflect the aggregate amount, if any, by which the Banks have
agreed to increase their respective Commitments or make new Commitments in
response to Borrower’s request for an increase in the aggregate Commitment
pursuant to this Section 2.1, in each case without the consent of the Banks
other than those Banks increasing their Commitments. The fees payable by
Borrower and the Guarantors upon any such increase in the Commitments shall be
agreed upon by the Administrative Agent, Borrower and the Guarantors. In
addition, if as a result of any such increase in the Commitments, there shall be
a reallocation of Yen LIBOR Loans, Borrower shall pay any amounts that may be
due pursuant to Section 2.15 hereof. Notwithstanding the foregoing, nothing in
this Section 2.1(b) shall constitute or be deemed to constitute an agreement by
any Bank to increase its Commitment hereunder.
          SECTION 2.2. Notice of Borrowing.
          (a) With respect to any Committed Borrowing, the applicable Borrower
shall give Administrative Agent notice not later than 1:00 P.M. (New York time)
(x) the second (2nd) Business Day prior to each Base Rate Borrowing, or (y) the
fourth (4th) Business Day before each Yen LIBOR Borrowing or (z) with respect to
any Secured Borrowing, regardless of whether it is a Base Rate Borrowing or a
Yen LIBOR Borrowing, the tenth (10th) Business Day prior to such Secured
Borrowing, specifying:
               (i) the date of such Borrowing, which shall be a Business Day,
               (ii) the aggregate amount of such Borrowing,

39



--------------------------------------------------------------------------------



 



               (iii) whether the Loans comprising such Borrowing are to be Base
Rate Loans or Yen LIBOR Loans,
               (iv) in the case of a Yen LIBOR Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period,
               (v) such information as is requested in Schedule 2.2(a) hereto
relating to the project, if any, for which the Borrowing will be used, unless
such information has been previously provided;
               (vi) if such Borrowing is a Secured Borrowing, the Secured
Property and the collateral to be granted;
               (vii) payment instructions for delivery of such Borrowing; and
               (viii) certify that no Guarantor Default or Guarantor Event of
Default has occurred and is continuing and, with respect to such Borrower, no
Borrower Default or Borrower Event of Default has occurred and is continuing.
          (b) The applicable Borrower shall give the Administrative Agent and
the Fronting Bank written notice in the event that it desires to have Letters of
Credit (each, a “Letter of Credit”) issued on behalf of such Borrower or a
Subsidiary thereof hereunder no later than 1:00 P.M. (New York time) at least
five (5) Business Days (or if such Letter of Credit is to be secured, at least
ten (10) Business Days) prior to, but excluding, the date of such issuance. Each
such notice shall (i) specify the aggregate amount of the requested Letters of
Credit, (ii) specify the individual amount of each requested Letter of Credit
and the number of Letters of Credit to be issued, (iii) specify the date of such
issuance (which shall be a Business Day), (iv) state the name and address of the
beneficiary, (vi) the expiration date of the Letter of Credit (which in no event
shall be later than twelve (12) months after the Maturity Date), (vi) state the
purpose and circumstances for which such Letter of Credit is being issued,
(vii) specify the terms upon which each such Letter of Credit may be drawn down
(which terms shall not leave any discretion to Fronting Bank), (viii) if such
Letter of Credit is to be issued on behalf of a Subsidiary of such Borrower, the
identity of such Subsidiary; (ix) if such Letter of Credit is to be secured,
identify the Secured Property to be acquired and the collateral to be granted,
(x) such information as is requested in Schedule 2.2(a) hereto relating to the
project, if any, for which the Letter of Credit will be used and (xi) certify
that no Guarantor Default or Guarantor Event of Default has occurred and is
continuing and, with respect to such Borrower, that no Borrower Default or
Borrower Event of Default has occurred and is continuing. Each such notice may
be revoked telephonically by such Borrower to the Fronting Bank and the
Administrative Agent any time prior to the issuance of the Letter of Credit by
the Fronting Bank, provided such revocation is confirmed in writing by such
Borrower to

40



--------------------------------------------------------------------------------



 



the Fronting Bank and the Administrative Agent within two (2) Business Days by
facsimile. Notwithstanding anything contained herein to the contrary, such
Borrower shall complete and deliver to the Fronting Bank any required
documentation in connection with any requested Letter of Credit no later than
the third (3rd) Business Day prior to the date of issuance thereof (including,
without limitation, a Note (if not previously delivered hereunder)). No later
than 1:00 P.M. (New York time) on the date that is four (4) Business Days prior
to, but excluding, the date of issuance, such Borrower shall specify a precise
description of the documents and the verbatim text of any certificate to be
presented by the beneficiary of such Letter of Credit, which if presented by
such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit;
provided, that Fronting Bank may, in its reasonable judgment, require changes in
any such documents and certificates only in conformity with changes in customary
and commercially reasonable practice or law and, provided further, that no
Letter of Credit shall require payment against a conforming draft to be made
thereunder on the third (3rd) Business Day following the date that such draft is
presented if such presentation is made later than 1:00 P.M. New York time, as
applicable) (except that if the beneficiary of any Letter of Credit requests at
the time of the issuance of its Letter of Credit that payment be made on the
same Business Day) against a conforming draft, such beneficiary shall be
entitled to such a same day draw, provided such draft is presented to the
Fronting Bank no later than 1:00 P.M. (New York time) and provided further such
Borrower shall have requested to the Fronting Bank and the Administrative Agent
that such beneficiary shall be entitled to a same day draw). In determining
whether to pay on such Letter of Credit, the Fronting Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under the Letter of Credit have been delivered and that they comply on their
face with the requirements of that Letter of Credit. All Letters of Credit may
be presented for payment in Japan and, if required by the beneficiary
thereunder, shall be paid in Japan.
          SECTION 2.3. Intentionally Deleted.
          SECTION 2.4. Intentionally Deleted.
          SECTION 2.5. Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from any Borrower in
accordance with Section 2.2 hereof, the Administrative Agent shall, on the date
such Notice of Borrowing is received by the Administrative Agent, notify each
Bank of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested by such Borrower) and such Notice of Borrowing
shall not thereafter be revocable by such Borrower, unless such Borrower shall
pay any applicable expenses pursuant to Section 2.15.

41



--------------------------------------------------------------------------------



 



          (b) Not later than 2:00 p.m. (New York time) on the date of each
Committed Borrowing as indicated in the applicable Notice of Borrowing, each
Bank shall (except as provided in subsection (d) of this Section) make available
its share of such Committed Borrowing in Yen immediately available in Tokyo,
Japan, to the Administrative Agent at its address referred to in Section 9.1. If
any Borrower has requested the issuance of a Letter of Credit, no later than
1:00 p.m. (New York time) on the date of such issuance as indicated in the
notice delivered pursuant to Section 2.2(b), the Fronting Bank shall issue such
Letter of Credit in the amount so requested and deliver the same to the
applicable Borrower, with a copy thereof to the Administrative Agent.
Immediately upon the issuance of each Letter of Credit by the Fronting Bank, the
Fronting Bank shall be deemed to have sold and transferred to each other Bank,
and each such other Bank shall be deemed, and hereby agrees, to have irrevocably
and unconditionally purchased and received from the Fronting Bank, without
recourse or warranty, an undivided interest and a participation in such Letter
of Credit, any drawing thereunder, and its obligation to pay its Pro Rata Share
with respect thereto, and any security therefor or guaranty pertaining thereto,
in an amount equal to such Bank’s ratable share thereof. Upon any change in any
of the Commitments in accordance herewith, there shall be an automatic
adjustment to such participations to reflect such changed shares. The Fronting
Bank shall have the primary obligation to fund any and all draws made with
respect to such Letter of Credit notwithstanding any failure of a participating
Bank to fund its ratable share of any such draw. The Administrative Agent will
instruct the Fronting Bank to make such Letter of Credit available to the
applicable Borrower, and the Fronting Bank shall make such Letter of Credit
available to the applicable Borrower, at its aforesaid address or at such
address in Japan as such Borrower shall request on the date of the Borrowing.
          (c) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.5 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the applicable Borrower on such
date a corresponding amount on behalf of such Bank. If and to the extent that
such Bank shall not have so made such share available to the Administrative
Agent, such Bank agrees to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the applicable Borrower until the date
such amount is repaid to the Administrative Agent, at the rate of interest
applicable to such Borrowing hereunder. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement. If such Bank shall not pay to Administrative Agent such corresponding
amount after reasonable attempts are made by Administrative

42



--------------------------------------------------------------------------------



 



Agent to collect such amounts from such Bank, the applicable Borrower agrees to
repay to Administrative Agent forthwith on demand such corresponding amounts
together with interest thereto, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to
Administrative Agent, at the interest rate applicable thereto one (1) Business
Day after demand. Nothing contained in this Section 2.5(d) shall be deemed to
reduce the Commitment of any Bank or in any way affect the rights of such
Borrower with respect to any defaulting Bank or Administrative Agent. The
failure of any Bank to make available to the Administrative Agent such Bank’s
share of any Borrowing in accordance with Section 2.5(b) hereof shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.
          (d) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to the applicable Borrower in Yen immediately
available in accordance with, and on the date set forth in, the applicable
Notice of Borrowing.
          SECTION 2.6. Notes.
          (a) The Loans of each Borrower shall be evidenced by a single Note
made by the applicable Borrower payable to the order of the Administrative
Agent, on behalf of the Banks for the account of their respective Lending
Offices.
          (b) Notwithstanding the provisions of Section 2.6(a) above, each Bank
may, by notice to any Borrower and the Administrative Agent, request that its
Loans to such Borrower be evidenced by a separate Note payable to the order of
such Bank for the account of its Lending Office, in which event the Note made by
such Borrower pursuant to Section 2.6(a) above shall not include or evidence the
Loans made by such Bank to such Borrower. Each such Note shall be modified to
reflect the fact that it evidences solely Loans made by the applicable Bank. Any
additional costs incurred by the Administrative Agent, such Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to the applicable Borrower.
          (c) Upon receipt of each Note pursuant to Section 3.1(a), the
Administrative Agent shall forward a copy of such Note to each Bank. The
Administrative Agent shall record the date, amount, type and maturity of each
Loan made by each Bank and the date and amount of each payment of principal made
by the applicable Borrower with respect thereto, and may, if the Administrative
Agent so elects in connection with any transfer or enforcement of its Note,
endorse on the appropriate schedule appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding; provided
that the failure of the Administrative Agent to make any such recordation or
endorsement shall not affect the obligations of any Borrower hereunder or under
the Notes. The Administrative

43



--------------------------------------------------------------------------------



 



Agent is hereby irrevocably authorized by each Borrower so to endorse its Note
and to attach to and make a part of its Note a continuation of any such schedule
as and when required.
          (d) Upon receipt of each Bank’s Note pursuant to Section 2.6(b) above,
the Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the applicable Borrower with
respect thereto, and may, if such Bank so elects in connection with any transfer
or enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of any Borrower
hereunder or under the Note. Each Bank is hereby irrevocably authorized by each
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.
          (e) The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date.
          (f) There shall be no more than ten (10) Yen LIBOR Groups of Loans
outstanding at any one time with respect to each Borrower.
          SECTION 2.7. Method of Electing Interest Rates. (a) The Loans included
in each Committed Borrowing shall bear interest initially at the type of rate
specified by the applicable Borrower in the applicable Notice of Borrowing.
Thereafter, each Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII) made to such Borrower, as follows:
               (i) if such Loans are Base Rate Loans, the applicable Borrower
may elect to convert all or any portion of such Loans to Yen LIBOR Loans as of
any Business Day;
               (ii) if such Loans are Yen LIBOR Loans, the applicable Borrower
may elect to convert all or any portion of such Loans to Base Rate Loans and/or
elect to continue all or any portion of such Loans as Yen LIBOR Loans for an
additional Interest Period or additional Interest Periods, in each case
effective on the last day of the then current Interest Period applicable to such
Loans, or on such other date designated by the applicable Borrower in the Notice
of Interest Rate Election provided such Borrower shall pay any losses pursuant
to Section 2.15.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least four (4) Business Days
prior to, but excluding, the effective date of the conversion or continuation
selected in such notice.

44



--------------------------------------------------------------------------------



 



A Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group of Loans, (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are
JPY30,000,000 or any larger multiple of JPY1,000,000, (iii) there shall be no
more than ten (10) Yen LIBOR Groups of Loans with respect to each Borrower
outstanding at any time, (iv) no Committed Loan may be continued as, or
converted into, a Yen LIBOR Loan when any Guarantor Event of Default has
occurred and is continuing or, with respect to such Borrower delivering such
Notice of Interest Rate Election, a Borrower Event of Default has occurred and
is continuing; provided, further, that if any Bank has previously advised the
Administrative Agent and Borrower that it is unable to make a Base Rate Loan and
such notice has not been withdrawn, the applicable Borrower shall be deemed to
have continued any Committed Loan that is a Yen LIBOR Loan as a Yen LIBOR Loan
and, unless the applicable Borrower timely elects an Interest Period, shall be
deemed to have elected an Interest Period of 7 days (provided if such Interest
Period is not available from all Banks, such Borrower shall be deemed to have
elected an Interest Period of 30 days), and (v) no Interest Period shall extend
beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
               (i) the Group of Loans (or portion thereof) to which such notice
applies;
               (ii) the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
               (iii) if the Loans comprising such Group of Loans are to be
converted, the new type of Loans and, if such new Loans are Yen LIBOR Loans, the
duration of the initial Interest Period applicable thereto; and
               (iv) if such Loans are to be continued as Yen LIBOR Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from any
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank the same day as it receives such Notice of Interest Rate Election of
the contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by such Borrower) and such
notice shall not thereafter be revocable by such Borrower. If the applicable
Borrower fails to deliver a timely Notice of Interest Rate Election to the
Administrative Agent for any Yen LIBOR

45



--------------------------------------------------------------------------------



 



Group of Loans, such Loans shall be converted into Base Rate Loans, and such
Borrower shall be deemed to have made a Base Rate Borrowing in the amount of
such Yen LIBOR Group of Loans (for which such Borrower shall be deemed to have
timely given a Notice of Borrowing pursuant to Section 2.2 and all other
conditions to such Borrowing shall be deemed waived or satisfied) and the
proceeds of such Borrowing shall be deemed to have been used to repay such Yen
LIBOR Group of Loans on the last day of the then current Interest Period
applicable thereto.
          (d) Notwithstanding anything to the contrary contained herein, if any
Bank has previously advised the Administrative Agent and Borrower that it is
unable to make a Base Rate Loan and until such notice is withdrawn, (i) the Base
Rate Loan option shall not be available to Borrower and Borrower shall only have
the option to make Yen LIBOR Borrowings, (ii) with respect to any Borrowing made
(or deemed made) during such period, the Borrower shall be deemed to have
elected the Yen LIBOR Borrowing option and, unless the Borrower makes a timely
election otherwise, shall be deemed to have elected an Interest Period of 7 days
(provided if such Interest Period is not available from all Banks, such Borrower
shall be deemed to have elected an Interest Period of 30 days) and (iii) if the
Interest Period with respect to any Yen LIBOR Loans shall end during such
period, Borrower shall be deemed to have elected to continue such Yen LIBOR
Loans as Yen LIBOR Loans and, unless the Borrower makes a timely election
otherwise, such Borrower shall be deemed to have elected an Interest Period of
7 days (provided if such Interest Period is not available from all Banks, such
Borrower shall be deemed to have elected an Interest Period of 30 days).
          SECTION 2.8. Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Yen LIBOR Loan pursuant to Section 2.7, at
a rate per annum equal to the sum of the Base Rate plus the Applicable Margin
for Base Rate Loans for such day.
          (b) Each Yen LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for Yen
LIBOR Loans plus Yen LIBOR for such day.
          (c) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate plus the Applicable Margin for Base Rate Loans plus two percent (2%)
(unless any Bank has previously advised the Administrative Agent and Borrower
that it is unable to make a Base Rate Loan, in which event the “Default Rate”
shall be Yen LIBOR with an Interest Period

46



--------------------------------------------------------------------------------



 



of 7 days (provided if such Interest Period is not available from all Banks,
such rate shall be calculated based upon an Interest Period of 30 days) plus the
Applicable Margin for Yen LIBOR Loans plus 2%) (the “Default Rate”); provided,
however, with respect to any Borrower Event of Default, the Default Rate shall
apply only to those Loans made to the defaulting Borrower.
          (d) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the applicable Borrower and the Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
demonstrable error.
          (e) Interest on all Loans bearing interest at the Base Rate shall be
payable in arrears on the first Business Day of each calendar month. Interest on
all Yen LIBOR Loans shall be payable on the last Business Day of the applicable
Interest Period, but no less frequently than every three months determined on
the basis of the first (1st) day of the Interest Period applicable to the Loan
in question.
          SECTION 2.9. Fees.
          (a) Facility Fee. For the period beginning on the date hereof and
ending on the date the Obligations are paid in full and this Agreement is
terminated (the “Facility Fee Period”), the Credit Parties shall pay to the
Administrative Agent for the account of the Banks a facility fee on the
aggregate Commitments, irrespective of usage, at the Applicable Fee Percentage,
provided that, with respect to the Borrowers, such obligation shall be divided
ratably in proportion to such Borrower’s respective Borrowings and no Borrower
shall be liable for an amount greater than its prorata share of such fees,
provided, further, that the Guarantors shall be liable for the full amount of
such fees. The facility fee shall be payable in arrears on each January 1,
April 1, July 1 and October 1 during the Facility Fee Period. The Facility Fee
shall be payable in Yen.
          (b) Letter of Credit Fee. During the Term and thereafter for so long
as any Letter of Credit shall be outstanding, each Borrower shall pay to the
Administrative Agent, for the account of the Banks in proportion to their
interests in respect of issued and undrawn Letters of Credit issued for the
account of such Borrower, a fee (a “Letter of Credit Fee”) in an amount,
provided that no Guarantor Event of Default shall have occurred and be
continuing and no Borrower Event of Default shall have occurred and be
continuing with respect to such Borrower, equal to a rate per annum equal to the
then percentage per annum of the Applicable Margin with respect to Yen LIBOR
Loans, on the daily average of such issued and undrawn Letters of Credit, which
fee shall be payable, in arrears, on each January 1, April 1, July 1 and October
1 during the Term and for so long as any Letter of Credit shall be outstanding.
From the occurrence, and during the continuance, of a Guarantor Event of Default
or a Borrower Event of Default with respect to such Borrower, such fee shall be
increased to be equal to a rate per annum equal to the then percentage per

47



--------------------------------------------------------------------------------



 



annum of the Applicable Margin with respect to Yen LIBOR Loans plus two percent
(2%) on the daily average of such issued and undrawn Letters of Credit. The
Letter of Credit Fee shall be payable in Yen. Notwithstanding the foregoing,
however, no Letter of Credit Fee shall be payable on the available amount of any
Letter of Credit to the extent that such Letter of Credit has been cash
collateralized as a result of the provisions of Section 9.16(c)(ii) hereof.
          (c) Fronting Bank Fee. Each Borrower shall pay any Fronting Bank, for
its own account, a fee (a “Fronting Bank Fee”) at a rate per annum equal to the
greater of (i) 0.25% of the undrawn amount of such Letter of Credit issued by
such Fronting Bank for the account of such Borrower (the “Annual Fronting Bank
Fee”) and (ii) JPY25,000, which Fronting Bank Fee shall be in addition to and
not in lieu of, the Letter of Credit Fee. The Fronting Bank Fee shall be payable
in arrears on each January 1, April 1, July 1 and October 1 during the Term in
Yen.
          (d) Extension Fee. If AMB LP elects to extend the term of the Loan in
accordance with Section 2.10(b), AMB LP shall pay to the Administrative Agent,
for the account of the Banks in proportion to their interests, a fee (a
“Extension Fee”) in an amount equal to 0.35% of the aggregate Commitments. The
Extension Fee shall be paid by AMB LP on or before the Extension Date in Yen.
          (e) Fees Non-Refundable. All fees set forth in this Section 2.9 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of any Credit
Party to pay such fees in accordance with the provisions hereof shall be binding
upon the such Credit Party and shall inure to the benefit of the Administrative
Agent and the Banks regardless of whether any Loans are actually made.
          SECTION 2.10. Maturity Date.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans and to participate in Letters of Credit hereunder)
shall terminate and expire on the Maturity Date. Upon the date of the
termination of the Term, any Loans then outstanding (together with accrued
interest thereon and all other Obligations) shall be due and payable on such
date.
          (b) Notwithstanding the foregoing, AMB LP, on behalf of Borrower, may
extend the Maturity Date for a period of one (1) year upon the following terms
and conditions: (i) delivery by AMB LP of a written notice to the Administrative
Agent (the “Extension Notice”) on or before a date that is not more than one
hundred eighty (180) days nor less than thirty (30) days prior to the Maturity
Date, which Extension Notice the Administrative Agent shall promptly deliver to
the Banks; (ii) no Event of Default shall have occurred and be continuing both
on the date AMB LP delivers the Extension Notice and on the original Maturity
Date (the “Extension Date”) and (iii) AMB LP shall pay the Extension Fee to
Administrative

48



--------------------------------------------------------------------------------



 



Agent on or before the Extension Date. AMB LP’s delivery of the Extension Notice
shall be irrevocable.
          SECTION 2.11. Optional Prepayments.
          (a) Each Borrower may, upon at least two (2) Business Days’ notice to
the Administrative Agent, prepay any Base Rate Loans made to such Borrower, in
whole or from time to time in part, in amounts aggregating for all Base Rate
Loans of such Borrower being prepaid at the same time JPY1,000,000 or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group of Loans or
Borrowing.
          (b) Each Borrower may, upon at least five (5) Business Days’ notice to
the Administrative Agent, pay all or any portion of any Yen LIBOR Loan made to
such Borrower as of the last day of the Interest Period applicable thereto in
amounts aggregating for all Yen LIBOR Loans of such Borrower being prepaid at
the same time JPY75,000,000 or more. Except as provided in Article 8 and except
with respect to any Yen LIBOR Loan which has been converted to a Base Rate Loan
pursuant to Section 8.2, 8.3 or 8.4 hereof, a Borrower may not prepay all or any
portion of the principal amount of any Yen LIBOR Loan made to such Borrower
prior to the end of the Interest Period applicable thereto unless such Borrower
shall also pay any applicable expenses pursuant to Section 2.15. Each such
optional prepayment shall be in the amounts set forth in Section 2.11(a) above
and shall be applied to prepay ratably the Loans of the Banks included in any
Yen LIBOR Group of Loans, except that any Yen LIBOR Loan which has been
converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof may be
prepaid without ratable payment of the other Loans in such Group of Loans which
have not been so converted.
          (c) Each Borrower may, upon at least five (5) Business Days’ notice to
the Administrative Agent (by 1:00 P.M. New York time), reimburse the
Administrative Agent for the benefit of the Fronting Bank for the amount of any
drawing under a Letter of Credit issued for the account of such Borrower in
whole or in part in any amount.
          (d) Any Borrower may at any time return any undrawn Letter of Credit
issued for the account of such Borrower to the Fronting Bank in whole, but not
in part, and the Fronting Bank within a reasonable period of time shall give the
Administrative Agent and each of the Banks notice of such return.
          (e) AMB LP may at any time and from time to time cancel all or any
part of the Commitments by the delivery to the Administrative Agent of a notice
of cancellation within the applicable time periods set forth in Sections 2.11(a)
and (b) if there are Loans then outstanding or, if there are no Loans
outstanding at such time as to which the Commitments with respect thereto are
being canceled, upon at least five

49



--------------------------------------------------------------------------------



 



(5) Business Days’ notice to the Administrative Agent, whereupon, in either
event, all or such portion of the Commitments, as applicable, shall terminate as
to the applicable Banks, pro rata on the date set forth in such notice of
cancellation, and, if there are any Loans then outstanding, the applicable
Borrowers shall prepay all or such portion of Loans outstanding on such date in
accordance with the requirements of Section 2.11(a) and (b). In no event shall
AMB LP be permitted to cancel Commitments for which a Letter of Credit has been
issued and is outstanding unless the applicable Borrower for whose account such
Letter of Credit was issued returns (or causes to be returned) such Letter of
Credit to the Fronting Bank. AMB LP shall be permitted to designate in its
notice of cancellation which Loans, if any, are to be prepaid.
          (f) Any amounts so prepaid pursuant to Section 2.11(a) or (b) may be
reborrowed. In the event AMB LP elects to cancel all or any portion of the
Commitments pursuant to Section 2.11(e) hereof, such amounts may not be
reborrowed.
          SECTION 2.12. Mandatory Prepayments. If a Borrower disposes of a real
estate asset (or a beneficial interest therein) to a third party on an arm’s
length basis (excluding any disposition to an Affiliate of AMB LP, provided that
such real estate asset continues to be managed by a AMB LP or a Subsidiary of
AMB LP), such Qualified Borrower shall within three (3) Business Days of the
settlement date of such disposal prepay to the Administrative Agent all Loans
owed by it with respect to the real estate asset or beneficial interest so
disposed together with accrued interest on such amount.
          SECTION 2.13. Secured Option.
          (a) Each Borrower shall have the option, exercisable upon not less
than thirty (30) days notice to the Administrative Agent to cause any one or
more of the Loans to be made to such Borrower to be secured by the Secured
Property or a pledge of the equity interests of such Borrower as designated in
such notice (such option being the “Secured Option”). In the event any Borrower
elects the Secured Option with respect to any Committed Loan after such date,
such Committed Loans shall be secured by:
               (i) At such Borrower’s option, either (A) a first priority
mortgage (ne teito ken) on all real estate assets purchased with the proceeds of
the Loan (the “Secured Property”) substantially in the form of Exhibit C or
otherwise reasonably acceptable to the Administrative Agent (a “Mortgage”) or
(B) if such Secured Property is intrusted, a first priority pledge (ne shichi)
on such trust beneficial interests substantially in the form of Exhibit D or
otherwise reasonably acceptable to Administrative Agent (a “TBI Pledge”) or
(C) first priority pledge (ne shichi) of all the preferred or common shares of
the entity which owns the Secured Property substantially in the form of
Exhibit E or otherwise reasonably acceptable to the Administrative Agent (a
“Share Pledge”). In each case, the Mortgage, TBI Pledge or

50



--------------------------------------------------------------------------------



 



Share Pledge, as the case may be, and such other documents and filings
reasonably necessary to perfect and evidence the Banks’ first priority security
interest are referred to as the “Security Documents” and such security is
referred to as the “Collateral”; and
               (ii) a ratification and reaffirmation by the Guarantors of their
obligations under the Guaranty (the “Ratification”).
          (b) Each Borrower shall have the option, upon ten (10) Business Days
prior written notice to Administrative Agent, to substitute the type of Security
Document securing Collateral (i.e., a Mortgage or a TBI Pledge on a Secured
Property can be substituted with a Share Pledge on the preferred or common stock
or membership interests of such Borrower; a Share Pledge can be substituted with
a Mortgage or TBI Pledge on the Secured Property; a Share Pledge on common stock
can be substituted with a Share Pledge on preferred stock; and a Mortgage can be
substituted with a TBI Pledge in the event the Secured Property is intrusted and
a TBI Pledge can be substituted with a Mortgage in the event the Secured
Property is to be removed from the trust), provided (i) such Borrower complies
with the terms and conditions of Section 2.13(a)(i), (ii) such Borrower pays all
of Administrative Agent’s reasonable out-of-pocket expenses in connection with
such substitution and release and (iii) such Borrower causes the Guarantors to
deliver a Ratification.
          (c) Each Borrower shall have the option, upon five (5) Business Days
prior notice to Administrative Agent, to obtain a release of Collateral securing
a Loan provided that (i) such Borrower prepays the Loan secured thereby,
(ii) such Borrower pays all of Administrative Agent’s reasonable out-of-pocket
expenses in connection with such release and (iii) such Borrower causes the
Guarantors to deliver a Ratification.
          (d) Upon ten (10) Business Days notice to Administrative Agent,
another Borrower (the “Assuming Borrower”) may assume a Loan made to a Borrower
provided that, upon the assumption by such Assuming Borrower of such Loan,
(i) the Assuming Borrower delivers Collateral of the type selected by the
Assuming Borrower under Section 2.13(a), (ii) the Assuming Borrower satisfies
all the conditions to the original Borrowing as set forth in Section 3.2,
(iii) the Assuming Borrower pays all of Administrative Agent’s reasonable
out-of-pocket expenses in connection with such release and (iii) the Assuming
Borrower causes the Guarantors to deliver a Ratification. The release of the
original Borrower and such original Collateral shall occur simultaneously with
the assumption of the Loan by the Assuming Borrower and the substitution of the
Collateral. In no event shall the Administrative Agent release any such
Collateral unless and until substitute Collateral has been obtained, to the
satisfaction of the Administrative Agent.
          (e) If the type of Collateral selected by a Borrower under
Section 2.13(a) is a Mortgage, the applicable Borrower shall provisionally
register a Mortgage in favor of the Banks upon the grant thereof. Upon the
occurrence and during the

51



--------------------------------------------------------------------------------



 



continuance of a Guarantor Event of Default or a Borrower Event of Default with
respect to such Borrower, such Borrower shall permanently register or cause to
be permanently registered, the Mortgage within two (2) Business Days of the
Administrative Agent’s request therefor. Concurrently with the provisional
registration of the Mortgage, such Borrower shall deliver to the Administration
Agent the following (“Mortgage Perfection Documents”): (i) undated powers of
attorney of such Borrower necessary to permit the Administrative Agent and the
Banks to effectively permanently register the Mortgage; (ii) a recent
certificate of registered seal for the applicable Borrower, to be updated to the
extent any changes are made with respect to such certificate and not less than
once each quarter; (iii) a recent commercial registry of the applicable
Borrower, to be updated to the extent any changes are made with respect to such
registry and not less than once each fiscal quarter (or as otherwise may be
reasonably requested by the Administrative Agent as required to perfect the
Banks’ security interest in the Mortgage); (iv) the registration identification
information (toki shikibetsu joho) provided under Article 21 of the Immovables
Registration Law (fudosan toki hou) (Law No. 123 of 2004, as amended) (the
“Immovables Registration Law”) or the document certifying the completion of
registration concerning the right of the applicable Borrower (tokizumisho)
provided under Article 21 of the Immovables Registration Law and Article 6,
paragraph 3 of the Supplementary Provisions (fusoku) of the Immovables
Registration Law, as applicable (or identification information (honnin kakunin
joho) prepared by a judicial scrivener or legal counsel as provided under
Article 23, paragraph 4 of the Immovables Registration Law (fudosan toki hou),
if applicable, and (iv) any other documents necessary for the Banks to perfect
their security interest in the Mortgage, executed by the applicable Borrower and
updated to the extent necessary or as otherwise reasonably requested by the
Administrative Agent as required to perfect such security interest.
Administrative Agent shall be authorized without necessity of further
authorization from such Borrower to permanently register any and all Mortgages
in favor of the Banks at any time after the occurrence and during the
continuance of a Guarantor Event of Default or a Borrower Event of Default with
respect to such Borrower. The applicable Borrower shall bear and promptly
reimburse the Administrative Agent and the Banks for all reasonable
out-of-pocket costs and expenses incurred in connection with the provisional or
permanent registration of Mortgages.
          SECTION 2.14. General Provisions as to Payments.
          (a) Each Borrower shall make each payment of the principal of and
interest on its Loans and fees hereunder, by initiating a wire transfer not
later than 1:00 P.M. (New York time) on the date when due in Yen immediately
available in Tokyo, Japan to the Administrative Agent at its address referred to
in Section 9.1, and each Borrower shall deliver to Administrative Agent evidence
of such wire as soon as possible thereafter on the date when due. The
Administrative Agent will promptly (and in any event within one (1) Business Day
after receipt thereof) distribute to each

52



--------------------------------------------------------------------------------



 



Bank its ratable share of each such payment received by the Administrative Agent
for the account of the Banks. If and to the extent that the Administrative Agent
shall receive any such payment for the account of the Banks on or before
11:00 A.M. (New York time) on any Business Day, and Administrative Agent shall
not have distributed to any Bank its applicable share of such payment on such
day, Administrative Agent shall distribute such amount to such Bank together
with interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Prime Rate. Whenever any payment of principal of, or
interest on the Committed Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Banks hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
such Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Prime Rate.
          (c) If any Bank shall fail to make any payment required to be made by
it pursuant to Section 2.5, 2.14, 2.18 or 9.4, then the Administrative Agent,
notwithstanding any contrary provision hereof, shall (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Bank for
the benefit of the Administrative Agent or the Fronting Bank to satisfy such
Bank’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Bank under any such Section, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its reasonable discretion.
          SECTION 2.15. Funding Losses. If any Borrower makes any payment of
principal with respect to any Yen LIBOR Loan on any day other than the last day
of the Interest Period applicable thereto, or if any Borrower fails to borrow
any Yen LIBOR Loans after notice has been given to any Bank in accordance with
Section

53



--------------------------------------------------------------------------------



 



2.5(a) or if any Borrower shall deliver a Notice of Interest Rate Election
specifying that a Yen LIBOR Loan shall be converted on a date other than the
first (1st) day of the then current Interest Period applicable thereto, such
Borrower shall reimburse each Bank within 15 days after certification of such
Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to such Borrower) for any resulting loss or
expense incurred by it (or by an existing Participant in the related Loan),
including, without limitation, any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow, provided that such Bank
shall have delivered to Administrative Agent and Administrative Agent shall have
delivered to such Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error.
          SECTION 2.16. Computation of Interest and Fees. Interest based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).
          SECTION 2.17. Use of Proceeds. Each Borrower shall use the proceeds of
the Loans to fund the acquisition and development of properties, or the
acquisition of beneficial interests in properties, and for other real estate
purposes, in Japan and in other regions of Asia, provided in no event shall any
Borrower further lend the proceeds of any Loan to any unrelated third party.
          SECTION 2.18. Letters of Credit.
          (a) Subject to the terms contained in this Agreement (including
Section 9.5(c)) and the other Loan Documents, upon the receipt of a notice in
accordance with Section 2.2(b) requesting the issuance of a Letter of Credit,
the Fronting Bank shall issue a Letter of Credit or Letters of Credit in such
form as is reasonably acceptable to the applicable Borrower (subject to the
provisions of Section 2.2(b)) in an amount or amounts equal to the amount or
amounts requested by such Borrower; provided that the Fronting Bank shall issue
the same only in Yen.
          (b) Each Letter of Credit shall be issued in the minimum amount of
JPY10,000,000 or such lesser amount as may be agreed to by the Fronting Bank.
          (c) The Letter of Credit Usage shall be no more than the lesser of
(i) JPY9,000,000,000 and (ii) twenty percent (20%) of the Facility Amount at any
one time.

54



--------------------------------------------------------------------------------



 



          (d) There shall be no more than twenty-five (25) Letters of Credit
outstanding at any one time.
          (e) In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
applicable Borrower and the Administrative Agent (and the Administrative Agent
shall notify each Bank thereof) on or before the date on which the Fronting Bank
intends to honor such drawing, and, except as provided in this subsection (e),
such Borrower shall reimburse the Fronting Bank, in immediately available funds
in Yen, on the same day on which such drawing is honored in an amount equal to
the amount of such drawing.
               (i) Notwithstanding anything contained herein to the contrary,
unless the applicable Borrower shall have notified the Administrative Agent and
the Fronting Bank prior to 1:00 P.M. (New York time) on the Business Day
immediately preceding the date of such drawing that such Borrower intends to
reimburse the Fronting Bank for the amount of such drawing with funds other than
the proceeds of the Loans, such Borrower shall be deemed to have timely given a
Notice of Borrowing pursuant to Section 2.2 to the Administrative Agent,
requesting a Borrowing of Base Rate Loans on the date on which such drawing is
honored and in an amount equal to the amount of such drawing (in Yen). Each Bank
(other than the Fronting Bank) shall, in accordance with Section 2.5(b), make
available its pro rata share of such Borrowing to the Administrative Agent, the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Fronting Bank for the amount of such draw. In the event that any
Bank fails to make available to the Fronting Bank the amount of such Bank’s
participation on the date of a drawing, the Fronting Bank shall be entitled to
recover such amount on demand from such Bank together with interest at the Prime
Rate commencing on the date such drawing is honored, and the provisions of
Section 9.16 shall otherwise apply to such failure.
               (ii) Notwithstanding the terms of Section 2.18(e)(i), (a) if any
Bank has previously advised the Administrative Agent and Borrower that it is
unable to make a Base Rate Loan and such notice has not been withdrawn and
(b) if the applicable Borrower has not notified the Administrative Agent and the
Fronting Bank prior to 1:00 P.M. (New York time) on the Business Day immediately
preceding the date of such drawing that such Borrower intends to reimburse the
Fronting Bank for the amount of such drawing with funds other than the proceeds
of the Loans, then (x) the amount of such drawing shall be deemed to be a
Borrowing of a Base Rate Loan from the Fronting Bank (to be funded solely by the
Fronting Bank) on the date on which such drawing is honored and in an amount
equal to the amount of such drawing (in Yen) and (y) such Borrower shall be
deemed to have given a Notice of Borrowing pursuant to Section 2.2 to the
Administrative Agent requesting a Borrowing of Yen LIBOR Loans with an Interest
Period of 7 days (provided if such Interest Period is not available from all
Banks, such Borrower shall be deemed to have elected an Interest Period of
30 days) on the date on which such drawing is honored

55



--------------------------------------------------------------------------------



 



and in an amount equal to the amount of such drawing (in Yen). Each Bank shall,
in accordance with Section 2.5(b), make available its Pro Rata Share of such
Borrowing of Yen LIBOR Loans under clause (y) above to the Administrative Agent,
the proceeds of which shall be applied directly by the Administrative Agent to
repay the Base Rate Loan made by the Fronting Bank under clause (x) above. In
the event that any Bank fails to fund its Pro Rata Share of such Yen LIBOR Loans
in accordance with the terms of Section 2.5(b), the Fronting Bank shall be
entitled to recover such amount on demand from such Bank together with interest
at the Prime Rate commencing on the date such drawing is honored, and the
provisions of Section 9.16 shall otherwise apply to such failure.
          (f) If, at the time a beneficiary under any Letter of Credit requests
a drawing thereunder, a Guarantor Event of Default as described in
Section 6.1(f) or Section 6.1(g) shall have occurred and is continuing or a
Borrower Event of Default as described in Section 6.3(e) and 6.3(f) with respect
to the Borrower for whose account such Letter of Credit was issued, then on the
date on which the Fronting Bank shall have honored such drawing, the applicable
Borrower shall have an unreimbursed obligation (the “Unreimbursed Obligation”)
to the Fronting Bank in an amount equal to the amount of such drawing, which
amount shall bear interest at the annual rate of the sum of the Base Rate plus
the Applicable Margin for Base Rate Loans plus two percent (2%); provided if any
Bank has previously advised the Administrative Agent and Borrower that it is
unable to make a Base Rate Loan and until such notice is withdrawn, such amount
shall bear interest at a rate per annum equal to the sum of the Applicable
Margin for Yen LIBOR Loans plus Yen LIBOR with an Interest Period of 7 days
(provided if such Interest Period is not available from all Banks, such rate
shall be calculated based upon an Interest Period of 30 days) plus two percent
(2%). Each Bank shall purchase an undivided participating interest in such
drawing in an amount equal to its pro rata share of the Commitments, and upon
receipt thereof the Fronting Bank shall deliver to such Bank an Unreimbursed
Obligation participation certificate dated the date of the Fronting Bank’s
receipt of such funds and in the amount of such Bank’s pro rata share.
          (g) If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank) or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to any Letter of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting Bank or such Bank to be material, the cost
to the Fronting Bank or any Bank of issuing or maintaining such Letter of Credit
or participating therein, then the Borrower for whose account such Letter of
Credit was

56



--------------------------------------------------------------------------------



 



issued shall pay to the Fronting Bank or such Bank, within 15 days after written
demand by such Bank (with a copy to the Administrative Agent), which demand
shall be accompanied by a certificate showing, in reasonable detail, the
calculation of such amount or amounts, such additional amounts as shall be
required to compensate the Fronting Bank or such Bank for such increased costs
or reduction in amounts received or receivable hereunder. Each Bank will
promptly notify each affected Borrower and the Administrative Agent of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Bank to compensation pursuant to this Section 2.18 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Bank be otherwise disadvantageous to such Bank. If such Bank
shall fail to notify any affected Borrower of any such event within 90 days
following the end of the month during which such event occurred, then such
Borrower’s liability for any amounts described in this Section incurred by such
Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to, but excluding,
the date upon which such Bank actually notified such Borrower of the occurrence
of such event. A certificate of any Bank claiming compensation under this
Section 2.18 and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.
          (h) Each Borrower hereby agrees to protect, indemnify, pay and save
the Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which the Fronting Bank may incur or be
subject to as a result of (i) the issuance of Letters of Credit for the account
of such Borrower, other than to the extent of the bad faith, gross negligence or
willful misconduct of the Fronting Bank or (ii) the failure of the Fronting Bank
to honor a drawing under such Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority (collectively, “Governmental Acts”),
other than to the extent of the bad faith, gross negligence or willful
misconduct of the Fronting Bank. As between the Borrower for whose account the
Letter of Credit was issued and the Fronting Bank, such Borrower assumes all
risks of the acts and omissions of any beneficiary with respect to its use, or
misuses of, such Letter of Credit issued by the Fronting Bank. In furtherance
and not in limitation of the foregoing, the Fronting Bank shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or insufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in

57



--------------------------------------------------------------------------------



 



part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit, other than as a
result of the bad faith, gross negligence or willful misconduct of the Fronting
Bank; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, facsimile transmission, or
otherwise; (v) for errors in interpretation of any technical terms; (vi) for any
loss or delay in the transmission or otherwise of any documents required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) for the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of such Letter of Credit; and (viii) for any consequence
arising from causes beyond the control of the Fronting Bank, including any
Government Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank. None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank under any resulting liability to any Borrower; provided that,
notwithstanding anything in the foregoing to the contrary, the Fronting Bank
will be liable to the Borrower for whose account a Letter of Credit was issued
for any damages suffered by such Borrower or its Subsidiaries as a result of the
Fronting Bank’s grossly negligent or willful failure to pay under such Letter of
Credit after the presentation to it of a sight draft and certificates strictly
in compliance with the terms and conditions of such Letter of Credit.
          (i) If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to a Borrower any reimbursement by such Borrower of
any drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank
or the Administrative Agent, as the case may be, its pro rata share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.
          (j) It is hereby acknowledged and agreed by the Borrower, the
Administrative Agent and all of the Banks party hereto that on the Closing Date,
the Letters of Credit previously issued by SMBC, as “Fronting Bank” under the
Existing Revolving Credit Agreement, and more particularly set forth on
Schedule 2.18 hereto, shall be transferred to this Agreement and shall be deemed
to be Letters of Credit hereunder.
          SECTION 2.19. Letter of Credit Usage Absolute. The obligations of each
Borrower under this Agreement in respect of any Letter of Credit issued for the

58



--------------------------------------------------------------------------------



 



account of such Borrower shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement (as the same may be
amended from time to time) and any Letter of Credit Documents (as hereinafter
defined) under all circumstances, including, without limitation, to the extent
permitted by law, the following circumstances:
          (a) any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of any Borrower in respect of any
other Letters of Credit issued for the account of such Borrower or any other
Borrower or any other amendment or waiver of or any consent by any Borrower to
depart from all or any of the Letter of Credit Documents or any Loan Document;
provided, that the Fronting Bank shall not consent to any such change or
amendment unless previously consented to in writing by the Borrower for whose
account the Letter of Credit was issued;
          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of any Borrower in respect of any Letters of
Credit issued for the account of such Borrower;
          (d) the existence of any claim, set-off, defense or other right that
such Borrower may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or willful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letters of Credit Documents or any unrelated
transaction;
          (e) any draft or any other document presented under or in connection
with any Letter of Credit or other Loan Document proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
Fronting Bank under such Letter of Credit against presentation of such draft or
document shall not have been the result of the bad faith, gross negligence or
willful misconduct of the Fronting Bank;
          (f) payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or willful misconduct of the Fronting Bank; and

59



--------------------------------------------------------------------------------



 



          (g) any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the applicable Borrower; provided, that such
other circumstance or happening shall not have been the result of bad faith,
gross negligence or willful misconduct of the Fronting Bank.
          SECTION 2.20. Letters of Credit Maturing after the Maturity Date.
          (a) Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the provisions of
Section 2.20(b). No Letter of Credit shall mature on a date that is more than
twelve (12) months after the Maturity Date then in effect.
          (b) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the Maturity Date, the Borrower shall pay to the
Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, Letter of Credit Collateral in an amount
equal to the Letter of Credit Usage under the Letters of Credit. Interest shall
accrue on the Letter of Credit Collateral Account in accordance with the
provisions of Section 6.7.
          SECTION 2.21. Addition of Qualified Borrowers; Release of Qualified
Borrowers.
          (a) If after the Closing Date, AMB LP desires to cause another
Subsidiary which otherwise satisfies the definition of a Qualified Borrower
hereunder to become a Qualified Borrower hereunder, then AMB LP shall so notify
the Administrative Agent and, upon satisfaction of the following conditions,
such Subsidiary shall become a Qualified Borrower under this Agreement: (i) such
Subsidiary shall duly execute and deliver to the Administrative Agent applicable
Qualified Borrower Joinder Documents and (ii) such Subsidiary shall satisfy all
of the conditions with respect thereto set forth in the Qualified Borrower
Joinder Agreement. The Administrative Agent shall promptly notify each Bank upon
a Subsidiary’s addition as a Qualified Borrower hereunder. Each such Qualified
Borrower shall remain a Qualified Borrower hereunder until released as provided
in Section 2.21(b) below.
          (b) At such time as any Qualified Borrower pays in full any Loans made
to it and no Loan is outstanding to such Qualified Borrower hereunder, AMB LP

60



--------------------------------------------------------------------------------



 



promptly shall deliver written notice thereof to the Administrative Agent that
such Qualified Borrower shall no longer be a Qualified Borrower hereunder,
together with the form attached hereto as Exhibit L (the “Qualified Borrower
Removal Notice/Form”) completed with respect to such Qualified Borrower, and
such Qualified Borrower shall be released as a Qualified Borrower under the Loan
Documents, the Security Documents, if any, of such Qualified Borrower shall be
released and the Notes executed and delivered by such Qualified Borrower shall
be returned to such Qualified Borrower, provided that simultaneously with such
release and return, the Guarantors shall deliver a Ratification. The
Administrative Agent shall promptly notify each Bank, deliver to each Bank a
copy of the completed Qualified Borrower Removal Notice/Form upon a Subsidiary’s
release and removal as a Qualified Borrower hereunder, and each Bank shall
return to the Qualified Borrower each Note made by such Qualified Borrower and
held by such Bank.
ARTICLE III
CONDITIONS
          SECTION 3.1. Closing. The closing hereunder shall occur on the date
when each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:
          (a) each Borrower shall have executed and delivered to the
Administrative Agent the Note or Notes for the account of each Bank, dated on or
before the Closing Date, in accordance with the provisions of Section 2.6;
          (b) the Initial Borrower and the Administrative Agent and each of the
Banks shall have executed and delivered to each Borrower and the Administrative
Agent a duly executed original of this Agreement;
          (c) each Qualified Borrower and the Guarantors shall have executed and
delivered to each Credit Party and the Administrative Agent a duly executed
original of a Qualified Borrower Joinder Agreement;
          (d) Guarantors shall have executed and delivered to the Administrative
Agent a duly executed original of the Guaranty;
          (e) each Bank shall have executed and delivered to the Administrative
Agent twenty (20) originally executed Consents in the form of Exhibit F;
          (f) the Administrative Agent shall have received an opinion of DLA
Piper LLP (US) and Ito & Mitomi, as counsel for the Credit Parties, in each
case, acceptable to the Administrative Agent, the Banks and their counsel;

61



--------------------------------------------------------------------------------



 



          (g) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Credit Parties, the authority for and the validity of this Agreement and the
other Loan Documents, the incumbency of officers executing this Agreement and
the other Loan Documents and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent. Such documentation shall
include, without limitation, the following, each as amended, modified or
supplemented to the Closing Date, certified to be true, correct and complete by
a senior officer of the applicable Person as of a date not more than ten
(10) days prior to the Closing Date: (i) the operating agreement, partnership
agreement, articles of incorporation or other constituent document, as
applicable, of each Borrower, (ii) the certificate of formation of each
Borrower, (iii) a certificate of existence from the Secretary of State (or the
equivalent thereof) of the state of formation of each Borrower, as applicable
(iv) for any Borrower that is a TMK, a director’s certificate attaching the
following items: articles of incorporation (Teikan), commercial register (rireki
jikou zenbu shoumeisho), certificate of seal (inkan shoumeisho), notification of
commencement of business of TMK (gyoumu kaishi todokede), Asset Liquidation Plan
(shisan ryuudouka keikaku), certificate of registration issued by the Kanto
Local Finance Bureau, register of common shareholders, register of preferred
shareholders, authorizing resolutions and copy of a driver license, passport or
such other document relating to identification of the director, (v) for any
Borrower that is a YK or GK, representative director’s (or the executive
officer’s as applicable) certificate attaching the following items: authorizing
resolutions, articles of incorporation (teikan), commercial register (rireki
jikou zenbu shoumeisho), certificate of seal (inkan shoumeisho), list of
shareholders (or unitholders as applicable), and copy of a driver license,
passport or such other document relating to identification of the director
together with, if applicable, evidence of Article 40, YK Law compliance (or
other evidence satisfactory to Administrative Agent that such YK was formed more
than 2 years prior to the date such YK acquired the relevant Property),
(vi) with respect to any other Person that is not a TMK, a YK or a GK that is
intended to become a Qualified Borrower, such documents as reasonably required
by, and in form reasonably satisfactory to, the Administrative Agent, (vii) the
agreement of limited partnership of AMB LP, (viii) the certificate of limited
partnership of AMB LP (ix) a certificate of existence for AMB LP from the
Secretary of State (or the equivalent thereof) of Delaware to be dated not more
than thirty (30) days prior to the Closing Date, (x) the articles of
incorporation and by laws of AMB Corporation, (xi) a good standing certificate
for AMB Corporation from the Secretary of State (or the equivalent thereof) of
Maryland to be dated not more than thirty (30) days prior to the Closing Date;
          (h) each Credit Party as of the Closing Date shall have executed a
solvency certificate acceptable to the Administrative Agent;

62



--------------------------------------------------------------------------------



 



          (i) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;
          (j) to the extent a Credit Party is a party to such agreement, such
Credit Party shall have taken all actions required to authorize the execution
and delivery of this Agreement, the Guaranty, the Qualified Borrower Joinder
Agreement and the other Loan Documents and the performance thereof;
          (k) the Banks shall be satisfied that no Credit Party nor any
Consolidated Subsidiary is subject to any present or contingent environmental
liability which could have a Material Adverse Effect and AMB Corporation shall
have delivered a certificate so stating;
          (l) the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.9 hereof on
or before the Closing Date, and the reasonable fees and expenses accrued through
the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP, if required by
such firm and if such firm has delivered an invoice in reasonable detail of such
fees and expenses in sufficient time for each Borrower to approve and process
the same, shall have been paid to Skadden, Arps, Slate, Meagher & Flom LLP;
          (m) each Credit Party shall have delivered copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by such Credit Party of the Loan Documents to which
such Credit Party is a party and the validity and enforceability of the Loan
Documents, or in connection with any of the transactions contemplated thereby,
and such consents, licenses and approvals shall be in full force and effect;
          (n) no Default or Event of Default shall have occurred; and
          (o) the Guarantors shall have delivered a certificate in form
acceptable to Administrative Agent showing compliance with the requirements of
Section 5.8 as of the Closing Date.
          SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan or
to participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit on the occasion of
any Borrowing is subject to the satisfaction of the following conditions:
          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2, or a request to cause a Fronting Bank to issue a Letter
of Credit pursuant to Section 2.18;

63



--------------------------------------------------------------------------------



 



          (b) receipt by the Administrative Agent of a Note by the applicable
Borrower for the account of each Bank, if not previously delivered, satisfying
the requirements of Section 2.6;
          (c) in the event that any Borrower exercised the Secured Option, on or
before the date that is five (5) Business Days prior to such Borrowing, such
Borrower shall deliver to the Administrative Agent the following:
               (i) an executed applicable Security Document in recordable form
or bearing an officially confirmed date (hakutei hizuke), if applicable;
               (ii) if the Secured Option selected is a Mortgage, certificates
of insurance with respect to the Real Estate Property being acquired with such
Borrowing (the “Secured Property”) naming Administrative Agent and each of the
Banks as additional insured and demonstrating the coverages required by this
Agreement and the applicable Security Documents;
               (iii) opinion of counsel of such Borrower’s Japan counsel with
respect to the Security Documents;
               (iv) with respect to a Mortgage, the corresponding Mortgage
Perfection Documents;
               (v) with respect to a Share Pledge involving a pledge of
preferred TMK shares, the original share certificates and certified copies of
share registers and resolutions required under Section 4 of the form of the
Share Pledge;
               (vi) with respect to a TBI Pledge, the original trust beneficial
interest certificate and the other documents required under the form of Pledge
of Beneficiary Interest under Trust attached hereto as Exhibit D;
               (vii) if the Secured Option selected is a Mortgage, a copy of the
real property register (fudosan tokibo tohon) or certificate of registered
matters (zenbu jiko shomeisho) for each Secured Property dated no earlier than
ten (10) days prior to the date of the relevant Borrowing, showing the
applicable Borrower as the owner of the Secured Property;
               (viii) an amount equal to any recording fees, stamp taxes,
documentary taxes or similar fees required to be paid in connection with the
recording of the Security Documents (excluding any future costs to be incurred
with the permanent registration of any Mortgage, the cost of which is to be paid
directly by the Borrower); and
               (ix) all other documents, filings, affidavits, and deliveries
normally and customarily delivered in connection with such a secured
transaction, as

64



--------------------------------------------------------------------------------



 



requested by Administrative Agent in its reasonable opinion and within a
reasonable period of time prior to such Borrowing.
          (d) immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans plus the Letter of Credit Usage will not exceed
the aggregate amount of the Commitments;
          (e) immediately before and after such Borrowing or issuance of any
Letter of Credit, no Guarantor Default or Guarantor Event of Default shall have
occurred and be continuing and no Borrower Default or Borrower Event of Default
with respect to such Borrower shall have occurred and be continuing, both before
and after giving effect to the making of such Loans or the issuance of such
Letter of Credit;
          (f) the representations and warranties of each of the Guarantors and
such Borrower contained in this Agreement and the other Loan Documents (other
than representations and warranties which expressly speak as of a different
date) shall be true and correct in all material respects on and as of the date
of such Borrowing both before and after giving effect to the making of such
Loans;
          (g) no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement; and
          (h) no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Administrative Agent or the
Majority Banks, as the case may be, has had or is likely to have a Material
Adverse Effect.
Each Borrowing hereunder or issuance of a Letter of Credit hereunder shall be
deemed to be a representation and warranty by each of the Guarantors and the
Borrower receiving such Loan or for whose account such Letter of Credit is being
issued on the date of such Borrowing as to the facts specified in clauses (c),
(d), (e), (f), (g) and (h) (to the extent that such Borrower is or should have
been aware of any Material Adverse Effect) of this Section, except as otherwise
disclosed in writing by any Guarantor or such Borrower to the Banks.
Notwithstanding anything to the contrary, no Borrowing shall be permitted if
such Borrowing would cause any Credit Party to fail to be in compliance with any
of the covenants contained in this Agreement or in any of the other Loan
Documents.

65



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.1. Representations and Warranties by the Guarantors. In
order to induce the Administrative Agent and each of the other Banks which is or
may become a party to this Agreement to make the Loans, each of AMB LP and AMB
Corporation, as applicable, make the following representations and warranties as
of the Closing Date. Such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the other Loan
Documents and the making of the Loans.
          (a) Existence and Power.
               (i) AMB LP is a limited partnership, duly formed and validly
existing as a limited partnership under the laws of the State of Delaware and
has all powers and all material governmental licenses, authorizations, consents
and approvals required to own its property and assets and carry on its business
as now conducted or as it presently proposes to conduct and has been duly
qualified and is in good standing in every jurisdiction in which the failure to
be so qualified and/or in good standing is likely to have a Material Adverse
Effect.
               (ii) AMB Corporation is a corporation, duly formed, validly
existing and in good standing under the laws of the State of Maryland and has
all powers and all material governmental licenses, authorizations, consents and
approvals required to own its property and assets and carry on its business as
now conducted or as it presently proposes to conduct and has been duly qualified
and is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.
          (b) Power and Authority.
               (i) Each Guarantor has duly executed and delivered each Loan
Document to which it is a party in accordance with the terms of this Agreement,
and each such Loan Document constitutes, or will constitute, the legal, valid
and binding obligation of such Guarantor, enforceable in accordance with its
terms, except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors rights generally, or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law.
               (ii) Each Guarantor has the power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action to authorize the
execution, delivery and performance of such Loan Documents.

66



--------------------------------------------------------------------------------



 



          (c) No Violation. Neither the execution, delivery or performance by
any Guarantor of the Loan Documents to which it is a party, nor compliance by
such Guarantor with the terms and provisions thereof nor the consummation of the
transactions contemplated by such Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Guarantor or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which such Guarantor (or of
any partnership of which such Guarantor is a partner) or any of its Consolidated
Subsidiaries is a party or by which any of its property or assets is bound or to
which it is subject (except for such breaches and defaults under loan agreements
which the lenders thereunder have agreed to forbear pursuant to valid
forbearance agreements), or (iii) will cause a material default by such
Guarantor under any organizational document of Guarantor or any other Person in
which such Guarantor has an interest, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).
          (d) Financial Information.
               (i) The consolidated balance sheet of AMB LP and its Consolidated
Subsidiaries as of December 31, 2009, and the related consolidated statements of
operations and cash flows of AMB Corporation for the fiscal year then ended,
reported on by PriceWaterhouseCoopers fairly present, in conformity with GAAP,
the consolidated financial position of each of the Guarantors and their
Consolidated Subsidiaries as of such date and the consolidated results of
operations and cash flows for such fiscal quarter.
               (ii) Since September 30, 2010, (i) except as may have been
disclosed in writing to the Banks, nothing has occurred having a Material
Adverse Effect, and (ii) except as set forth on Schedule 4.4(b), no Credit Party
has incurred any material indebtedness or guaranty on or before the Closing
Date.
          (e) Litigation. Except as previously disclosed by the Guarantors in
writing to the Banks, there is no action, suit or proceeding pending against or,
to the knowledge of the Guarantors, threatened against or affecting, (i) any
Credit Party or any of their respective Consolidated Subsidiaries, (ii) the Loan
Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of their assets, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision which could, individually, or in the aggregate have a Material
Adverse Effect or which in any manner draws into

67



--------------------------------------------------------------------------------



 



question the validity of this Agreement or the other Loan Documents. As of the
Closing Date, no such action, suit or proceeding exists.
          (f) Intentionally Deleted.
          (g) Environmental. AMB LP conducts reviews of the effect of
Environmental Laws on the business, operations and properties of AMB LP and its
Consolidated Subsidiaries when necessary in the course of which it identifies
and evaluates associated liabilities and costs (including, without limitation,
any capital or operating expenditures required for clean-up or closure of
properties presently owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, and any actual or potential liabilities to
third parties, including, without limitation, employees, and any related costs
and expenses). On the basis of this review, AMB LP has reasonably concluded that
such associated liabilities and costs, including, without limitation, the costs
of compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.
          (h) Taxes. Each Credit Party and their respective Consolidated
Subsidiaries have filed all United States Federal and Japanese national and
local income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any Credit Parties or any of their
respective Consolidated Subsidiaries, except such taxes, if any, as are reserved
against in accordance with GAAP, such taxes as are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect.
The charges, accruals and reserves on the books of the Credit Parties and their
respective Consolidated Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of AMB LP, adequate.
          (i) Full Disclosure. All information heretofore furnished by the
Credit Parties to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is true
and accurate in all material respects on the date as of which such information
is stated or certified. The Guarantors have disclosed to the Administrative
Agent, in writing, any and all facts which have or may have (to the extent the
Guarantors can now reasonably foresee) a Material Adverse Effect.
          (j) Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date
and after each Loan, each Credit Party will be Solvent.
          (k) Use of Proceeds. All proceeds of the Loans will be used by each
Borrower only in accordance with the provisions of Section 2.17. Neither the

68



--------------------------------------------------------------------------------



 



making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.
          (l) Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect;
          (m) Investment Company Act; Public Utility Holding Company Act. No
Credit Party and no Consolidated Subsidiary (other than AMB Capital Partners,
LLC) is (x) an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended,
or (y) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
          (n) Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of each of the Guarantors
is Pier 1, Bay 1, San Francisco, California 94111.
          (o) REIT Status. AMB Corporation is qualified and AMB Corporation
intends to continue to qualify as a real estate investment trust under the Code.
          (p) Patents, Trademarks, etc. The Credit Parties have obtained and
hold in full force and effect all patents, trademarks, servicemarks, trade
names, copyrights and other such rights, free from burdensome restrictions,
which are necessary for the operation of its business as presently conducted,
the impairment of which is likely to have a Material Adverse Effect.
          (q) Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of Thirty-Five
Million Dollars (US$35,000,000) (or its equivalent in alternate currency) or
more entered by a court or courts of competent jurisdiction against any of the
Credit Parties or, to the extent such judgment would be recourse to any Credit
Party, any of their respective Consolidated Subsidiaries (other than judgments
as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing or which have been paid or
stayed).
          (r) No Default. No Event of Default or, to the best of AMB LP’s
knowledge, Default exists under or with respect to any Loan Document, and no
Credit Party is in default in any material respect beyond any applicable grace
period under or

69



--------------------------------------------------------------------------------



 



with respect to any other material agreement, instrument or undertaking to which
it is a party or by which it or any of its property is bound in any respect, the
existence of which default is likely to result in a Material Adverse Effect.
          (s) Licenses, etc. Each Credit Party has obtained and does hold in
full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.
          (t) Compliance With Law. To AMB LP’s knowledge, each Credit Party and
each of their respective Real Property Assets are in compliance with all laws,
rules, regulations, orders, judgments, writs and decrees, including, without
limitation, all building and zoning ordinances and codes, the failure to comply
with which is likely to have a Material Adverse Effect.
          (u) No Burdensome Restrictions. Except as may have been disclosed by
AMB LP in writing to the Banks, no Credit Party is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate or
partnership restriction, as the case may be, which, individually or in the
aggregate, is likely to have a Material Adverse Effect.
          (v) Brokers’ Fees. No Credit Party has dealt with any broker or finder
with respect to the transactions contemplated by this Agreement or otherwise in
connection with this Agreement, and no Credit Party has done any act, had any
negotiations or conversation, or made any agreements or promises which will in
any way create or give rise to any obligation or liability for the payment by
any such party of any brokerage fee, charge, commission or other compensation to
any party with respect to the transactions contemplated by the Loan Documents,
other than the fees payable to the Administrative Agent and the Banks, and
certain other Persons as previously disclosed in writing to the Administrative
Agent.
          (w) Intentionally Deleted.
          (x) Insurance. AMB LP currently maintains insurance at 100%
replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-VII in amounts that
prudent owners of assets such as AMB LP’s directly or indirectly owned Real
Property Assets would maintain.

70



--------------------------------------------------------------------------------



 



          (y) Documents. The documents delivered pursuant to Section 3.1(g)
constitute, as of the Closing Date, all of the organizational documents
(together with all amendments and modifications thereof) of each Credit Party as
of the Closing Date. AMB Corporation is the general partner of AMB LP. Attached
hereto as Exhibit I is a true, correct and complete (up to the tiers shown)
organizational and transaction structure chart for the Initial Borrower and the
Qualified Borrowers as of the Closing Date.
          (z) Unencumbered Properties. As of [September 30, 2010], each Property
listed on Schedule 1.1(b) as an Unencumbered Property (i) is wholly-owned or
ground leased (directly or beneficially) by AMB LP, a Financing Partnership or a
Joint Venture Subsidiary, (ii) is not subject (nor are any equity interests in
such Property that are owned directly or indirectly by the Guarantors or any
Joint Venture Parent subject) to a Lien which secures Indebtedness of any
Person, other than Permitted Liens, and (iii) is not subject (nor are any equity
interests in such Property that are owned directly or indirectly by the
Guarantors or Joint Venture Parent subject) to any Negative Pledge. All of the
information set forth on Schedule 1.1(b) is true and correct in all material
respects.
          SECTION 4.2. Representations and Warranties by the Initial Borrower.
In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans, the Initial Borrower
makes the following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.
          (a) Existence and Power. The Initial Borrower is a tokurei yugen
kaisha duly formed under the laws of Japan. The Initial Borrower has all powers
and all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.
          (b) Power and Authority.
               (i) The Initial Borrower has the requisite power and authority to
execute, deliver and carry out the terms and provisions of each of the Loan
Documents to which it is a party and has taken all necessary action, if any, to
authorize the execution and delivery on behalf of the Initial Borrower and the
performance by the Initial Borrower of the Loan Documents to which it is a
party.
               (ii) The Initial Borrower has duly executed and delivered each
Loan Document to which it is a party in accordance with the terms of this
Agreement, and each such Loan Document constitutes, or will constitute, the
legal,

71



--------------------------------------------------------------------------------



 



valid and binding obligation of the Initial Borrower, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.
          (c) No Violation. Neither the execution, delivery or performance by or
on behalf of the Initial Borrower of the Loan Documents to which it is a party,
nor compliance by the Initial Borrower with the terms and provisions thereof nor
the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Initial
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Initial Borrower (or of any
partnership of which the Initial Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Initial Borrower under any
organizational document of any Person in which the Initial Borrower has an
interest, or cause a material default under the Initial Borrower’s
organizational documents, the consequences of which conflict, breach or default
would have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).
          (d) Litigation. Except as previously disclosed by the Guarantors in
writing to the Banks, there is no action, suit or proceeding pending against or,
to the knowledge of the Initial Borrower, threatened against or affecting,
(i) the Initial Borrower, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of their assets, before any
court or arbitrator or any governmental body, agency or official in which there
is a reasonable possibility of an adverse decision which could, individually, or
in the aggregate have a Material Adverse Effect or which in any manner draws
into question the validity of this Agreement or the other Loan Documents. As of
the Closing Date, no such action, suit or proceeding exists.
          (e) Organizational Documents. The Initial Borrower represents that it
has delivered to the Administrative Agent true, correct and complete copies of
its organizational documents. Attached hereto as Exhibit I is a true, correct
and complete (up to the tiers shown) organizational and transaction structure
chart for the Initial Borrower as of the Closing Date.

72



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
          AMB LP covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
          SECTION 5.1. Information. AMB LP will deliver, or cause to be
delivered, to each of the Banks:
          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 95 days after the end of each Fiscal Year of AMB LP) a
consolidated balance sheet of the Guarantors and their Consolidated Subsidiaries
as of the end of such Fiscal Year and the related consolidated statements of
Guarantors’ operations and consolidated statements of Guarantors’ cash flow for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year (if available), all reported in a manner acceptable to
the Securities and Exchange Commission on Guarantors’ Form 10K and reported on
by PriceWaterhouseCoopers or other independent public accountants of nationally
recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 50 days after the end of each of the first three quarters of
each Fiscal Year of the Guarantors), (i) a consolidated balance sheet of the
Guarantors and their Consolidated Subsidiaries as of the end of such quarter and
the related consolidated statements of Guarantors’ operations and consolidated
statements of Guarantors’ cash flow for such quarter and for the portion of the
Guarantors’ Fiscal Year ended at the end of such quarter, all reported in the
form provided to the Securities and Exchange Commission on Guarantors’ Form 10Q,
and (ii) such other information reasonably requested by the Administrative Agent
or any Bank;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer of AMB LP (i) setting forth in reasonable detail (including,
without limitation, reconciliation to GAAP) the calculations required to
establish whether AMB LP was in compliance with the requirements of Section 5.8
on the date of such financial statements; (ii) certifying (x) that such
financial statements fairly present in all material respects the financial
condition and the results of operations of AMB LP on the dates and for the
periods indicated, on the basis of GAAP, with respect to AMB LP subject, in the
case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of AMB LP during the
period beginning on the date through which the last such review was made
pursuant to this

73



--------------------------------------------------------------------------------



 



Section 5.1(c) (or, in the case of the first certification pursuant to this
Section 5.1(c), the Closing Date) and ending on a date not more than ten
(10) Business Days prior to, but excluding, the date of such delivery and that
(1) on the basis of such financial statements and such review of the Loan
Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 or 5.9 at or as of the date of said financial statements, and
(2) on the basis of such review of the Loan Documents and the business and
condition of AMB LP, to the best knowledge of such officer, as of the last day
of the period covered by such certificate no Default or Event of Default under
any other provision of Section 6.1 or Section 6.3 occurred and is continuing or,
if any such Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof and, the action AMB LP proposes to take
in respect thereof. Such certificate shall set forth the calculations required
to establish the matters described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of AMB LP
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of AMB LP
setting forth the details thereof and the action which AMB LP is taking or
proposes to take with respect thereto; and (ii) promptly and in any event within
five (5) Business Days after AMB LP obtains knowledge thereof, notice of (x) any
litigation or governmental proceeding pending or threatened against AMB LP or
its direct or indirect Real Property Assets as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
likely to individually or in the aggregate, result in a Material Adverse Effect,
and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of AMB
Corporation generally, copies of all proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
is not publicly available, copies of all reports on Forms 10-K and 10-Q (or
their equivalents) (other than the exhibits thereto, which exhibits will be
provided upon request therefor by any Bank) which AMB Corporation shall have
filed with the Securities and Exchange Commission;
          (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii)

74



--------------------------------------------------------------------------------



 



receives notice from the PBGC under Title IV of ERISA of an intent to terminate,
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or appoint a trustee to administer any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, and in the case of clauses (i) through
(vii) above, which event could result in a Material Adverse Effect, a
certificate of the chief financial officer or the chief accounting officer of
AMB LP setting forth details as to such occurrence and action, if any, which AMB
LP or applicable member of the ERISA Group is required or proposes to take;
          (h) promptly and in any event within ten (10) days after AMB LP
obtains actual knowledge of any of the following events, a certificate of AMB
LP, executed by an officer of AMB LP specifying the nature of such condition,
and AMB LP’s or, if AMB LP has actual knowledge thereof the Environmental
Affiliate’s, proposed initial response thereto: (i) the receipt by AMB LP or any
of the Environmental Affiliates of any communication (written or oral), whether
from a governmental authority, citizens group, employee or otherwise, that
alleges that AMB LP or any of the Environmental Affiliates is not in compliance
with applicable Environmental Laws, and such noncompliance is likely to have a
Material Adverse Effect, (ii) the existence of any Environmental Claim pending
against AMB LP or any Environmental Affiliate and such Environmental Claim is
likely to have a Material Adverse Effect or (iii) any release, emission,
discharge or disposal of any Material of Environmental Concern that is likely to
form the basis of any Environmental Claim against AMB LP or any Environmental
Affiliate which in any such event is likely to have a Material Adverse Effect;
          (i) promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to AMB LP relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
          (j) simultaneously with the delivery of the information required by
Sections 5.1(a) and (b), a statement of all Unencumbered Properties;
          (k) annually, unaudited financial information for each Borrower
prepared by such Borrower in the ordinary course of business, together with
notice from each Borrower of any disposition or transfer by such Borrower of any
real estate asset to an Affiliate of AMB LP during the prior year; and

75



--------------------------------------------------------------------------------



 



          (l) from time to time such additional information regarding the
financial position or business of the Credit Parties and their respective
Subsidiaries as the Administrative Agent, at the request of any Bank, may
reasonably request in writing, so long as disclosure of such information could
not result in a violation of, or expose any Credit Party or their respective
Subsidiaries to any material liability under, any applicable law, ordinance or
regulation or any agreements with unaffiliated third parties that are binding on
any Credit Party or any of their respective Subsidiaries or on any Property of
any of them.
          SECTION 5.2. Payment of Obligations. Each Credit Party and their
respective Consolidated Subsidiaries will pay and discharge, at or before
maturity, all their respective material obligations and liabilities including,
without limitation, any obligation pursuant to any agreement by which it or any
of its properties is bound, in each case where the failure to so pay or
discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.
          SECTION 5.3. Maintenance of Property; Insurance.
          (a) AMB LP will keep, and will cause each Consolidated Subsidiary to
keep, all property useful and necessary in its business, including without
limitation their respective Real Property Assets (for so long as it constitutes
Real Property Assets), in good repair, working order and condition, ordinary
wear and tear excepted, in each case where the failure to so maintain and repair
will have a Material Adverse Effect.
          (b) AMB LP shall maintain, or cause to be maintained, insurance
described in Section 4.1(x) hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, AMB LP’s Real Property Assets. AMB LP will deliver
to the Administrative Agent upon the reasonable request of the Administrative
Agent from time to time (i) full information as to the insurance carried,
(ii) within five (5) days of receipt of notice from any insurer a copy of any
notice of cancellation or material change in coverage required by Section 4.1(x)
from that existing on the date of this Agreement and (iii) forthwith, notice of
any cancellation or nonrenewal (without replacement) of coverage by AMB LP.
          SECTION 5.4. Maintenance of Existence. Each Credit Party will
preserve, renew and keep in full force and effect, their respective partnership
and corporate existence and their respective rights, privileges and franchises
necessary for the normal conduct of business unless the failure to maintain such
rights and franchises does not have a Material Adverse Effect.

76



--------------------------------------------------------------------------------



 



          SECTION 5.5. Compliance with Laws. Each Credit Party will, and will
cause their Subsidiaries to, comply in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws, and all zoning
and building codes with respect to its Real Property Assets and ERISA and the
rules and regulations thereunder and all federal securities laws) except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or any Bank to any material liability
therefor.
          SECTION 5.6. Inspection of Property, Books and Records. AMB LP will
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities in conformity with GAAP, modified as required by this Agreement and
applicable law; and will permit representatives of any Bank, at such Bank’s
expense, or from and after an Event of Default, at AMB LP’s expense, to visit
and inspect any of its properties, including without limitation its Real
Property Assets, and so long as disclosure of such information could not result
in a violation of, or expose any Credit Party or their Subsidiaries to any
material liability under, any applicable law, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on any Credit Party
or any of their Subsidiaries or on any Property of any of them, to examine and
make abstracts from any of its books and records and to discuss its affairs,
finances and accounts with its officers and independent public accountants, all
at such reasonable times during normal business hours, upon reasonable prior
notice and as often as may reasonably be desired. Administrative Agent shall
coordinate any such visit or inspection to arrange for review by any Bank
requesting any such visit or inspection.
          SECTION 5.7. Existence. AMB LP shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its, and each
Credit Party’s and their respective Consolidated Subsidiaries’, existence and
its patents, trademarks, servicemarks, tradenames, copyrights, franchises,
licenses, permits, certificates, authorizations, qualifications, accreditation,
easements, rights of way and other rights, consents and approvals the
nonexistence of which is likely to have a Material Adverse Effect.
          SECTION 5.8. Financial Covenants.
          (a) Total Liabilities to Total Asset Value. AMB LP shall not permit
the ratio of Total Liabilities to Total Asset Value of AMB LP to exceed 0.60:1
at any time; provided, however, that, in connection with a Material Acquisition,
for the four (4) consecutive quarters following such Material Acquisition, Total
Liabilities may exceed sixty percent (60%) of Total Asset Value, but in no event
exceed sixty-five percent (65%) of Total Asset Value. For purposes of this
covenant,

77



--------------------------------------------------------------------------------



 



(i) Total Liabilities shall be adjusted by deducting therefrom an amount equal
to the lesser of (x) Total Liabilities that by its terms are scheduled to mature
on or before the date that is 24 months from the date of calculation, and
(y) Unrestricted Cash or Cash Equivalents, and (ii) Total Asset Value shall be
adjusted by deducting therefrom the amount by which Total Liabilities is
adjusted under clause (i).
          (b) Adjusted EBITDA to Fixed Charges Ratio. AMB LP shall not permit
the ratio of Adjusted EBITDA to Fixed Charges of AMB LP, for the then most
recently completed four (4) consecutive Fiscal Quarters, to be less than 1.50:1.
          (c) Secured Debt to Total Asset Value. AMB LP shall not permit the
ratio of Secured Debt to Total Asset Value of AMB LP to exceed 0.35:1 at any
time; provided, however, that, in connection with a Material Acquisition, for
the four (4) consecutive quarters following such Material Acquisition, the ratio
of Secured Debt to Total Asset Value may exceed 0.35:1, but in no event exceed
0.40:1. For purposes of this covenant, (i) Secured Debt shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Secured Debt that by
its terms is scheduled to mature on or before the date that is 24 months from
the date of calculation, and (y) Unrestricted Cash or Cash Equivalents, and
(ii) Total Asset Value shall be adjusted by deducting therefrom the amount by
which Secured Debt is adjusted under clause (i).
          (d) Intentionally Deleted.
          (e) Unencumbered Net Operating Cash Flow to Unsecured Interest
Expense. AMB LP shall not permit the ratio of Unencumbered Net Operating Cash
Flow of AMB LP to Unsecured Interest Expense to be less than 1.75:1.
          (f) Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of
AMB LP determined in conformity with GAAP will at no time be less than the sum
of Three Billion Four Hundred Forty Million Dollars ($3,440,000,000) and seventy
percent (70%) of the Net Offering Proceeds (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in either or both Guarantors, up to the amount paid by either
or both Guarantors in connection with such redemption, retirement or repurchase,
where, for the avoidance of doubt, the net effect is that neither Guarantor
shall have increased its Net Worth as a result of any such proceeds) received by
such Guarantors subsequent to the Closing Date.
          (g) Dividends. During the continuance of a monetary Event of Default,
AMB LP shall only pay partnership distributions that are necessary to enable AMB
Corporation to make those dividends necessary to maintain AMB Corporation’s
status as a real estate investment trust.
          (h) Permitted Holdings. The Credit Parties’ primary business will not
be substantially different from that conducted by Guarantor on the Closing Date

78



--------------------------------------------------------------------------------



 



and shall include the ownership, operation and development of Real Property
Assets and any other business activities of the Credit Parties and their
Subsidiaries will remain incidental thereto. Notwithstanding the foregoing, the
Credit Parties and their Subsidiaries may acquire or maintain Permitted Holdings
if and so long as the aggregate value of Permitted Holdings, whether held
directly or indirectly by a Credit Party does not exceed, at any time,
twenty-five percent (25%) of Total Asset Value of AMB LP unless a greater
percentage is approved by the Majority Banks (which approval shall not be
unreasonably withheld, conditioned or delayed). For purposes of calculating the
foregoing percentage, the value of Unimproved Assets shall be calculated based
upon the book value thereof, determined in accordance with GAAP.
          (i) Unsecured Debt Yield. As of the last day of each Fiscal Quarter
for the immediately preceding consecutive four quarters, the ratio (expressed as
a percentage) (the “Unsecured Debt Yield”) of (i) Unencumbered Net Operating
Cash Flow to (ii) Unsecured Debt (less the sum of (x) the value of any
Unrestricted Cash or Cash Equivalent owned by AMB LP, not to exceed $250,000,000
in the aggregate, and (y) $35,000,000) shall not be less than, (x) with respect
to the period commencing on November 10, 2010 and ending on the day immediately
prior to the 18 month anniversary of such date, 11%; provided, however, that, in
connection with a Material Acquisition, for the four (4) consecutive quarters
following such Material Acquisition, the Unsecured Debt Yield may be less than
11%, but in no event less than 10%, and (y) with respect to the period
commencing on the 18 month anniversary of November 10, 2010, 11.5%; provided,
however, that, in connection with a Material Acquisition, for the four
(4) consecutive quarters following such Material Acquisition, the Unsecured Debt
Yield may be less than 11.5%, but in no event less than 10.5%. For purposes of
determining the Unsecured Debt Yield only, Unencumbered Net Operating Income
shall be adjusted to include as to any Unencumbered Property with respect to
which a tenant received any free rent during such period, the amount of such
free rent as if the same had been paid in cash by such tenant.
          (j) No Liens. Guarantors shall not, and shall not allow any of their
Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries to, allow any
Unencumbered Property (or any equity interests in such Property that are owned
directly or indirectly by Guarantors or any Joint Venture Parent) that is
necessary to comply with the provisions of Section 5.8(e) or any other financial
covenant to become subject to a Lien that secures the Indebtedness of any
Person, other than Permitted Liens.
          (k) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
          SECTION 5.9. Restriction on Fundamental Changes.
          (a) Neither Guarantor shall enter into any merger or consolidation
without obtaining the prior written consent thereto in writing of the Majority
Banks,

79



--------------------------------------------------------------------------------



 



unless the following criteria are met: (i) either (x) such Guarantor is the
surviving entity, or (y) the individuals constituting AMB Corporation’s board of
directors or board of trustees immediately prior to such merger or consolidation
represent a majority of the surviving entity’s board of directors or board of
trustees after such merger or consolidation; and; (ii) the entity which is
merged into such Guarantor is predominantly in the commercial real estate
business. Nothing in this Section shall be deemed to prohibit the sale or
leasing of portions of the Real Property Assets in the ordinary course of
business.
          (b) No Borrower shall enter into any merger or consolidation without
obtaining the prior written consent thereto in writing of the Majority Banks,
unless the following criteria are met: (i) the surviving entity is predominantly
in the commercial real estate business in Japan or the same jurisdiction of
operation as such Borrower; (ii) the surviving entity continues to be 50% owned,
directly or indirectly, by AMB LP and AMB LP continues to control such surviving
entity, (iii) if such merger or consolidation involves a Qualified Borrower, the
surviving entity continues to qualify as a Qualified Borrower; (iv) the
surviving entity assumes all obligations of its predecessor hereunder; (v) if
such merger or consolidation affects Collateral, substantially similar
substitute Collateral (in the Administrative Agent’s reasonable opinion) are
provided as required by Section 2.13 and (vi) a Ratification is delivered to
Administrative Agent. Neither Borrower nor a Qualified Borrower shall liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), discontinue its
business or convey, lease, sell, transfer or otherwise dispose of, in one
transaction or series of transactions, all or substantially all of its business
or property, whether now or hereafter acquired. Nothing in this Section shall be
deemed to prohibit the sale or leasing of portions of the Real Property Assets
in the ordinary course of business.
          (c) AMB LP shall not amend its agreement of limited partnership or
other organizational documents in any manner that would have a Material Adverse
Effect without the Majority Banks’ consent, which consent shall not be
unreasonably withheld. Without limitation of the foregoing, no Person shall be
admitted as a general partner of AMB LP other than AMB Corporation. AMB
Corporation shall not amend its articles of incorporation, by-laws, or other
organizational documents in any manner that would have a Material Adverse Effect
without the Majority Banks’ consent, which consent shall not be unreasonably
withheld. No Borrower shall amend its articles of incorporation, formation
documents or other organizational documents in any manner that would have a
Material Adverse Effect without the Majority Banks’ consent, which consent shall
not be unreasonably withheld. AMB LP shall not make any “in-kind” transfer of
any of its property or assets to any of its constituent partners if such
transfer would result in an Event of Default under Section 6.1(b) by reason of a
breach of the provisions of Section 5.8.
          SECTION 5.10. Changes in Business.

80



--------------------------------------------------------------------------------



 



          (a) Except for Permitted Holdings and Foreign Property Interests, none
of the Credit Parties shall enter into any business which is substantially
different from that conducted by Guarantors on the Closing Date after giving
effect to the transactions contemplated by the Loan Documents. AMB LP shall
carry on its business operations through its Consolidated Subsidiaries and its
Investment Affiliates.
          (b) Except for Permitted Holdings and Foreign Property Interests, AMB
LP shall not engage in any line of business which is substantially different
from the business conducted by AMB LP on the Closing Date, which includes the
ownership, operation and development of Real Property Assets and the provision
of services incidental thereto, whether directly or through its Consolidated
Subsidiaries and Investment Affiliates.
          SECTION 5.11. AMB Corporation Status.
          (a) Status. AMB Corporation shall at all times (i) remain a publicly
traded company listed for trading on the New York Stock Exchange, and
(ii) maintain its status as a self-directed and self-administered real estate
investment trust under the Code.
          (b) Indebtedness. AMB Corporation shall not, directly or indirectly,
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except:
          (1) the Obligations; and
          (2) Indebtedness of AMB LP for which there is recourse to AMB
Corporation which, after giving effect thereto, may be incurred or may remain
outstanding without giving rise to an Event of Default or Default under any
provision of this Article V.
          (c) Restriction on Fundamental Changes.
          (1) AMB Corporation shall not have an investment in any Person other
than (i) AMB LP or indirectly through AMB LP, (ii) directly or indirectly in
Financing Partnerships, and (iii) the interests identified on
Schedule 5.11(c)(1) attached hereto.
          (2) AMB Corporation shall not acquire an interest in any Property
other than securities issued by AMB LP and Financing Partnerships and the
interests identified on Schedule 5.11(c)(2) attached hereto.

81



--------------------------------------------------------------------------------



 



          (d) Environmental Liabilities. Neither AMB LP nor any of its
Subsidiaries shall become subject to any Environmental Claim which has a
Material Adverse Effect, including, without limitation, any arising out of or
related to (i) the release or threatened release of any Material of
Environmental Concern into the environment, or any remedial action in response
thereto, or (ii) any violation of any Environmental Laws. Notwithstanding the
foregoing provision, AMB LP shall have the right to contest in good faith any
claim of violation of an Environmental Law by appropriate legal proceedings and
shall be entitled to postpone compliance with the obligation being contested as
long as (i) no Event of Default shall have occurred and be continuing, (ii) AMB
LP shall have given Administrative Agent prior written notice of the
commencement of such contest, (iii) noncompliance with such Environmental Law
shall not subject AMB LP or such Subsidiary to any criminal penalty or subject
Administrative Agent or any Bank to pay any civil penalty or to prosecution for
a crime, and (iv) no portion of any Property material to AMB LP or its condition
or prospects shall be in substantial danger of being sold, forfeited or lost, by
reason of such contest or the continued existence of the matter being contested.
          (e) Disposal of Ownership Interest.
               (i) AMB Corporation will not directly or indirectly convey, sell,
transfer, assign, pledge or otherwise encumber or dispose of any of its
partnership interests in AMB LP or any of its equity interest in any of the
partners of AMB LP as of the date hereof (except in connection with the
dissolution or liquidation of such partners of AMB LP or the redemption of
interests in connection with stock repurchase programs), except for the
reduction of AMB Corporation’s interest in AMB LP arising from AMB LP’s issuance
of partnership interests in AMB LP or the retirement of preferred units by AMB
LP. AMB Corporation will continue to be the managing general partner of AMB LP.
               (ii) AMB LP will not directly or indirectly convey, sell,
transfer, assign, pledge or otherwise encumber or dispose of any of its member
interests in the Initial Borrower unless, following such disposition, AMB LP
continues to own, directly or indirectly, at least fifty percent (50%) of the
Initial Borrower and AMB LP (or a Person that is owned and controlled, directly
or indirectly, by AMB LP) continues to be the sole shareholder, general partner
or managing member or otherwise exercises control over the Initial Borrower.
               (iii) Each Qualified Borrower will continue to meet the
qualifications of a Qualified Borrower.
          SECTION 5.12. Other Indebtedness. Guarantors shall not allow any of
their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries that
own, directly or indirectly, any Unencumbered Property to, directly or
indirectly create, incur, assume or otherwise become or remain liable with
respect to any Indebtedness other than trade debt incurred in the ordinary
course of business and Indebtedness

82



--------------------------------------------------------------------------------



 



owing to AMB LP or any Financing Partnership, if the resulting failure of such
Property to qualify as an Unencumbered Property would result in an Event of
Default under Section 5.8.
          SECTION 5.13. Forward Equity Contracts. If AMB LP shall enter into any
forward equity contracts, AMB LP may only settle the same by delivery of stock,
it being agreed that if AMB LP shall settle the same with cash, the same shall
constitute a Guarantor Event of Default hereunder unless AMB LP shall have
received the unanimous consent of the Banks to settle such forward equity
contracts with cash.
          SECTION 5.14. Capital Funding Loans. Notwithstanding anything in this
Agreement to the contrary, in the event that any Property located outside the
United States (each a “Non-US Property”) is owned by a Financing Partnership (a
“100% AMB Non-US Property Owner”), by a Joint Venture Subsidiary (a “JV Non-US
Property Owner”) or by a wholly-owned direct or indirect subsidiary of a Joint
Venture Subsidiary (a “Tiered Non-US Property Owner”; such Joint Venture
Subsidiary is hereinafter referred to as the “First Tier JV”; each entity
through which the First Tier JV indirectly owns a Tiered Non-US Property Owner
is hereinafter referred to as an “Intermediate Tier Entity”; and the Tiered
Non-US Property Owners, the 100% AMB Non-US Property Owners and the JV Non-US
Property Owners are sometimes hereinafter referred to individually as a “Non-US
Property Owner” and collectively as the “Non-US Property Owners”) and the Non-US
Property Owner or, in the case of any Tiered Non-US Property Owner, the related
First Tier JV or a related Intermediate Tier Entity has incurred Indebtedness
(whether or not such Indebtedness is secured by a Lien against such Non-US
Property and/or any direct or indirect equity interests in the Non-US Property
Owner) (each a “Capital Funding Loan”) held by

  (x)   in the case of a 100% AMB Non-US Property Owner, AMB LP or any other
Financing Partnership, and     (y)   in the case of a JV Non-US Property Owner
or a Tiered Non-US Property Owner, either (AA) an entity (hereinafter an
“International FinCo”) in which Guarantors’ Share is the same or greater than
Guarantors’ Share in such Non-US Property Owner, or (BB) a Financing Partnership
(or AMB LP directly) and entities which are not Financing Partnerships
(including Persons who are not Affiliates of AMB LP or whose constituent
entities include Persons who are not Affiliates of AMB LP) (“Joint Lenders”),
provided that AMB LP’s direct or indirect share of such Indebtedness is the same
or greater than Guarantors’ Share of such Non-US Property Owner,

then no such Capital Funding Loan or related Second Tier Funding Loan (as
defined below) shall be deemed to constitute Indebtedness for any purposes under
this Agreement, any Lien securing such Capital Funding Loan shall be a Permitted
Lien and no Non-US Property to which such Capital Funding Loan or Second Tier
Funding

83



--------------------------------------------------------------------------------



 



Loan relates shall fail to be an Unencumbered Property solely because the
capital provided to the applicable Non-US Property Owner or related First Tier
JV or Intermediate Tier Entity was in the form of a Capital Funding Loan rather
than a contribution to the equity of such Non-US Property Owner, First Tier JV
or Intermediate Tier Entity, so long as

  (a)   in the case of a Capital Funding Loan made by an International FinCo,
the sale of such Capital Funding Loan, or the sale or refinancing of any
interest in the Non-US Property or any direct or indirect equity interests in
the Non-US Property Owner acquired as a result of the exercise of any remedies
in connection with the enforcement of such Capital Funding Loan, is
Substantially Controlled by AMB LP (as defined below),     (b)   in the case of
a Capital Funding Loan made by Joint Lenders, any remedies in connection with
enforcement of such Capital Funding Loan may only be exercised by such Joint
Lenders concurrently and, in the event of any such exercise and the Joint
Lenders acquire such Non-US Property or any direct or indirect equity interests
in such Non-US Property Owner, the sale or refinancing of such Non-US Property
and, if the direct or indirect equity interests in such Non-US Property Owner
are held jointly, such equity interests will be Substantially Controlled by AMB
LP, and     (c)   no interest in any Capital Funding Loan or Second Tier Funding
Loan held directly or indirectly by AMB LP is subject to any Lien (other than a
Permitted Lien) or any Negative Pledge.

For purposes of the foregoing, an action will be “Substantially Controlled by
AMB LP” if such action is substantially controlled directly by AMB LP or through
one or more Financing Partnerships either by agreement of the parties, through
the provisions of a Person’s formation documents or otherwise. For purposes of
the preceding sentence, an action shall be deemed to be substantially controlled
directly by AMB LP or through one or more Financing Partnerships if AMB LP or
such Financing Partnerships have the ability to exercise a usual and customary
buy-sell right in the event of a disagreement regarding such action. As used
herein the term “Second Tier Funding Loan” means any loans made to an
International FinCo by AMB LP, any Financing Partnerships of AMB LP and/or any
other Person with an equity interest in such International FinCo (or affiliates
of such other Person) so long as (x) AMB LP’s direct or indirect share of the
combined loans of AMB LP, any Financing Partnership and/or such other Persons
(or affiliates thereof) to the International FinCo is the same or greater than
Guarantors’ Share of the applicable Non-US Property Owner, and (y) all such
loans are pari passu and any remedies that may be exercised in connection with
enforcement of such loans may only be exercised concurrently or not at all.

84



--------------------------------------------------------------------------------



 



ARTICLE VI
DEFAULTS
          SECTION 6.1. Guarantor Event of Default. A “Guarantor Event of
Default” shall have occurred if one or more of the following events shall have
occurred and be continuing:
          (a) any Guarantor shall fail to pay any amounts due under the terms
and conditions of the Guaranty;
          (b) any Guarantor shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.10, Section 5.11(a), (b),
(c) or (e), Section 5.12 or Section 5.13 applicable to such Guarantor;
          (c) any Guarantor shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (f), (g), (j), (l), (o) and (s) of this Section 6.1) applicable to such
Guarantor for 30 days after written notice thereof has been given to such
Guarantor by the Administrative Agent; or if such default is of such a nature
that it cannot with reasonable effort be completely remedied within said period
of thirty (30) days such additional period of time as may be reasonably
necessary to cure same, provided such Guarantor commences such cure within said
thirty (30) day period and diligently prosecutes same, until completion, but in
no event shall such extended period exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made by
any Guarantor in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
such Guarantor at the time made or deemed made to be incorrect, the defect
causing such representation or warranty to be incorrect when made (or deemed
made) is not removed within thirty (30) days after written notice thereof from
Administrative Agent to such Guarantor;
          (e) any Guarantor or any Subsidiary or any Investment Affiliate of any
Guarantor shall default in the payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) of any amount owing in
respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amounts exceed Fifty Million Dollars
(US$50,000,000) (or its equivalent in alternate currency) and such default shall
continue beyond the giving of any required notice and the expiration of any
applicable grace period and such default has not been waived, in writing, by the
holder of any such Debt; or any Guarantor or any Subsidiary or any Investment
Affiliate of any Guarantor shall default in the

85



--------------------------------------------------------------------------------



 



performance or observance of any obligation or condition with respect to any
such Recourse Debt or any other event shall occur or condition exist beyond the
giving of any required notice and the expiration of any applicable grace period,
if the effect of such default, event or condition is to accelerate the maturity
of any such indebtedness or to permit (without any further requirement of notice
or lapse of time) the holder or holders thereof, or any trustee or agent for
such holders, to accelerate the maturity of any such indebtedness;
          (f) any Guarantor shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect, including under Japanese law, any corporate action or proceedings are
undertaken relating to bankruptcy (hasan), civil rehabilitation (minjisaisei
tetsuzuki kaishi), commencement of corporate reorganization proceedings (kaisha
kosei tetsuzuki), or commencement of special liquidation (tokubetsu seisan)
(except for any such action taken for the purposes of a reconstruction or
amalgamation whilst solvent on terms previously approved by the Administrative
Agent) or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its revenues and assets or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
any Guarantor seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect (including the Japanese laws set forth in Section 6.3(f)
above) or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 90 days; or an order for relief shall be entered against any
Guarantor under the federal or national bankruptcy laws as now or hereafter in
effect;
          (h) Intentionally Deleted;
          (i) one or more final, non-appealable judgments or decrees in an
aggregate amount of Thirty-Five Million Dollars (US$35,000,000) or more shall be
entered by a court or courts of competent jurisdiction against any Guarantor or,
to the extent of any recourse to such Guarantor, any Guarantors’ Consolidated
Subsidiaries (other than any judgment as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing)
and (i) any such

86



--------------------------------------------------------------------------------



 



judgments or decrees shall not be stayed, discharged, paid, bonded or vacated
within thirty (30) days or (ii) enforcement proceedings shall be commenced by
any creditor on any such judgments or decrees;
          (j) there shall be a change in the majority of the Board of Directors
of AMB Corporation during any twelve (12) month period, excluding any change in
directors resulting from (x) the death or disability of any director, or
(y) satisfaction of any requirement for the majority of the members of the board
of directors or trustees of AMB Corporation to qualify under applicable law as
independent directors or (z) the replacement of any director who is an officer
or employee of AMB Corporation or an affiliate of AMB Corporation with any other
officer or employee of AMB Corporation or an affiliate of AMB Corporation;
          (k) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of AMB
Corporation;
          (l) AMB Corporation shall cease at any time to qualify as a real
estate investment trust under the Code;
          (m) if any Termination Event with respect to a Plan, Multiemployer
Plan or Benefit Arrangement shall occur as a result of which Termination Event
or Events any member of the ERISA Group has incurred or may incur any liability
to the PBGC or any other Person and the sum (determined as of the date of
occurrence of such Termination Event) of the insufficiency of such Plan,
Multiemployer Plan or Benefit Arrangement and the insufficiency of any and all
other Plans, Multiemployer Plans and Benefit Arrangements with respect to which
such a Termination Event shall occur and be continuing (or, in the case of a
Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of a Guarantor rather than a liability of the Plan, the
liability of a Guarantor) is equal to or greater than Twenty Million Dollars
($20,000,000) and which the Administrative Agent reasonably determines will have
a Material Adverse Effect;
          (n) if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than Twenty Million Dollars ($20,000,000) and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;
          (o) at any time, for any reason, any Guarantor seeks to repudiate its
obligations under the Guaranty;

87



--------------------------------------------------------------------------------



 



          (p) a default by any Guarantor beyond any applicable notice or grace
period under this Agreement or any of the other Loan Documents to which such
Guarantor is a party;
          (q) any assets of any Guarantor shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code;
          (r) any of the Notes, the Loan, the Obligations, the Guaranty or any
of the Loan Documents or the exercise of any of the Administrative Agent’s or
any of the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code; or
          (s) if (i) any Insolvency Event shall have occurred with respect to
any Borrower, (ii) the Administrative Agent or any Bank shall be required by any
applicable governmental authority to set up reserves as a result of such
Insolvency Event and (iii) the Guarantors shall fail to either cure such
Insolvency Event or pay in full all outstanding Loans made to such Borrower
within thirty (30) days of the date the Administrative Agent or any Bank shall
be required to set up such reserves.
          SECTION 6.2. Rights and Remedies. Upon the occurrence of any Guarantor
Event of Default described in Sections 6.1(f), (g), (o), (q) or (r), the
Commitments shall immediately terminate and the unpaid principal amount of, and
any and all accrued interest on, the Loans and any and all accrued fees and
other Obligations hereunder shall automatically become immediately due and
payable, with all additional interest from time to time accrued thereon and
without presentation, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Credit Parties;
and upon the occurrence and during the continuance of any other Guarantor Event
of Default, the Administrative Agent, following consultation with the Banks, may
(and upon the demand of the Majority Banks shall), by written notice to the
Credit Parties, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent and the Banks at law or equity or under any
of the other Loan Documents, declare that the Commitments are terminated and
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Loans and any and all accrued fees and other Obligations
hereunder to be, and the same shall thereupon be, immediately due and payable
with all additional interest from time to time accrued thereon and (except as
otherwise provided in the Loan Documents) without presentation, demand, or
protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of

88



--------------------------------------------------------------------------------



 



intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Credit Parties.
          SECTION 6.3. A “Borrower Event of Default”as to any Borrower shall
have occurred if one or more of the following events shall have occurred and be
continuing:
          (a) such Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) such Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;
          (b) such Borrower shall fail to observe or perform any covenant of
Section 5.9(b) and (c), and Section 5.11(e)(iii) applicable to such Borrower;
          (c) such Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referenced in
Section 6.3(a) and (b) hereof) or the Security Documents of such Borrower, if
any, for 30 days after written notice thereof has been given to such Borrower by
the Administrative Agent; or if such default is of such a nature that it cannot
with reasonable effort be completely remedied within said period of thirty
(30) days such additional period of time as may be reasonably necessary to cure
same, provided such Borrower commences such cure within said thirty (30) day
period and diligently prosecutes same, until completion, but in no event shall
such extended period exceed ninety (90) days; provided, further, that such
Borrower, in lieu of such cure, may within such time periods described above,
exercise its right under Section 2.13 to cause such Security Documents to be
terminated and released or to select another Security Option under Section 2.13,
in which event such failure shall be deemed cured;
          (d) any representation, warranty, certification or statement made by
such Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
such Borrower at the time made or deemed made to be incorrect, the defect
causing such representation or warranty to be incorrect when made (or deemed
made) is not removed within thirty (30) days after written notice thereof from
Administrative Agent to such Borrower;
          (e) such Borrower shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect, including under Japanese law, any corporate action or proceedings are
undertaken relating to bankruptcy (hasan), civil rehabilitation (minjisaisei
tetsuzuki kaishi), commencement of corporate reorganization proceedings (kaisha
kosei

89



--------------------------------------------------------------------------------



 



tetsuzuki), or commencement of special liquidation (tokubetsu seisan); and
except for any such action taken for the purposes of a reconstruction or
amalgamation whilst solvent on terms previously approved by the Administrative
Agent or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its revenues and assets or seeking the appointment of a
trustee, receiver, liquidate, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing; provided
that none of the foregoing shall be deemed an Event of Default if, within
forty-five (45) Business Days of the occurrence of any such event, (i) a
Subsidiary satisfying the definition of Qualified Borrower (and which would not
cause a similar default under this Section 6.3(e)) is substituted for such
Borrower or (ii) all Obligations of such Borrower have been paid in full and
such Borrower has been removed as a Credit Party;
          (f) an involuntary case or other proceeding shall be commenced against
such Borrower seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect (including the Japanese laws set forth in Section 6.3(e)
above) or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 90 days; or an order for relief shall be entered against any
Borrower under the federal or national bankruptcy laws as now or hereafter in
effect; provided that none of the foregoing shall be deemed an Event of Default
if, within forty-five (45) Business Days of the occurrence of any such event,
(i) a Subsidiary satisfying the definition of Qualified Borrower (and which
would not cause a similar default under this Section 6.3(f)) is substituted for
such Borrower or (y) all Obligations of such Borrower have been paid in full and
such Borrower has been removed as a Credit Party;
          (g) at any time, for any reason, such Borrower seeks to repudiate its
obligations under any Loan Document;
          (h) a default by such Borrower beyond any applicable notice or grace
period under any of the other Loan Documents to which such Borrower is a party;
          (i) any assets of such Borrower shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of

90



--------------------------------------------------------------------------------



 



Section 4975(e)(1) of the Code; provided that if, within forty-five
(45) Business Days of the date any assets of such Borrower constitute “assets”
(within the meaning of ERISA or Section 4975 of the Code, including but not
limited to 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code, (i) a Subsidiary
satisfying the definition of Qualified Borrower is substituted for such Borrower
(and which would not cause a similar default under this Section 6.3(i)) or
(ii) all Obligations of such Borrower have been paid in full and such Borrower
has been removed as a Credit Party; or
          (j) any Notes delivered by such Borrower, any Loans made to such
Borrower, any of the Loan Documents to which such Borrower is a party or the
exercise of any of the Administrative Agent’s or any of the Bank’s rights in
connection therewith shall constitute a prohibited transaction under ERISA
and/or the Code.
          SECTION 6.4. Rights and Remedies with Respect to Borrower Event of
Default. Upon the occurrence of any Borrower Event of Default described in
Sections 6.3(e), (f), (g), (i) or (j) with respect to such Borrower, (i) the
unpaid principal amount of, and any and all accrued interest on, the Loans made
to such defaulting Borrower and any and all accrued fees and other Obligations
of such defaulting Borrower hereunder shall automatically become immediately due
and payable by such defaulting Borrower, with all additional interest from time
to time accrued thereon and without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by such
defaulting Borrower and (ii) the Administrative Agent shall have the right to
immediately make a claim under the Guaranty for, and demand payment by the
Guarantors of, the amounts set forth in subclause (i) above (it being agreed
that the Guarantors’ obligations are primary and shall be enforceable against
each Guarantor and its respective successors and assigns without the necessity
for any suit or proceeding of any kind or nature whatsoever brought by the
Administrative Agent or any of the Banks against the defaulting Borrower); and
upon the occurrence and during the continuance of any other Borrower Event of
Default, the Administrative Agent, following consultation with the Banks, may
(and upon the demand of the Majority Banks shall), by written notice to such
defaulting Borrower and each Guarantor, in addition to the exercise of all of
the rights and remedies permitted the Administrative Agent and the Banks at law
or equity or under any of the other Loan Documents to which such defaulting
Borrower is a party, (x) declare that the unpaid principal amount of and any and
all accrued and unpaid interest on the Loans made to such defaulting Borrower
and any and all accrued fees and other Obligations of such defaulting Borrower
hereunder to be, and the same shall thereupon be, immediately due and payable
with all additional interest from time to time accrued thereon and (except as
otherwise provided in the Loan Documents to which such defaulting Borrower is a
party) without presentation,

91



--------------------------------------------------------------------------------



 



demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by such defaulting Borrower and (y) immediately make a claim
under the Guaranty for, and demand payment by, the Guarantors of such amounts
set forth in subclause (x) above (it being agreed that the Guarantors’
obligations are primary and shall be enforceable against each Guarantor and its
respective successors and assigns without the necessity for any suit or
proceeding of any kind or nature whatsoever brought by the Administrative Agent
or any of the Banks against the defaulting Borrower).
          SECTION 6.5. Enforcement of Rights and Remedies. Notwithstanding
anything to the contrary contained in this Agreement or in any other Loan
Document, the Administrative Agent and the Banks each agree that any exercise or
enforcement of the rights and remedies granted to the Administrative Agent or
the Banks under this Agreement or at law or in equity with respect to this
Agreement or any other Loan Documents shall be commenced and maintained by the
Administrative Agent on behalf of the Administrative Agent and/or the Banks. The
Administrative Agent shall act at the direction of the Majority Banks in
connection with the exercise of any and all remedies at law, in equity or under
any of the Loan Documents or, if the Majority Banks are unable to reach
agreement, then, from and after an Event of Default, the Administrative Agent
may pursue such rights and remedies as it may determine.
          SECTION 6.6. Notice of Default. The Administrative Agent shall give
notice to the Credit Parties of a Default promptly upon being requested to do so
by the Majority Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank, a Borrower or a Guarantor referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating that such notice is a notice of a Default or
Event of Default, or should Administrative Agent send any Borrower or Guarantors
a notice of Default or Event of Default, Administrative Agent shall promptly
give notice thereof to each Bank.
          SECTION 6.7. Actions in Respect of Letters of Credit. (a) If, at any
time and from time to time, any Letter of Credit shall have been issued
hereunder (regardless of on whose behalf it shall have been issued) and a
Guarantor Event of Default shall have occurred and be continuing, then, upon the
occurrence and during the continuation thereof, the Administrative Agent, after
consultation with the Banks, may, and upon the demand of the Majority Banks
shall, whether in addition to the taking by the Administrative Agent of any of
the actions described in this Article or otherwise, make a demand upon each
Borrower for whom a Letter of Credit was

92



--------------------------------------------------------------------------------



 



issued, and forthwith upon such demand (but in any event within ten (10) days
after such demand), each such Borrower shall pay to the Administrative Agent, on
behalf of the Banks, in same day funds at the Administrative Agent’s office
designated in such demand, for deposit in a special cash collateral account (the
“Letter of Credit Collateral Account”) to be maintained in the name of the
Administrative Agent (on behalf of the Banks) and under its sole dominion and
control at such place as shall be designated by the Administrative Agent, an
amount equal to the amount of the Letter of Credit Usage under the Letters of
Credit issued for the account of such Borrower. If, at any time and from time to
time, any Letter of Credit shall have been issued hereunder for the account of
any Borrower and a Borrower Event of Default shall have occurred and be
continuing with respect to such Borrower, then, upon the occurrence and during
the continuation thereof, the Administrative Agent, after consultation with the
Banks, may, and upon the demand of the Majority Banks shall, whether in addition
to the taking by the Administrative Agent of any of the actions described in
this Article or otherwise, make a demand upon such defaulting Borrower for whom
a Letter of Credit was issued, and forthwith upon such demand (but in any event
within ten (10) days after such demand), such defaulting Borrower shall pay to
the Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, an amount equal to the amount of the Letter
of Credit Usage under such Letters of Credit issued for the account of such
defaulting Borrower. Interest shall accrue on the Letter of Credit Collateral
Account at a rate equal to the Prime Rate.
          (b) Each Borrower hereby pledges, assigns and grants to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the Banks a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):
               (i) the Letter of Credit Collateral Account, all cash of such
Borrower deposited therein and all certificates and instruments, if any, from
time to time representing or evidencing the Letter of Credit Collateral Account;
               (ii) all notes, certificates of deposit and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Administrative Agent for or on behalf of such Borrower in substitution for or in
respect of any or all of the then existing Letter of Credit Collateral of such
Borrower;
               (iii) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Letter of Credit
Collateral of such Borrower; provided that, if no Event of Default has occurred
and is continuing, any interest, dividends or other earnings received with
respect to the Letter of Credit Collateral shall be distributed to Borrower on a
monthly basis; and

93



--------------------------------------------------------------------------------



 



               (iv) to the extent not covered by the above clauses, all proceeds
of any or all of the foregoing Letter of Credit Collateral.
The lien and security interest granted hereby secures the payment of all
obligations of such Borrower now or hereafter existing hereunder and under any
other Loan Document.
          (c) Each Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the Banks to apply, from time to time after funds of such
Borrower are deposited in the Letter of Credit Collateral Account, funds of such
Borrower then held in the Letter of Credit Collateral Account to the payment of
any amounts, in such order as the Administrative Agent may elect, as shall have
become due and payable by such Borrower to the Banks in respect of the Letters
of Credit issued for the account of such Borrower.
          (d) Neither a Borrower nor any Person claiming or acting on behalf of
or through such Borrower shall have any right to withdraw any of the funds held
in the Letter of Credit Collateral Account, except as provided in
Sections 6.7(b) and (h) hereof.
          (e) Each Borrower agrees that it will not (i) sell or otherwise
dispose of any interest in the Letter of Credit Collateral of such Borrower or
(ii) create or permit to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Letter of Credit Collateral of
such Borrower, except for the security interest created by this Section 6.7.
          (f) If any Event of Default shall have occurred and be continuing:
               (i) With respect to any Guarantor Event of Default, the
Administrative Agent may, in its sole discretion, without notice to the Credit
Parties except as required by law and at any time from time to time, charge, set
off or otherwise apply all or any part of the Letter of Credit Collateral of any
Borrower first, (x) amounts previously drawn on any Letter of Credit issued for
the account of such Borrower that have not been reimbursed by the applicable
Borrower and (y) any Letter of Credit Usage of such Borrower described in clause
(ii) of the definition thereof that are then due and payable and second, any
other unpaid Obligations then due and payable, in such order as the
Administrative Agent shall elect. With respect to any Borrower Event of Default
relating to any Borrower, the Administrative Agent may, in its sole discretion,
without notice to the Credit Parties except as required by law and at any time
from time to time, charge, set off or otherwise apply all or any part of the
Letter of Credit Collateral of such Borrower first, (x) amounts previously drawn
on any Letter of Credit issued for the account of such Borrower that have not
been reimbursed by such Borrower and (y) any Letter of Credit Usage of such
Borrower described in clause (ii) of the definition thereof that are then due
and payable from such Borrower and second, any other unpaid Obligations of such
Borrower then due

94



--------------------------------------------------------------------------------



 



and payable, in such order as the Administrative Agent shall elect. The rights
of the Administrative Agent under this Section 6.7 are in addition to any rights
and remedies which any Bank may have.
               (ii) The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of New York at that time.
          (g) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent shall not have any responsibility or liability with respect thereto.
          (h) At such time as all Events of Default have been cured or waived in
writing, all amounts of any Borrower remaining in the Letter of Credit
Collateral Account shall be promptly returned to such Borrower and, in the case
of Letters of Credit maturing after the Maturity Date, upon the return of any
such Letter of Credit, any amount attributable to such Letter of Credit shall be
promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds of any Borrower held in the Letter of Credit Collateral
Account and remaining after payment in full of all of the Obligations of such
Borrower hereunder and under any other Loan Document after the Maturity Date
shall be paid to such Borrower or to whomsoever may be lawfully entitled to
receive such surplus.
          SECTION 6.8. Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 9.16 hereof, from and after an Event of Default, to the extent proceeds
are received by Administrative Agent, such proceeds will be distributed to the
Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 9.4).
ARTICLE VII
THE ADMINISTRATIVE AGENT
          SECTION 7.1. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Sections 7.8 and 7.9 hereof, the provisions of this
Article VII are solely for

95



--------------------------------------------------------------------------------



 



the benefit of Administrative Agent and the Banks, and no Credit Party shall
have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, Administrative Agent
shall each act solely as an agent of the Banks and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Credit Parties.
          SECTION 7.2. Agency and Affiliates. Sumitomo Mitsui Banking
Corporation has the same rights and powers under this Agreement as any other
Bank and may exercise or refrain from exercising the same as though it were not
the Administrative Agent and Sumitomo Mitsui Banking Corporation and each of its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Credit Parties or any Subsidiary or affiliate of the
Credit Parties as if it were not the Administrative Agent hereunder, and the
term “Bank” and “Banks” shall include Sumitomo Mitsui Banking Corporation in its
individual capacity.
          SECTION 7.3. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI. The duties of
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Loans in the same manner as it administers its own loans.
          SECTION 7.4. Consultation with Experts. As between Administrative
Agent on the one hand and the Banks on the other hand, the Administrative Agent
may consult with legal counsel (who may be counsel for the Credit Parties),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
          SECTION 7.5. Liability of Administrative Agent. As between
Administrative Agent on the one hand and the Banks on the other hand, neither
the Administrative Agent nor any of its affiliates nor any of its directors,
officers, agents or employees shall be liable for any action taken or not taken
by it in connection herewith (i) with the consent or at the request of the
Majority Banks or (ii) in the absence of its own gross negligence or willful
misconduct. As between Administrative Agent on the one hand and the Banks on the
other hand, neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Credit Parties;
(iii) the satisfaction of any condition specified in Article III, except receipt
of items required to be delivered to Administrative Agent, or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Loan Documents

96



--------------------------------------------------------------------------------



 



or any other instrument or writing furnished in connection herewith. As between
Administrative Agent on the one hand and the Banks on the other hand,
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex or similar writing) believed by it to be genuine or to be
signed by the proper party or parties.
          SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent and its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Credit Parties) against any cost, expense (including, without
limitation, counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent under this Agreement, the other Loan
Documents or any action taken or omitted by such indemnitee hereunder. In the
event that Administrative Agent shall, subsequent to its receipt of
indemnification payment(s) from Banks in accordance with this section, recoup
any amount from any Credit Party, or any other party liable therefor in
connection with such indemnification, Administrative Agent shall reimburse the
Banks which previously made the payment(s) pro rata, based upon the actual
amounts which were theretofore paid by each Bank. Administrative Agent shall
reimburse such Banks so entitled to reimbursement within two (2) Business Days
of its receipt of such funds from such Credit Party or such other party liable
therefor.
          SECTION 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
          SECTION 7.8. Successor Agent. The Administrative Agent may resign at
any time by giving notice thereof to the Banks and the Credit Parties and the
Administrative Agent, shall resign in the event its Commitment (without
participants) is reduced to less than the Commitment of any other Bank. Upon any
such resignation, the Majority Banks shall have the right to appoint a successor
Administrative Agent which successor Administrative Agent shall be subject to
Fronting Bank’s approval and, provided no Guarantor Event of Default has
occurred and is then continuing, be subject to AMB LP’s approval, which approval
(in both cases) shall not be unreasonably withheld or delayed. If no successor
Administrative Agent shall have been so appointed by the Majority Banks and
approved by AMB LP and the Fronting Bank, and shall have accepted such
appointment, within 30 days after the retiring

97



--------------------------------------------------------------------------------



 



Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be the Administrative Agent who shall act
until the Majority Banks shall appoint an Administrative Agent. Any appointment
of a successor Administrative Agent by the Majority Banks or the retiring
Administrative Agent pursuant to the preceding sentence shall be subject to the
approval of the Fronting Bank approval and, provided no Guarantor Event of
Default has occurred and is then continuing, AMB LP’s approval, which approval
(in either case) shall not be unreasonably withheld or delayed. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent. For gross negligence or willful
misconduct, as determined by all the Banks (excluding for such determination
Administrative Agent in its capacity as a Bank, as applicable), or if the
Administrative Agent becomes a Defaulting Bank (as determined by the Majority
Banks other than the Administrative Agent in its capacity as a Bank, and the
Borrower), Administrative Agent may be removed at any time by giving at least
thirty (30) Business Days’ prior written notice to Administrative Agent and
Borrower. Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent in accordance with the
provisions of this Section 7.8.
          SECTION 7.9. Consents and Approvals. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by a Borrower or any Guarantor in respect of the matter or
issue to be resolved, (iv) shall include Administrative Agent’s recommended
course of action or determination in respect thereof ), and (v) shall include
the following clause in capital letters, “FAILURE TO RESPOND TO THIS NOTICE
WITHIN THE BANK REPLY PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET
FORTH HEREIN”. Each Bank shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from Administrative
Agent (the “Bank Reply Period”). Unless a Bank shall give written notice to
Administrative Agent that it objects to the recommendation or determination of
Administrative Agent (together with a written explanation of the reasons behind
such objection) within the Bank Reply Period, such

98



--------------------------------------------------------------------------------



 



Bank shall be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Majority
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent (or deemed
approval or consent, as the case may be) shall follow the course of action or
determination of the Majority Banks or all the Banks (and each non-responding
Bank shall be deemed to have concurred with such recommended course of action),
as the case may be.
          SECTION 7.10. Cooperation with Asset Liquidation Plan Amendments. Each
Qualified Borrower which is a TMK (“TMK Qualified Borrower”) may be required
from time to time to amend its Asset Liquidation Plan as a result of (i) certain
of its actions taken in accordance with, or not prohibited by, this Agreement,
(ii) its status as a Qualified Borrower under this Agreement, or (iii) certain
actions to be taken by such TMK Qualified Borrower in connection with any
indebtedness to be obtained by such TMK Qualified Borrower, provided such
indebtedness does not violate this Agreement (“TMK Permitted Indebtedness”). The
Administrative Agent and each of the Banks acknowledges the foregoing and hereby
consents to any and all amendments to each TMK Qualified Borrower’s Asset
Liquidation Plan which is required as a result of (i) such TMK’s respective
actions taken in accordance with, or not prohibited by, this Agreement, (ii) its
status as a Qualified Borrower under this Agreement, or (iii) such TMK Qualified
Borrower’s actions to be taken in accordance with a TMK Permitted Indebtedness,
except to the extent any such amendment materially adversely affects the rights
and/or remedies of any such Bank hereunder. The Administrative Agent and each of
the Banks shall reasonably cooperate with any TMK Qualified Borrower, at such
TMK Qualified Borrower’s sole cost and expense, in amending its Asset
Liquidation Plan and timely provide any TMK Qualified Borrower with such
executed consents, acknowledgments of notice or other documents as such TMK
Qualified Borrower may reasonably request or as may be required by the
applicable Japanese governmental authorities to so amend its Asset Liquidation
Plan. In furtherance of the foregoing, each Bank shall execute and deliver to
the Administrative Agent on the Closing Date twenty (20) originals of the “Prior
Consent Concerning Amendment to Asset Liquidation Plan” in the form of Exhibit F
(the “Consents”), and the Banks hereby authorize the Administrative Agent to
complete one or more of such Consents and deliver the same in the event any TMK
Qualified Borrower seeks to amend its Asset Liquidation Plan in accordance with
this Section 7.10, provided that any action described in such Consent must not
violate this Agreement. Within ten (10) days of the request of the
Administrative Agent during the Term, each Bank shall promptly execute and
deliver such additional Consents as may be so requested and necessary for the
purposes set forth in this Section 7.10. Notwithstanding the foregoing, if such
amendment is immaterial as set forth in Article 151, Section 3, Item 1 of the
TMK Law, no consent of the Administrative Agent nor of any Bank shall be
required.

99



--------------------------------------------------------------------------------



 



ARTICLE VIII
CHANGE IN CIRCUMSTANCES
          SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Yen LIBOR
Borrowing, the Administrative Agent determines in good faith that deposits in
Yen (in the applicable amounts) are not being offered in the relevant market for
such Interest Period, the Administrative Agent shall forthwith give notice
thereof to AMB LP and the Banks, whereupon until the Administrative Agent
notifies AMB LP and the Banks that the circumstances giving rise to such
suspension no longer exist, the obligations of the Banks to make Yen LIBOR Loans
shall be suspended. In such event, unless the applicable Borrower notifies the
Administrative Agent on or before the second (2nd) Business Day before, but
excluding, the date of any Yen LIBOR Borrowing for which a Notice of Borrowing
has previously been given that it elects not to borrow on such date, such
Borrowing shall instead be made as a Base Rate Borrowing (unless any Bank has
previously advised the Administrative Agent and Borrower that it is unable to
make a Base Rate Loan and such notice has not been withdrawn, in which event the
Administrative Agent shall determine in good faith the appropriate rate of
interest after consultation with the Borrower and the Banks).
          If, at any time, the obligations of the Banks to make Yen LIBOR Loans
shall be suspended pursuant to the terms of this Section 8.1, with respect to
any Bank that has previously notified the Administrative Agent and Borrower that
it is unable to make a Base Rate Loan which notice has not been withdrawn, AMB
LP shall have the right, upon five (5) Business Day’s notice to the
Administrative Agent, to either (x) cause a bank, reasonably acceptable to the
Administrative Agent, to offer to purchase the Commitments of such Bank for an
amount equal to such Bank’s outstanding Loans and to become a Bank hereunder, or
to obtain the agreement of one or more existing Banks to offer to purchase the
Commitments of such Bank for such amount, which offer such Bank is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Bank, together with interest and all other amounts due thereon, upon which
event, such Bank’s Commitment shall be deemed to be canceled pursuant to
Section 2.11(c).
          SECTION 8.2. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive (whether or
not having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency shall make it unlawful for any Bank (or its
Lending Office) (x) to make, maintain or fund its Yen LIBOR Loans, or (y) to
participate in any Letter of Credit issued by the Fronting

100



--------------------------------------------------------------------------------



 



Bank, or, with respect to the Fronting Bank, to issue a Letter of Credit, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Credit Parties, whereupon until such Bank notifies the Credit Parties and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Bank in the case of the event described
in clause (x) above to make Yen LIBOR Loans, or in the case of the event
described in clause (y) above, to participate in any Letter of Credit issued by
the Fronting Bank or, with respect to the Fronting Bank, to issue any Letter of
Credit, shall be suspended. With respect to Yen LIBOR Loans, before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Yen LIBOR Loans to
maturity and shall so specify in such notice, the applicable Borrower shall be
deemed to have delivered a Notice of Interest Rate Election and such Yen LIBOR
Loan shall be converted as of such date to a Base Rate Loan (without payment of
any amounts that such Borrower would otherwise be obligated to pay pursuant to
Section 2.15 hereof with respect to Loans converted pursuant to this
Section 8.2) in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Yen LIBOR Loans of
the other Banks), and such Bank shall make such a Base Rate Loan (unless such
Bank has previously advised the Administrative Agent and Borrower that it is
unable to make a Base Rate Loan, in which event the Administrative Agent shall
determine in good faith the appropriate rate of interest for such Loans after
consultation with the Borrower and such Bank).
          If at any time, it shall be unlawful for any Bank to make, maintain or
fund its Yen LIBOR Loans, AMB LP shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent, to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, together with
accrued and unpaid interest thereon, and to become a Bank hereunder, or obtain
the agreement of one or more existing Banks to offer to purchase the Commitments
of such Bank for such amount, which offer such Bank is hereby required to
accept, or (y) to repay in full all Loans then outstanding of such Bank,
together with interest due thereon and any and all fees due hereunder, upon
which event, such Bank’s Commitments shall be deemed to be canceled pursuant to
Section 2.11(c).
          SECTION 8.3. Increased Cost and Reduced Return.
          (a) If, on or after the date hereof, the adoption or phase in of any
applicable law, rule or regulation, or any change in any applicable law, rule,
directive, guideline, decision, or regulation, or any change in the
interpretation, re-interpretation, application or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or

101



--------------------------------------------------------------------------------



 



compliance by any Bank (or its Lending Office) with any request or directive
(whether or not having the force of law) made at the Closing Date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Japanese Central Bank), special deposit, insurance assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Lending Office) or shall impose on any Bank
(or its Lending Office) or on the interbank market any other condition
materially more burdensome in nature, extent or consequence than those in
existence as of the Effective Date affecting such Bank’s Yen LIBOR Loans, its
Note, or its obligation to make Yen LIBOR Loans, and the result of any of the
foregoing is to increase the cost to such Bank (or its Lending Office) of making
or maintaining any Yen LIBOR Loan, or to reduce the amount of any sum received
or receivable by such Bank (or its Lending Office) under this Agreement or under
its Note with respect to such Yen LIBOR Loans, by an amount deemed by such Bank
to be material, then, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), each Borrower shall pay to such Bank such additional
amount or amounts attributable to the Yen LIBOR Loans made to such Borrower
(based upon a reasonable allocation thereof by such Bank to the Yen LIBOR Loans
made by such Bank hereunder) as will compensate such Bank for such increased
cost or reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), each Borrower shall pay to such Bank
such additional amount or amounts attributable to the Yen LIBOR Loans made to
such Borrower as will compensate such Bank (or its Parent) for such reduction to
the extent such Bank generally imposes such additional amounts on other
borrowers of such Bank in similar circumstances.
          (c) Each Bank will promptly notify AMB LP and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section and will

102



--------------------------------------------------------------------------------



 



designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall fail to notify AMB LP of any such event within ninety (90) days following
the end of the month during which such event occurred, then the applicable
Borrower’s and Guarantor’s liability for any amounts described in this Section
incurred by such Bank as a result of such event shall be limited to those
attributable to the period occurring subsequent to the ninetieth (90th) day
prior to, but excluding, the date upon which such Bank actually notified AMB LP
of the occurrence of such event. A certificate of any Bank claiming compensation
under this Section and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, AMB LP shall have the right, upon five (5) Business Day’s notice to
the Administrative Agent to either (x) cause a bank, reasonably acceptable to
the Administrative Agent, to offer to purchase the Commitments of such Bank for
an amount equal to such Bank’s outstanding Loans and to become a Bank hereunder,
or to obtain the agreement of one or more existing Banks to offer to purchase
the Commitments of such Bank for such amount, which offer such Bank is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Bank, together with interest and all other amounts due thereon, upon which
event, such Bank’s Commitment shall be deemed to be canceled pursuant to Section
2.11(c).
          SECTION 8.4. Taxes.
          (a) Any and all payments by any Credit Party to or for the account of
any Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Lending Office or any political subdivision thereof or by any other jurisdiction
(or any political subdivision thereof) as a result of a present or former
connection between such Bank or Administrative Agent and such other jurisdiction
or by the United States (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Non-Excluded Taxes”). If a Credit Party shall be required by law to deduct
any Non-Excluded Taxes from or in respect of any sum payable hereunder or under
any Note or Letter of Credit, (i) the sum payable shall be increased as
necessary so that

103



--------------------------------------------------------------------------------



 



after making all required deductions (including, without limitation, deductions
applicable to additional sums payable under this Section 8.4) such Bank, the
Fronting Bank or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Credit Party shall make such deductions, (iii) the Credit Party shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Credit Party shall
furnish to the Administrative Agent, at its address referred to in Section 9.1,
the original or a certified copy of a receipt evidencing payment thereof.
          (b) In addition, each Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note
made by such Borrower, any Security Documents of such Borrower or any Letter of
Credit issued for the account of such Borrower or from the execution or delivery
of, or otherwise with respect to, this Agreement, any Note made by such
Borrower, any Security Documents of such Borrower or any Letter of Credit issued
for the account of such Borrower (hereinafter referred to as “Other Taxes”).
          (c) In the event that Non-Excluded Taxes not imposed on the Closing
Date are imposed, or Non-Excluded Taxes imposed on the Closing Date increase,
the applicable Bank shall notify the Administrative Agent and the Credit Parties
of such event in writing within a reasonable period following receipt of
knowledge thereof. If such Bank shall fail to notify the Credit Parties of any
such event within ninety (90) days following the end of the month during which
such event occurred, then such Credit Partys’ liability for such additional
Non-Excluded Taxes incurred by such Bank as a result of such event (including
payment of a make-whole amount under Section 8.4(a)(i)) shall be limited to
those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to, but excluding, the date upon which such Bank actually notified the
Credit Parties of the occurrence of such event.
          (d) Each Borrower agrees to indemnify each Bank, the Fronting Bank and
the Administrative Agent for the full amount of Non-Excluded Taxes or Other
Taxes for which such Borrower is liable under this Section 8.4 (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank,
the Fronting Bank or the Administrative Agent (as the case may be) and, so long
as such Bank, the Fronting Bank or Administrative Agent has promptly paid any
such Non-Excluded Taxes or Other Taxes, any liability for penalties and interest
arising therefrom or with respect thereto. This indemnification shall be made
within 15 days from the date such Bank, the Fronting Bank or the Administrative
Agent (as the case may be) makes demand therefor.

104



--------------------------------------------------------------------------------



 



          (e) Each Bank confirms to the Administrative Agent and to each Credit
Party (on the date hereof or, in the case of a Bank which becomes a party hereto
pursuant to a transfer or assignment, on the date on which the relevant transfer
or assignment becomes effective) that it is Qualified Institutional Investor and
each Bank shall promptly notify the Administrative Agent and each Credit Party
if there is any change in its status as a Qualified Institutional Investor.
          (f) Each Bank will promptly on request by any Borrower incorporated
under the laws of Japan or borrowing through its registered branch in Japan take
all reasonable steps (if any) required to be taken to establish entitlement to
exemption for such Borrower from withholding under any applicable Japanese laws
and any applicable double tax treaty, including satisfying any reasonable
information, reporting or other requirement and completion and filing of
relevant forms, claims, declarations and similar documents and shall provide
such Borrower with copies of all forms, claims, declarations and similar
documents filed for such purpose.
          (g) Each Bank which is established under the laws of a jurisdiction
other than Japan and which is acting hereunder through a Lending Office in Japan
agrees that it shall, if necessary, from time to time obtain from the relevant
tax authorities a certificate certifying that such payment constitutes domestic
source income (as provided for in Article 180 of the Income Tax Law (Law No. 33,
1965)) and deliver such certificate to each Borrower as required by Article 180,
unless prevented from so doing as a result of the introduction of, or any change
in, or any change in the interpretation or the application of, any law or
regulation or as a result of compliance with any law or regulation made after
the date of this Agreement. Upon reasonable demand by any Credit Party to the
Administrative Agent or any Bank, the Administrative Agent or Bank, as the case
may be, shall deliver to the Credit Party, or to such government or taxing
authority as the Credit Party may reasonably direct, any form or document that
may be required or reasonably requested in writing in order to allow the Credit
Party to make a payment to or for the account of such Bank or the Administrative
Agent hereunder or under any other Loan Document without any deduction or
withholding for or on account of any Non-Excluded Taxes or with such deduction
or withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Credit Party making such demand and to be executed and to be delivered with
any reasonably required certification.
          (h) For any period with respect to which a Bank has failed to provide
any Borrower with the appropriate form pursuant to Section 8.4(g) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(d) with respect to
Non-Excluded Taxes;

105



--------------------------------------------------------------------------------



 



provided, however, that should a Bank, which is otherwise exempt from or subject
to a reduced rate of withholding tax, become subject to Non-Excluded Taxes
because of its failure to deliver a form required hereunder, such Borrower shall
take such steps as such Bank shall reasonably request to assist such Bank to
recover such Taxes so long as such Borrower shall incur no cost or liability as
a result thereof.
          (i) If any Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Lending Office so as to eliminate or reduce any such
additional payment which may thereafter accrue if such change, in the judgment
of such Bank, is not otherwise disadvantageous to such Bank.
          (j) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, AMB LP shall have the right, upon five (5) Business Day’s notice to
the Administrative Agent to either (x) cause a bank, reasonably acceptable to
the Administrative Agent, to offer to purchase the Commitments of such Bank for
an amount equal to such Bank’s outstanding Loans, and to become a Bank
hereunder, or to obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest and all other amounts due thereon, upon which
event, such Bank’s Commitment shall be deemed to be canceled pursuant to Section
2.11(c).
          SECTION 8.5. Base Rate Loans Substituted for Affected Yen LIBOR Loans.
If (i) the obligation of any Bank to make Yen LIBOR Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Yen LIBOR Loans and any Borrower shall,
by at least five Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies such Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
          (a) such Borrower shall be deemed to have delivered a Notice of
Interest Rate Election with respect to such affected Yen LIBOR Loans and
thereafter all Loans which would otherwise be made by such Bank to such Borrower
as Yen LIBOR Loans shall be made instead as Base Rate Loans (unless such Bank
has previously advised the Administrative Agent and Borrower that it is unable
to make a Base Rate Loan, in which event the Administrative Agent shall
determine in good faith the appropriate rate of interest for such Loans after
consultation with the Borrower and such Bank); and
          (b) after each of its Yen LIBOR Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Yen LIBOR Loans shall
be applied to repay its Base Rate Loans instead (and after each of its Base

106



--------------------------------------------------------------------------------



 



Rate Loans has been repaid, all payments of principal shall be applied to repay
any remaining outstanding Loans), and
          (c) such Borrower will not be required to make any payment which would
otherwise be required by Section 2.15 with respect to such Yen LIBOR Loans
converted to Base Rate Loans (or other Loans) pursuant to clause (a) above.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.1. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be given to such party: (x) in the case of each of the Credit Parties,
to AMB LP at its address, telex number or facsimile number set forth on
Exhibit G attached hereto, (y) in the case of the Administrative Agent, at its
address, telex number or facsimile number set forth on Exhibit G attached
hereto, or (z) in the case of any Bank, at its address, telex number or
facsimile number set forth in its Administrative Questionnaire. The
Administrative Agent agrees to provide AMB LP with the address, telex number or
facsimile number for each Bank. Each such notice, request or other communication
shall be effective (i) if given by telex or facsimile transmission, when such
telex or facsimile is transmitted to the telex number or facsimile number
specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 48 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to the Administrative Agent under Article II or
Article VIII shall not be effective until received.
          SECTION 9.2. No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
          SECTION 9.3. Expenses; Indemnification.
          (a) The Guarantors and, in the case of clause (iii) below, each Credit
Party (provided each Borrower shall only be liable for the enforcement costs
incurred with respect to the Loan Documents to which such Borrower is a party,
provided, further, the Guarantors shall be liable for all enforcement costs
incurred

107



--------------------------------------------------------------------------------



 



with respect to all of the Loan Documents) shall pay within thirty (30) days
after written notice from the Administrative Agent, (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable fees and disbursements of special counsel Skadden, Arps,
Slate, Meagher & Flom LLP ), in connection with the preparation of this
Agreement, the Loan Documents and the documents and instruments referred to
therein, and any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder, (ii) all reasonable fees and disbursements
of special counsel in connection with the syndication of the Loans, and (iii) if
an Event of Default occurs, all reasonable out-of-pocket expenses incurred by
the Administrative Agent and each Bank, including, without limitation, fees and
disbursements of counsel for the Administrative Agent and each of the Banks, in
connection with the enforcement of the Loan Documents including, without
limitation, the Notes and Security Documents and any other instruments referred
to therein, and such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom; provided, however, that the
attorneys’ fees and disbursements for which any Credit Party is obligated under
this subsection (a)(iii) shall be limited to the reasonable non-duplicative fees
and disbursements of (A) counsel for Administrative Agent and (B) counsel for
all of the Banks as a group; and provided, further, that all other costs and
expenses for which any Credit Party is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative costs and expenses of
Administrative Agent. For purposes of this Section 9.3(a)(iii), (1) counsel for
Administrative Agent shall mean a single outside law firm representing
Administrative Agent and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing the Administrative Agent).
          (b) Each Borrower agrees to indemnify the Administrative Agent and
each Bank, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding that
may at any time (including, without limitation, at any time following the
payment of the Obligations) be asserted against any Indemnitee, as a result of,
or arising out of, or in any way related to or by reason of, (i) any of the
transactions contemplated by the Loan Documents or the execution, delivery or
performance of any Loan Document, (ii) any violation by such Borrower or its
Environmental Affiliates of any applicable Environmental Law, (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by such Borrower or any of its Environmental
Affiliates, including, without limitation, all on-site and off-site activities
of such Borrower or any of its Environmental Affiliate involving Materials of
Environmental Concern, (iv) the breach of any environmental representation or
warranty of such

108



--------------------------------------------------------------------------------



 



Borrower and/or any Guarantor set forth herein, but excluding those liabilities,
losses, damages, costs and expenses (a) for which such Indemnitee has been
compensated pursuant to the terms of this Agreement, (b) incurred solely by
reason of the gross negligence, willful misconduct bad faith or fraud of any
Indemnitee as finally determined by a court of competent jurisdiction,
(c) arising from violations of Environmental Laws relating to a Property which
are caused by the act or omission of such Indemnitee after such Indemnitee takes
possession of such Property or (d) owing by such Indemnitee to any third party
based upon contractual obligations of such Indemnitee owing to such third party
which are not expressly set forth in the Loan Documents. In addition, the
indemnification set forth in this Section 9.3(b) in favor of any director,
officer, agent or employee of Administrative Agent or any Bank shall be solely
in their respective capacities as such director, officer, agent or employee.
Each Borrower’s obligations under this Section shall survive the termination of
this Agreement, the release of a Qualified Borrower pursuant to Section 2.21 and
the payment of the Obligations. Without limitation of the other provisions of
this Section 9.3, each Borrower shall indemnify and hold each of the
Administrative Agent and the Banks free and harmless from and against all loss,
costs (including reasonable attorneys’ fees and expenses), expenses, taxes, and
damages (including consequential damages) that the Administrative Agent and the
Banks may suffer or incur by reason of the investigation, defense and settlement
of claims and in obtaining any prohibited transaction exemption under ERISA or
the Code necessary in the Administrative Agent’s reasonable judgment by reason
of the inaccuracy of the representations and warranties of such Borrower and/or
any Guarantor.
          SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, but subject to the prior consent of the Administrative Agent, which
consent shall not be unreasonably withheld, to set off and to appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final) and any other indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of, any Credit Party against and on
account of the Obligations of any Credit Party then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank
(provided, however, with respect to any Borrower Event of Default, each Bank
shall have the right to exercise any or all of the foregoing rights only with
respect to the defaulting Borrower and the Obligations of such defaulting
Borrower). Each Bank agrees that if it shall by exercising any right of set-off
or counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Note held by it or
Letter of Credit participated in by it or, in the case of

109



--------------------------------------------------------------------------------



 



the Fronting Bank, Letter of Credit issued by it, which is greater than the
proportion received by any other Bank or Letter of Credit issued or participated
in by such other Bank, the Bank receiving such proportionately greater payment
shall purchase such participations in the Notes held by the other Banks, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Notes held by the Banks
or Letter of Credit issued or participated in by such other Bank shall be shared
by the Banks pro rata; provided that nothing in this Section shall impair the
right of any Bank to exercise any right of set-off or counterclaim it may have
to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of any Credit
Party other than its indebtedness under the Notes, the Guaranty or the Letters
of Credit. Each Credit Party agrees, to the fullest extent it may effectively do
so under applicable law, that any holder of a participation in a Note or a
Letter of Credit, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Credit Party in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with a Credit Party, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 9.4.
          SECTION 9.5. Amendments and Waivers.
          (a) Except as provided below in Section 9.5(b), any provision of this
Agreement or the Notes or the Letters of Credit or other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Credit Parties and the Majority Banks (and, if the rights or
duties of the Administrative or the Fronting Bank in their capacity as
Administrative Agent or the Fronting Bank, as applicable, including, without
limitation, those set forth in Section 9.16, are affected thereby, by the
Administrative Agent or the Fronting Bank, as applicable); provided that no
amendment or waiver with respect to this Agreement, the Notes, the Letters of
Credit or any other Loan Documents shall, unless signed by all the Banks,
(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment, (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (v) release the Guaranty or
(vi) modify the provisions of this Section 9.5.

110



--------------------------------------------------------------------------------



 



          (b) The provisions in Sections 5.1, 5.8 through 5.14 and 6.1(b)
through (i) and (l) through (r) of this Agreement contain essentially the same
provisions with respect to AMB Corporation and AMB LP as those contained in
Sections 5.1, 5.8 through 5.14 and 6.1(b) through (i) and (l) through (r) of the
U.S. Revolving Credit Agreement (the “AMB Revolver Provisions”). In the event
that either Guarantor, Administrative Agent and/or one or more administrative
agents under any of the AMB Credit Agreements propose to modify, waive or
restate, or request a consent or approval with respect to, the AMB Revolver
Provisions (and related definitions) in any AMB Credit Agreement in writing
(which may include a written waiver of an existing actual or potential Default
or Event of Default that is intended to be eliminated by such modification,
restatement or waiver (other than an actual Event of Default under
Section 6.1(b) with respect to the covenants contained in Section 5.8 only))
(individually, a “Covenant Modification”) and request corresponding changes to
this Agreement, then any such Covenant Modifications shall be subject to the
approval of the Requisite Lenders and, simultaneously with approval of such
Covenant Modifications by the Requisite Lenders, this Agreement shall be deemed
modified or restated, or such waiver, consent or approval shall be deemed
granted, in a manner consistent with such approved Covenant Modifications;
provided, however, that all the Banks shall have received notice of any such
proposed Covenant Modification, together with reasonable time to respond
thereto. If requested by a Guarantor or the Administrative Agent, the Borrower,
the Guarantors, the Administrative Agent and each Bank shall execute and deliver
a written amendment to, restatement of, or waiver, consent or approval under,
this Agreement memorializing such modification, restatement, waiver, consent or
approval. Notwithstanding the foregoing, however, nothing in this Section 9.5(b)
shall be deemed to affect the rights of each Bank under subsections (i)-(vi) of
the proviso of Section 9.5(a) and no Covenant Modification shall be deemed to
effect a change to such provisions. In addition, the Guarantors will be
obligated to pay to the Administrative Agent and the Banks fees calculated in
the same manner as any and all fees as Guarantors shall pay to the agents and
the lenders under the other AMB Credit Agreements in connection with any such
approved Covenant Modification. For the purposes of this Section 9.5(b), “AMB
Credit Agreements” means (i) this Agreement, (ii) the U.S. Revolving Credit
Agreement, (iii) the European Term Credit Agreement, and (iv) any other credit
agreement or loan agreement under which AMB LP is a borrower or guarantor, which
contains any financial covenants applicable to AMB LP that are substantially
similar to the financial covenants set forth in the U.S. Revolving Credit
Agreement from the date designated by AMB LP from time to time in a written
notice to the Administrative Agent until the date AMB LP revokes such
designation in a written notice to the Administrative Agent, in each case, as
any of the foregoing may be further amended, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time. In addition,
for the purposes of this Section 9.5(b) only, “Requisite Lenders” means at any
time the lenders (including the Banks) having at least 51% of the aggregate
amount of (i) all commitments under any Credit Agreement for which the lender
commitments are still in effect, and (ii) the aggregate

111



--------------------------------------------------------------------------------



 



unpaid principal amount of the loans under any Credit Agreement under which the
lender commitments have been terminated. For purposes of calculating the
Requisite Lenders, (x) in the case of swingline loans, the amount of each
lender’s funded participation interest in such swingline loans shall be
considered as if it were a direct loan and not a participation interest, and the
aggregate amount of swingline loans owing to the swingline lender shall be
considered as reduced by the amount of such funded participation interests, and
(y) in the case of letters of credit, the amount of each lender’s participation.
in any such letter of credit shall be considered as if it were a direct loan
from such lender.
          (c) The parties hereto agree and acknowledge that the Borrower and the
Guarantors have requested, and the Banks have agreed, that this Agreement shall
be modified for the following purposes: (i) to permit, at Borrower’s option,
borrowings (including Letters of Credit) denominated in Hong Kong Dollars and/or
Singapore Dollars (and such other alternate currencies in such amounts as may be
agreed upon by Borrower and the applicable Participating Banks (as defined
below) in such alternate currencies) (each, an “Alternate Currency”) as agreed
by the Participating Banks in their sole discretion so long as (i) such currency
is freely transferable and freely convertible to Yen and (ii) AMB LP’s credit
rating is investment grade from either S&P or Moody’s, (ii) to permit the use of
the proceeds for the acquisition and development of real estate properties, or
for other real estate purposes, in the countries in which any other Alternate
Currency is the lawful currency, (iii) to permit the admission of one or more
entities satisfying the definition of Qualified Borrower as Qualified Borrowers
for the purpose of facilitating real estate investments in Japan or other
regions of Asia in which any Alternate Currency is the lawful currency, (iv) to
provide for the interest rate with respect to borrowings denominated in Hong
Kong Dollars to be HIBOR plus the Applicable Margin, the interest rate with
respect to borrowings denominated in Singapore Dollars to be SIBOR plus the
Applicable Margin and, with respect to any other Alternate Currency, to specify
the interest types and rates applicable to borrowings in each other Alternate
Currency as agreed to by the Guarantors and the Participating Banks in such
Alternate Currency, (v) to provide that borrowings (including Letters of Credit)
in any Alternate Currency shall be made from the applicable Participating Banks
as part of their existing Commitments so that the Yen equivalent amount of the
principal amount of the Committed Loans by such Bank together with the Yen
equivalent amount of such Bank’s Pro Rata Share of the outstanding Letter of
Credit Usage shall not exceed the amount of its Commitment, (vi) to the extent
that borrowings (including Letters of Credit) denominated in Yen or any
Alternate Currency of any Participating Bank would not permit such Bank to
participate on a full Pro Rata Share basis in any borrowings (including Letters
of Credit) denominated in Yen, to permit such borrowings (including Letters of
Credit) denominated in Yen to be on a pro rata basis until the Commitment of any
such Participating Bank has been reached and thereafter to be made on a pro rata
basis only among the remaining Banks whose Commitments have not yet been
reached, (vii) to the extent that borrowings (including Letters of

112



--------------------------------------------------------------------------------



 



Credit) denominated in Yen of any Participating Bank would not permit such Bank
to fully participate in any borrowings (including Letters of Credit) denominated
in an Alternate Currency, to permit borrowings (including the reallocation of
Bank participations in Letters of Credit) denominated in Yen from the non
Participating Banks in order to repay existing borrowings (including the
reduction of any Participating Bank’s participation in Letters of Credit
denominated in Yen) of such Participating Banks in order to permit such
Participating Banks to participate to the fullest extent possible in such
borrowings (including Letters of Credit) denominated in an Alternate Currency,
and (viii) to provide that the Yen equivalent of all outstanding borrowings
(including Letters of Credit) denominated in an Alternate Currency shall be
calculated by the Administrative Agent monthly and at the time of each borrowing
and that (A) if at any time the Yen equivalent of all outstanding borrowings
(including Letters of Credit) in any Alternate Currency shall exceed 105% the
maximum amount permitted for such Alternate Currency, then the Guarantors,
within three (3) Business Days after notice thereof from the Administrative
Agent, shall repay (or cause the applicable Borrowers to repay) all or a portion
of such borrowings (or reduce the amount of outstanding Letters of Credit
denominated in such Alternate Currency) in such amount so that the aggregate
thereof shall not exceed the maximum permitted, (B) if at any such time the Yen
equivalent of the sum of (i) all outstanding Loans, and (ii) the outstanding Yen
equivalent of the Letter of Credit Usage, so determined by the Administrative
Agent, in the aggregate, exceeds 105% of the Facility Amount, Guarantors, within
three (3) Business Days after notice thereof from the Administrative Agent,
shall repay (and cause the applicable Borrowers to repay) all or a portion of
such Loans (or reduce the amount of outstanding Letters of Credit), otherwise in
accordance with the applicable terms of this Agreement, in such amount so that,
following the making of such payment or reduction, the Yen equivalent
outstanding of such Loans and Letter of Credit Usage does not exceed the
Facility Amount (such amendment, the “Amendment”). Any Bank which is a party to
this Agreement prior to the Amendment, at its sole discretion, may elect (but
shall have no obligation) to participate in and make available borrowings in any
Alternate Currency (each a “Participating Bank” as to such Alternate Currency).
Notwithstanding anything to the contrary contained in this Agreement, the
Amendment shall only require the approval of the Participating Banks as to any
Alternate Currency and the Amendment shall not require the consent of those
Banks who elect to not so participate. Borrower shall reimburse the Banks for
all costs actually incurred by the Banks in connection with the Amendment as
contemplated by this Section 9.5(c). With respect to any Alternate Currency, the
Borrower and the Banks agree to use good faith efforts to finalize and execute
the Amendment providing for such Alternate Currency within 180 days of the date
that Borrower delivers to the Administrative Agent a request for such Alternate
Currency and shall use commercially reasonable efforts to finalize and execute
any additional agreements reasonably requested by the Administrative Agent to
evidence the transactions contemplated hereby and thereby.
          SECTION 9.6. Successors and Assigns.

113



--------------------------------------------------------------------------------



 



          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Credit Parties may not assign or otherwise transfer any
of their rights under this Agreement or the other Loan Documents without the
prior written consent of all Banks and the Administrative Agent and a Bank may
not assign or otherwise transfer any of its interest under this Agreement except
as permitted in subsection (b) and (c) of this Section 9.6.
          (b) Prior to the occurrence of a Guarantor Event of Default, any Bank
may at any time, grant to an existing Bank, one or more banks, finance
companies, insurance companies or other financial institutions which are
Qualified Institutional Investors (a “Participant”) in minimum amounts of not
less than JPY350,000,000 (or any lesser amount in the case of participations to
an existing Bank) participating interests in its Commitment or any or all of its
Loans. After the occurrence and during the continuance of a Guarantor Event of
Default, any Bank may at any time grant to any Person in any amount (also a
“Participant”), participating interests in its Commitment or any or all of its
Loans. Any participation made during the continuation of a Guarantor Event of
Default shall not be affected by the subsequent cure of such Guarantor Event of
Default. In the event of any such grant by a Bank of a participating interest to
a Participant, whether or not upon notice to the Credit Parties and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Credit Parties and the Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank shall retain the sole right and responsibility to enforce the
obligations of the Credit Parties hereunder including, without limitation, the
right to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the
consent of the Participant. The Credit Parties agree that each Participant
shall, to the extent provided in its participation agreement, be entitled to the
benefits of Article VIII with respect to its participating interest.
          (c) Any Bank may at any time assign to a Qualified Institution (in
each case, an “Assignee”) (i) prior to the occurrence of a Guarantor Event of
Default, in minimum amounts of not less than JPY350,000,000 and integral
multiple of JPY1,000,000 thereafter (or any lesser amount in the case of
assignments to an existing Bank) and (ii) after the occurrence and during the
continuance of a Guarantor Event of Default, in any amount, all or a
proportionate part of all, of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and, in either case, such Assignee shall
assume such rights and obligations, pursuant to a Transfer Supplement in
substantially the form of Exhibit H hereto executed by such

114



--------------------------------------------------------------------------------



 



Assignee and such transferor Bank; provided, that such assignment shall be
subject to the Administrative Agent’s, the Fronting Bank’s and, if no Guarantor
Event of Default shall have occurred and be continuing, AMB LP’s consent, which
consents shall not be unreasonably withheld or delayed; and provided further
that if an Assignee is an affiliate of such transferor Bank (unless such
transferor Bank is a Defaulting Bank) or was a Bank (unless such Bank is a
Defaulting Bank) immediately prior to such assignment, AMB LP’s consent shall
not be required. Upon execution and delivery of such instrument and payment by
such Assignee to such transferor Bank of an amount equal to the purchase price
agreed between such transferor Bank and such Assignee, such Assignee shall be a
Bank party to this Agreement and shall have all the rights and obligations of a
Bank with a Commitment as set forth in such instrument of assumption, and no
further consent or action by any party shall be required and the transferor Bank
shall be released from its obligations hereunder to a corresponding extent. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Bank, the Administrative Agent and each Borrower shall make
appropriate arrangements so that, if required and in accordance with Section 2.6
hereof, a new Note is issued to the Assignee. In connection with any such
assignment (other than an assignment by a Bank to an affiliate), the transferor
Bank shall pay to the Administrative Agent an administrative fee for processing
such assignment in the amount of US$3,500. If the Assignee is established under
the laws of a jurisdiction other than Japan and is acting hereunder through a
Lending Office in Japan, it shall deliver to AMB LP and the Administrative Agent
a certificate from the relevant tax authorities certifying that any and all
payments by a Credit Party to or for the account of the Assignee constitutes
domestic source income (as provided for in Article 180 of the Income Tax Law
(Law No. 33, 1965)) in accordance with Section 8.4. Any assignment made during
the continuation of a Guarantor Event of Default shall not be affected by any
subsequent cure of such Guarantor Event of Default.
          (d) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with AMB LP’s prior written consent or
by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to
designate a different Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.
          (e) No Assignee of any rights and obligations under this Agreement
shall be permitted to further assign less than all of such rights and
obligations. No participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.
          (f) Anything in this Agreement to the contrary notwithstanding, so
long as no Guarantor Event of Default shall have occurred and be continuing, no
Bank shall be permitted to enter into an assignment of, or sell a participation
interest in, its

115



--------------------------------------------------------------------------------



 



rights and obligations hereunder which would result in such Bank holding a
Commitment without participants of less than JPY350,000,000 unless as a result
of a cancellation or reduction of the aggregate Commitments (or in the case of
the Administrative Agent, less than the Commitment of any other Bank); provided,
however, that no Bank shall be prohibited from assigning its entire Commitment
so long as such assignment is otherwise permitted under this Section 9.6.
          SECTION 9.7. Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
          SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Credit Party hereby accepts for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof. Each Credit Party irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the hand
delivery, or mailing of copies thereof by registered or certified mail, postage
prepaid, to the Credit Parties at its address set forth below or in the
applicable Qualified Borrower Joinder Agreement. Each Credit Party hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement or any other Loan Document brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against any Credit Party in any other jurisdiction.
          (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the

116



--------------------------------------------------------------------------------



 



parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.
          (d) The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Credit Parties to make
payments in any currency of the principal of and interest on the Loans of any
Borrower and any other amounts due from each Credit Party hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.
          SECTION 9.9. Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Credit Parties of counterparts hereof signed by each of the parties hereto
(or, in the case of any party as to which an executed counterpart shall not have
been received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

117



--------------------------------------------------------------------------------



 



          SECTION 9.11. Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Loans hereunder.
          SECTION 9.12. Intentionally Deleted.
          SECTION 9.13. Limitation of Liability. No claim may be made by any
Credit Party or any other Person acting by or through Borrower against the
Administrative Agent or any Bank or the affiliates, directors, officers,
employees, attorneys or agent of any of them for any punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement or by the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and Borrower hereby waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
          SECTION 9.14. Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Credit Parties. Notwithstanding the
foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement shall be had against any officer, director,
shareholder or employee of any Credit Party or any general partner of any Credit
party (other than AMB Corporation as the General Partner of AMB LP), in each
case except in the event of fraud or misappropriation of funds on the part of
such officer, director, shareholder or employee or such general partner.
          SECTION 9.15. Confidentiality. The Administrative Agent and each Bank
shall use reasonable efforts to assure that information about the Credit Parties
and their Subsidiaries and Investment Affiliates, and the Properties thereof and
their operations, affairs and financial condition, not generally disclosed to
the public, which is furnished to Administrative Agent or any Bank pursuant to
the provisions hereof or any other Loan Document is used only for the purposes
of this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan and other transactions
between such Bank and the Credit Parties, except: (a) to their attorneys and
accountants, (b) in connection with the enforcement of the rights and exercise
of any remedies of the Administrative Agent and the Banks hereunder and under
the other Loan Documents, (c) in connection with assignments and participations
and the solicitation of prospective assignees and participants referred to in
Section 9.6 hereof, who have agreed in writing to be bound by a confidentiality
agreement substantially equivalent to the terms of this Section 9.15, and (d) as
may otherwise be required or requested by any regulatory authority having
jurisdiction over the Administrative Agent or any Bank or by any applicable law,
rule, regulation or judicial process (but only to the extent not in violation,
conflict or inconsistent with

118



--------------------------------------------------------------------------------



 



the applicable regulatory requirement, request, summons or subpoena); provided,
however, that in the event a Bank receives a summons or subpoena to disclose
confidential information to any party, such Bank shall, if legally permitted,
endeavor to notify AMB LP thereof as soon as possible after receipt of such
request, summons or subpoena and the Credit Parties shall be afforded an
opportunity to seek protective orders, or such other confidential treatment of
such disclosed information, as the Credit Parties and Administrative Agent may
deem reasonable.
          SECTION 9.16. Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
          (a) fees shall cease to accrue on the Commitment of such Defaulting
Bank pursuant to Section 2.9(a);
          (b) the Commitment of such Defaulting Bank shall not be included in
determining whether the Majority Banks have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.5); except (i) such Defaulting Bank’s Commitment may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees payable on, Loans or Letters of Credit may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Bank (except as otherwise provided herein) without such Defaulting
Bank’s consent; and
          (c) if any Letters of Credit are outstanding at the time such Bank
becomes a Defaulting Bank then:
(i) provided that no Default or Event of Default shall have occurred and be
outstanding as of the date on which the applicable Bank becomes a Defaulting
Lenders, all or any part of the obligations of such Defaulting Bank under any
such Letter of Credit shall be reallocated among the non-Defaulting Banks in
accordance with their respective Pro Rata Share but only to the extent the sum
of all non-Defaulting Banks’ outstanding Commitments (it being understood that
under no circumstances shall any Bank at any time be liable for any amounts in
excess of its Commitment) plus such Defaulting Bank’s obligations under such
Letters of Credit does not exceed the total of all non-Defaulting Banks’
Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Fronting Bank only the Borrower’s obligations corresponding to such
Defaulting Bank’s Pro Rata Share of all outstanding Letters of Credit (such
Defaulting Bank’s “LC

119



--------------------------------------------------------------------------------



 



Exposure”) (after giving effect to any partial reallocation pursuant to clause
(i) above) (such Defaulting Bank’s “Collateralized LC Exposure”) by paying to
the Administrative Agent on behalf of the Fronting Bank, for deposit in the
Letter of Credit Collateral Account, Letter of Credit Collateral in an amount
equal to the Defaulting Bank’s Collaterized LC Exposure. Interest shall accrue
on such Letter of Credit Collateral in accordance with the provisions of Section
6.7. Such Letter of Credit Collateral shall be held and applied for the benefit
of the Fronting Bank only and otherwise in accordance with the provisions of
Section 6.7 for so long as such Letters of Credit are outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting Bank’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Bank pursuant to Section 2.9(b) with respect to
such Defaulting Bank’s Pro Rata Share of the Letters of Credit during the period
such Defaulting Bank’s Pro Rata Share of the Letters of Credit is cash
collateralized;
(iv) if the LC Exposure of the non-Defaulting Banks is reallocated pursuant to
clause (i) above, then the fees payable to the Banks pursuant to Section 2.9(a)
and Section 2.9(b) shall be adjusted in accordance with such non-Defaulting
Banks’ Pro Rata Shares; and
(v) if all or any portion of such Defaulting Bank’s Pro Rata Share of all
outstanding Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Fronting Bank or any other Bank hereunder, all Facility Fees
that otherwise would have been payable to such Defaulting Bank (solely with
respect to the portion of such Defaulting Bank’s Commitment that was utilized by
such Letters of Credit) and Letter of Credit Fees payable under Section 2.9(b)
with respect to such Defaulting Bank’s obligations under the Letters of Credit
shall be payable to the Fronting Bank until and to the extent that such
obligations under the Letters of Credit are reallocated and/or cash
collateralized; and
(vi) so long as such Bank is a Defaulting Bank, the Fronting Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related LC Exposure of the Defaulting Bank will be 100%
covered by the Commitments of the non-Defaulting Banks and/or cash
collateralized in accordance with this Section 9.16(c)(ii), and participating
interests in any newly

120



--------------------------------------------------------------------------------



 



issued or increased Letter of Credit shall be allocated among non-Defaulting
Banks in a manner consistent with Section 9.16(c)(i) (and such Defaulting Bank
shall not participate therein).
          (d) In the event that the Administrative Agent, the Borrower and the
Fronting Bank each agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the obligations
under the Letters of Credit of the Banks shall be readjusted to reflect the
inclusion of such Bank’s Commitment and on such date such Bank shall purchase at
par such of the Loans of the other Banks as the Administrative Agent shall
determine may be necessary in order for such Bank to hold such Loans in
accordance with its Pro Rata Share and all Letter of Credit Collateral deposited
or then held with respect to such Bank’s LC Exposure shall be delivered to the
Borrower.
          (e) If at any time any Bank becomes a Defaulting Bank, then until such
time as such Defaulting Bank has adequately remedied all matters required under
and in accordance with Section 9.16(d), the Borrower shall have the right, upon
five (5) Business Days’ notice to the Administrative Agent to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Defaulting Bank for an amount equal to such Defaulting
Bank’s outstanding Loans, and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Defaulting Bank for such amount, which offer such Defaulting Bank is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Defaulting Bank, together with interest and all other amounts due thereon, upon
which event, such Defaulting Bank’s Commitment shall be deemed to be cancelled
pursuant to Section 2.11(e).
          (f) Without limitation of any other provision of this Agreement, each
Bank hereby irrevocably appoints the Administrative Agent and its officers and
agents, until the expiration of the Term, as such Bank’s true and lawful
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable), with full power of substitution, to, after any Bank has become a
Defaulting Bank, sign the name of such Defaulting Bank on any Consent and to
deliver such Consent to any Qualified Borrower that is a TMK if such Consent is
required to be delivered pursuant to the terms of this Agreement.
          SECTION 9.17. Banks’ ERISA Covenant. Each Bank, by its signature
hereto or on the applicable Transfer Supplement, hereby agrees (a) that on the
date any Loan is disbursed hereunder no portion of such Bank’s Pro Rata Share of
such Loan will constitute “assets” within the meaning of 29 C.F.R. § 2510.3-101
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code, and (b) that
following such date such Bank shall not allocate such Bank’s Pro Rata Share of
any Loan to an account of such Bank if such allocation (i) by itself would cause
such Pro Rata Share of such Loan to

121



--------------------------------------------------------------------------------



 



then constitute “assets” (within the meaning of 29 C.F.R. § 2510.3-101) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code and (ii) by itself would
cause such Loan to constitute a prohibited transaction under ERISA or the Code
(which is not exempt from the restrictions of Section 406 of ERISA and
Section 4975 of the Code and the taxes and penalties imposed by Section 4975 of
the Code and Section 502(i) of ERISA) or Administrative Agent or any Bank being
deemed in violation of Section 404 of ERISA.
          SECTION 9.18. Bank Ceasing to be a Qualified Institutional Investor.
          (a) Each Bank agrees that it shall immediately provide notice to the
Administrative Agent and AMB LP upon its receipt of knowledge that it will cease
to be a Qualified Institutional Investor pursuant to the applicable laws of
Japan.
          (b) In the event that during the Term any Bank ceases to be a
Qualified Institutional Investor (such Bank, the “Non-QII Bank”), (i) the
Non-QII Bank shall immediately provide notice thereof to the Administrative
Agent and AMB LP (to the extent the Non-QII Bank has not already provided such
notice pursuant to 9.18(a) above) and (ii) regardless of whether the Non-QII
Bank has actually delivered any such notice to the Administrative Agent and/or
AMB LP, the Administrative Agent shall have the immediate right, and shall use
best efforts, to cause the Non-QII Bank to assign to a Qualified Institution all
of the Non-QII Bank’s rights and obligations under this Agreement, the Notes and
the other Loan Documents in accordance with Section 9.6(c), subject to the terms
and conditions of Article 9.6, as applicable.
          (c) In the event the Administrative Agent is unable to cause the
assignment of the Non-QII Bank’s rights and obligations under this Agreement,
the Notes and the other Loan Documents, and provided that the total amount of
Commitments outstanding with respect all of the Banks other than the Non-QII
Bank (such Banks, the “QII Banks”) exceeds the total outstanding Loans of the
Non-QII Bank as of such date, each of the Borrowers shall be deemed to have made
a Base Rate Borrowing for the amount of such outstanding Commitments necessary
to pay in full the total outstanding Loans of the Non-QII Bank (and each of the
Borrowers shall be deemed to have timely given a Notice of Borrowing pursuant to
Section 2.2 and all other conditions to such Borrowing shall be deemed waived or
satisfied) (unless any Bank has previously advised the Administrative Agent and
Borrower that it is unable to make a Base Rate Loan and such notice has not been
withdrawn, in which event each of the Borrowers shall be deemed to have made a
Yen LIBOR Borrowing with an Interest Period of 7 days (provided if such Interest
Period is not available from all Banks, such Borrower shall be deemed to have
elected an Interest Period of 30 days) for the amount of such outstanding
Commitments necessary to pay in full the total outstanding Loans of the Non-QII
Bank (and each of the Borrowers shall be deemed

122



--------------------------------------------------------------------------------



 



to have timely given a Notice of Borrowing pursuant to Section 2.2 and all other
conditions to such Borrowing shall be deemed waived or satisfied)). Such
Borrowings shall be used to pay the Non-QII Bank’s Loans in full. Upon payment
in full of the Loans of the Non-QII Bank, the Non-QII Bank shall cease to be a
Bank hereunder.
          (d) In the event the Administrative Agent is unable to cause the
assignment of the Non-QII Bank’s rights and obligations under this Agreement,
the Notes and the other Loan Documents, and the total outstanding Loans of the
Non-QII Bank exceed the total amount of Commitments outstanding with respect all
of the QII Banks as of such date, each of the Borrowers shall be deemed to have
made a Base Rate Borrowing for the total amount of such outstanding Commitments
(and each of the Borrowers shall be deemed to have timely given a Notice of
Borrowing pursuant to Section 2.2 and all other conditions to such Borrowing
shall be deemed waived or satisfied) (unless any Bank has previously advised the
Administrative Agent and Borrower that it is unable to make a Base Rate Loan and
such notice has not been withdrawn, in which event each of the Borrowers shall
be deemed to have made a Yen LIBOR Borrowing with an Interest Period of 7 days
(provided if such Interest Period is not available from all Banks, such Borrower
shall be deemed to have elected an Interest Period of 30 days) for the total
amount of such outstanding Commitments (and each of the Borrowers shall be
deemed to have timely given a Notice of Borrowing pursuant to Section 2.2 and
all other conditions to such Borrowing shall be deemed waived or satisfied)).
Such Borrowings shall be applied toward the payment of the Non-QII Bank’s Loans
and AMB LP shall pay the balance of the Non-QII Bank’s Loans to the extent AMB
LP has funds available. To the extent AMB LP does not have funds available to
pay the balance of the Non-QII Bank’s Loans, the Administrative Agent and the
Banks shall use reasonable efforts in accordance with applicable laws to
reallocate among the Borrowers the remaining outstanding Loans of the Non-QII
Bank in such a manner as to minimize the tax liability to the Credit Parties.
Upon payment in full of the Loans of the Non-QII Bank, the Non-QII Bank shall
cease to be a Bank hereunder.
          (e) Notwithstanding anything to the contrary contained herein, AMB LP
shall have the right at any time to pay in full the Loans of any Non-QII Bank.
          SECTION 9.19. Intentionally Deleted.
          SECTION 9.20. Intentionally Deleted.
          SECTION 9.21. USA Patriot Act. Each Bank hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of each Credit Party and other
information that will allow such Bank to identify each Credit Party in
accordance with the Act.

123



--------------------------------------------------------------------------------



 



          SECTION 9.22. OFAC List.
          (a) The Guarantors certify to the Administrative Agent and each Bank
that neither they nor any Borrower has been designated as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or
other replacement official publication of such list (the “OFAC List”). Upon the
request of Administrative Agent given at reasonable intervals, each Guarantor
will update the foregoing information.
          (b) Each of the Administrative Agent and each Bank certify to the
Guarantors and each Borrower that it has not been designated as a “specially
designated national and blocked person” on the OFAC list. Upon the request of
any Guarantor or Borrower given at reasonable intervals, the Administrative
Agent or any Bank will update the foregoing information.

124



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers outside of Japan as of
the day and year first above written.



INITIAL BORROWER:
AMB JAPAN FINANCE Y.K.,
a Japan tokurei yugen kaisha
Sanno Park Tower
11-1 Nagatacho 2-chome
Chiyoda-ku, Tokyo
Michael Augustus Evans
Director


CIRCLE LOGO [f57493f5749300.gif]


Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

AMB PROPERTY, L.P., a Delaware limited partnership
      By:  AMB PROPERTY CORPORATION, a Maryland       corporation and its sole
general partner   

            By:   /s/ Thomas S. Olinger          Name:   Thomas S. Olinger     
  Title:   Chief Financial Officer     

            AMB PROPERTY CORPORATION, a Maryland corporation
      By:   /s/ Thomas S. Olinger        Name:   Thomas S. Olinger       
Title:   Chief Financial Officer   

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent and a Bank
      By:   /s/ William G. Karl       Name:   William G. Karl       Title:  
General Manager       TOTAL COMMITMENT: JPY8,500,000,000   

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as Documentation
Agent and a Bank
      By:   /s/ William G. Said       Name:   William G. Said       Title:  
Vice President & Country Head       TOTAL COMMITMENT: JPY5,500,000,000   

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD, as Documentation
Agent and a Bank
      By:   /s/ Noel Purcell       Name:   Noel Purcell       Title:  
Authorized Signatory       TOTAL COMMITMENT: JPY5,500,000,000   

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Documentation Agent and a Bank
      By:   /s/ John Feeney       Name:   John Feeney       Title:   Vice
President       TOTAL COMMITMENT: JPY5,000,000,000    

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE, as Documentation
Agent and a Bank
      By:   /s/ Daniel Hwang       Name:   Daniel Hwang       Title:   Director
      TOTAL COMMITMENT: JPY5,000,000,000    

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            ING BANK N.V., as Managing
Agent and a Bank
      By:   /s/ Riko Kikuchi       Name:   Riko Kikuchi       Title:   Vice
President       By:   /s/ Tomomichi Kageyama       Name:   Tomomichi Kageyama  
    Title:   Director       TOTAL COMMITMENT: JPY4,000,000,000    

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF CHINA LIMITED, TOKYO BRANCH,
as Managing Agent and a Bank
      By:   /s/ Ruan Sheng Lin        Name:   Ruan Sheng Lin        Title:  
General Manager        TOTAL COMMITMENT: JPY4,000,000,000    

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            AOZORA BANK, LTD, as Managing
Agent and a Bank
      By:   /s/ Geoffrey Crum        Name:   Geoffrey Crum        Title:  
General Manager        TOTAL COMMITMENT: JPY3,500,000,000    

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CIB, as a Bank
      By:   /s/ Jeremy Bayfield        Name:   Jeremy Bayfield        Title:  
Managing Director        By:   /s/ Hiroyuki Ueno        Name:   Hiroyuki Ueno   
    Title:   Managing Director        TOTAL COMMITMENT: JPY2,800,000,000    

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNITED OVERSEAS BANK LIMITED, LOS
ANGELES AGENCY, as a Bank
      By:   /s/ Hoong Chen        Name:   Hoong Chen        Title:   Senior Vice
President & General Manager        TOTAL COMMITMENT: JPY1,200,000,000    

Signature Page to Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Initial Qualified Borrowers

 



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Initial Qualifying Unencumbered Properties
(see attached)

 



--------------------------------------------------------------------------------



 



Schedule 2.2(a)
Project Information
Borrower: _______________________________________________________________
Date of Borrowing: ________________________________________________________
Name of Entity to which proceeds will be on-lent (if applicable):
____________________
Project:

  A.   Project Name: ______________________________________________________    
B.   Project Location: ____________________________________________________    
C.   Land Size, if known (estimate): _________________________________________  
  D.   Building Size, if known (estimate):
______________________________________     E.   Estimated Substantial Completion
Date: __________________________________     F.   Estimated Preliminary Project
Budget: ___________________________________

 



--------------------------------------------------------------------------------



 



Schedule 4.4(b)
Disclosure of
Additional Material Indebtedness

 



--------------------------------------------------------------------------------



 



Schedule 5.11(c)(1)
AMB Corporation Investments

 



--------------------------------------------------------------------------------



 



Schedule 5.11(c)(2)
AMB Corporation Properties

 



--------------------------------------------------------------------------------



 



EXHIBIT G
NOTICE ADDRESSES
Administrative Agent:
Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attn: Charles Sullivan
Phone: 212-224-4178
Facsimile: 212-224-4887
with respect to any notice provided to the Administrative
Agent pursuant to Section 2.21(b), with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive
Chicago, Illinois 60606
Attn: Nancy M. Olson
Phone: 312-407-0532
Facsimile: 312-407-8584

 